 

Exhibit 10.1

EXECUTION

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Dated as of October 29, 2018

among

PENNYMAC LOAN SERVICES, LLC,

 as Seller,

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

 as Guarantor

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Provider

Sole Lead Arranger, Sole Bookrunner and a Buyer

 

and

 

The Other Buyers Party Hereto

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1 DEFINITIONS AND PRINCIPLES OF CONSTRUCTION


1

1.1

Defined Terms


1

1.2

Interpretation; Principles of Construction.


1

ARTICLE 2 AMOUNT AND TERMS OF TRANSACTIONS


2

2.1

Agreement to Enter into Transactions


2

2.2

Transfer Transactions


3

2.3

Description of Purchased Assets


3

2.4

Maximum Transaction Amounts


3

2.5

Use of Proceeds


3

2.6

Price Differential


3

2.7

All Transactions are “Servicing Released”


4

2.8

Terms and Conditions of Transactions


4

2.9

Guarantee and/or Additional Security Agreements


4

2.10

Temporary Increase of Aggregate Transaction Limit


4

2.11

Extension of Termination Date


5

ARTICLE 3 PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS


6

3.1

Policies and Procedures


6

3.2

Request for Transaction; Asset Data Record


6

3.3

Delivery of Mortgage Loan Documents


8

3.4

Haircut


9

3.5

Over/Under Account


10

3.6

Payment of Purchase Price


12

3.7

Approved Payees


14

3.8

Delivery of Mortgage-Backed Securities


15

ARTICLE 4 REPURCHASE


15

4.1

Repurchase Price


15

4.2

Repurchase Acceleration Events


16

4.3

Reduction of Asset Value as Alternative Remedy


17

4.4

Designation as Noncompliant Asset as Alternative Remedy


17

4.5

Payments Pursuant to Sale to Approved Investors


17

4.6

Application of Payments from Seller or Approved Investors


18

4.7

Method of Payment


18

4.8

Book Account


18

4.9

Full Recourse


19

ARTICLE 5 FEES


19

5.1

Payment of Fees


19

5.2

Remittance to Buyers


19

ARTICLE 6 SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF MORTGAGE
LOAN DOCUMENTS; REPURCHASE TRANSACTIONS; DUE DILIGENCE


19

6.1

Precautionary Grant of Security Interest in Purchased Assets and Purchased Items


19

6.2

Servicing


20

 





i

--------------------------------------------------------------------------------

 

 

 

6.3

Margin Account Maintenance


24

6.4

Custody of Mortgage Loan Documents


25

6.5

Repurchase and Release of Purchased Assets


25

6.6

Repurchase Transactions


26

6.7

Periodic Due Diligence


26

ARTICLE 7 CONDITIONS PRECEDENT


27

7.1

Initial Transaction


27

7.2

All Transactions


28

7.3

Satisfaction of Conditions


31

ARTICLE 8 REPRESENTATIONS AND WARRANTIES


31

8.1

Representations and Warranties Concerning Seller and Guarantor


31

8.2

Representations and Warranties Concerning Purchased Assets


37

8.3

Continuing Representations and Warranties


37

8.4

Amendment of Representations and Warranties


37

ARTICLE 9 AFFIRMATIVE COVENANTS


38

9.1

Financial Covenants


38

9.2

Litigation


38

9.3

Servicer


38

9.4

Insurance


38

9.5

No Adverse Claims


39

9.6

Security Interest


39

9.7

Records


39

9.8

Books


39

9.9

Approvals


40

9.10

Applicable Law


40

9.11

Existence


40

9.12

Taxes


40

9.13

Hedging


40

9.14

True and Correct Information


40

9.15

Agency Approvals; Servicing


40

9.16

Sharing of Information


40

9.17

Most Favored Status


41

9.18

MERS


41

9.19

Wet Mortgage Loans


41

9.20

Additional Warehouse Line


42

9.21

Notices


42

9.22

Officer’s Certificates


45

9.23

Mortgage Loan Reports


45

9.24

Quality Control Reports


45

9.25

Other


45

9.26

QM/ATR Reporting


46

9.27

Beneficial Ownership Certification


46

9.28

Agency Audit and Approval Maintenance.


46

9.29

Seller and Guarantor Materials


46

ARTICLE 10 NEGATIVE COVENANTS


46

10.1

Prohibition of Fundamental Changes


47

10.2

Assignment


47

 





ii

--------------------------------------------------------------------------------

 

 

 

10.3

Material Change in Business


47

10.4

Underwriting Guidelines


47

10.5

Distributions


47

10.6

Chief Executive Office; Jurisdiction of Organization


47

10.7

Transactions with Affiliates


47

10.8

Guarantees


47

10.9

Indebtedness


47

10.10

Reserved


48

10.11

Liens on Substantially All Assets


48

10.12

No Amendment or Compromise


48

ARTICLE 11 DEFAULTS AND REMEDIES


48

11.1

Events of Default


48

11.2

Remedies


51

11.3

Reserved


52

11.4

Sale of Purchased Assets


52

11.5

No Obligation to Pursue Remedy


53

11.6

No Judicial Process


53

11.7

Reimbursement of Costs and Expenses


53

11.8

Application of Proceeds


54

11.9

Rights of Set-Off


54

11.10

Reasonable Assurances


55

ARTICLE 12 INDEMNIFICATION


55

12.1

Indemnification


55

12.2

Reimbursement


56

12.3

Payment of Taxes


56

12.4

Administrative Agent Payment


57

12.5

Agreement not to Assert Claims


57

12.6

Reimbursement by Buyers


57

12.7

Payments


57

12.8

Survival


58

ARTICLE 13 STATUS OF BUYERS; YIELD PROTECTION AND ILLEGALITY; LIBOR


58

13.1

Status of Buyers; Tax Documentation


58

13.2

Treatment of Certain Refunds


60

13.3

Reserved


60

13.4

Illegality


60

13.5

Increased Costs


61

13.6

LIBOR


62

13.7

Mitigation Obligations; Replacement of Buyers


62

13.8

Survival


63

ARTICLE 14 TERM AND TERMINATION


63

14.1

Term


63

14.2

Termination


63

ARTICLE 15 DEFAULTING BUYERS


64

15.1

Adjustments


64

 





iii

--------------------------------------------------------------------------------

 

 

 

ARTICLE 16 REPLACEMENT OF BUYERS


66

ARTICLE 17 ADMINISTRATIVE AGENT


67

17.1

Appointment and Authority


67

17.2

Rights as a Buyer


67

17.3

Exculpatory Provisions


68

17.4

Reliance by Administrative Agent


69

17.5

Delegation of Duties


69

17.6

Resignation of Administrative Agent


69

17.7

Non-Reliance on Administrative Agent and Other Buyers


71

17.8

No Other Duties, Etc


71

17.9

Administrative Agent May File Proofs of Claim; Credit Bidding


71

ARTICLE 18 GENERAL


71

18.1

Integration; Servicing Provisions Integral and Non-Severable


71

18.2

Consent of Buyers


72

18.3

No Waiver


75

18.4

Remedies Cumulative


75

18.5

Successors and Assigns


75

18.6

Invalidity


79

18.7

Additional Instruments


79

18.8

Survival.


79

18.9

Notices


80

18.10

Governing Law


82

18.11

Submission to Jurisdiction; Service of Process; Waivers


82

18.12

SERVICE OF PROCESS


82

18.13

Waiver of Jury Trial


82

18.14

Counterparts


83

18.15

Headings


83

18.16

Confidential Information


83

18.17

Intent


84

18.18

Right to Liquidate


85

18.19

Insured Depository Institution


85

18.20

Netting Contract


85

18.21

Tax Treatment


85

18.22

Examination and Oversight by Regulators


85

18.23

Amendment and Restatement


85

 

 





iv

--------------------------------------------------------------------------------

 

 

 

EXHIBITS

Exhibit A:        Glossary of Defined Terms

Exhibit B:        Form of Irrevocable Closing Instructions

Exhibit C:        Form of Secretary’s Certificate

Exhibit D:        Reserved

Exhibit E:        Form of Officer’s Compliance Certificate

Exhibit F:         Assignment of Closing Protection Letter

Exhibit G:        Assignment of Fidelity Bond and Errors and Omission Policy

Exhibit H:        Form of Power of Attorney

Exhibit I-1:       Acknowledgement of Password Confidentiality Agreement

Exhibit I-2:      Buyer Authorizations

Exhibit J:         Wiring Instructions

Exhibit K:        Form of Servicer Notice and Acknowledgement

Exhibit L:        Representations and Warranties

Exhibit M:       Reserved

Exhibit N:        Form of Trade Assignment

Exhibit O:        Form of Request for Temporary Increase

Exhibit P:        Form of Seller’s Release

Exhibit Q:        Form of Warehouse Lender’s Release

Exhibit R:        Auto Fund Authorization Request

Exhibit S-1:     Assignment and Assumption

Exhibit S-2:     Administrative Questionnaire

Exhibit T:        Form of U.S. Tax Compliance Certificates

 

SCHEDULES

Schedule 1:        Filing Jurisdictions and Offices

Schedule 2:        States and Jurisdictions

Schedule 3:        List of Seller’s Existing Indebtedness

Schedule 4:        Commitments and Applicable Percentages

Schedule 5:        18.2(f) Email Recipients

 

 



v

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (the “Agreement”) is made
and entered into as of October 29, 2018 among Bank of America, N.A., a national
banking association, as Administrative Agent, Swing Line Provider, Sole Lead
Arranger, Sole Bookrunner and a Buyer (“Administrative Agent”, and together with
the Buyers listed on Schedule 4 hereto, the “Buyers”), PennyMac Loan Services,
LLC, a Delaware limited liability company  (“Seller”) and Private National
Mortgage Acceptance Company,  LLC, a Delaware limited liability company
 (“Guarantor”).

RECITALS

A.          The Administrative Agent in its capacity as a Buyer, Seller and
Guarantor entered into that certain Master Repurchase Agreement, dated as of
March 17, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Original Agreement”).

B.          Administrative Agent,  Seller and Guarantor desire to amend the
Original Agreement in its entirety by amending and restating it in order to join
additional Buyers and appoint Bank of America, N.A. as Administrative Agent and
Swing Line Provider on behalf of the additional Buyers, subject to the terms and
conditions of this Agreement.

C.          The existing Transactions under the Original Agreement shall
continue hereunder and shall be allocated to the Buyers based on their
Applicable Percentages.

D.          Administrative Agent, on behalf of Buyers, will continue to enter
into Transactions with Seller, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Seller, Guarantor, Administrative Agent and
each Buyer agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1        Defined Terms.  As used in this Agreement, capitalized terms shall
have the meanings set forth in Exhibit A hereto, unless the context otherwise
requires.  All such defined terms shall, unless specifically provided to the
contrary, have the defined meanings set forth herein when used in any other
agreement, certificate or document made or delivered pursuant hereto.

1.2        Interpretation; Principles of Construction.  The following rules of
this Section 1.2 apply unless the context requires otherwise.  A gender includes
all genders.  Where a word or phrase is defined, its other grammatical forms
have a corresponding meaning.  A reference to a subsection, Section, Schedule or
Exhibit is, unless otherwise specified, a reference to a Section of, or schedule
or exhibit to, this Agreement.  A reference to a party to this Agreement or
another agreement or document includes the party’s successors and permitted
substitutes or assigns. A reference to an agreement or document (including any
Principal Agreement) is to the agreement or document as amended, modified,
novated, supplemented or replaced, except to the extent prohibited  thereby or
by any Principal Agreement and in effect from time to time in accordance with
the terms thereof.  A reference to legislation or to a provision of legislation
includes a modification or re-enactment of it, a legislative provision
substituted for it and a regulation or statutory instrument issued under it.  A
reference to writing includes a facsimile transmission and any means of
reproducing words in a tangible and permanently visible form.





1

--------------------------------------------------------------------------------

 

 

 

A reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing.  The words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “including” is not limiting
and means “including without limitation”.  In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Administrative Agent or an authorized officer of Administrative Agent
provided for in this Agreement is conclusive and binds the parties in the
absence of manifest error.  A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing related to such agreement.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
electronic form.  Where Seller is required to provide any document to
Administrative Agent under the terms of this Agreement, the relevant document
shall be provided in writing or printed form unless Administrative Agent
requests otherwise.  At the request of Administrative Agent, the document shall
be provided in electronic form or both printed and electronic form.

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Administrative Agent, each Buyer and Seller, and is the product of
all parties.  In the interpretation of this Agreement, no rule of construction
shall apply to disadvantage one party on the ground that such party proposed or
was involved in the preparation of any particular provision of this Agreement or
this Agreement itself.  Except where otherwise expressly stated, Administrative
Agent or a Buyer may give or withhold, or give conditionally, approvals and
consents and may form opinions and make determinations at its sole and
individual discretion.  Any requirement of good faith, discretion or judgment by
Administrative Agent or a Buyer shall not be construed to require Administrative
Agent or such Buyer to request or await receipt of information or documentation
not immediately available from or with respect to Seller, a servicer of the
Purchased Mortgage Loans, any other Person or the Purchased Assets themselves.
All references herein or in any Principal Agreement to “good faith” means good
faith as defined in Section 1-201(b)(20) of the Uniform Commercial Code.

ARTICLE 2

AMOUNT AND TERMS OF TRANSACTIONS

2.1        Agreement to Enter into Transactions.  Subject to the terms and
conditions of this Agreement and provided that no Event of Default or Potential
Default has occurred and is continuing, each Buyer severally agrees to, from
time to time during the term of this Agreement, enter into Transactions with
Seller in an aggregate amount not to exceed at any time the outstanding amount
of such Buyer’s Commitment;  provided,  however, that (a) the Aggregate
Outstanding Purchase Price as of any date shall not exceed the Aggregate
Transaction Limit, (b) the Transaction Exposure of any Buyer shall not exceed
such Buyer’s Commitment and (c) the Aggregate Outstanding Purchase Price for any
Type of Transaction shall not exceed the applicable Type Sublimit.  Each Buyer
shall have the obligation to enter into Transactions with an aggregate
Transaction Exposure equal to or less than such Buyer’s Commitment, and no Buyer
shall have the obligation to enter into Transactions if such Transaction would
result in such Buyer’s Transaction Exposure to exceed such Buyer’s
Commitment.  Seller may request Transactions in excess of the Aggregate
Transaction Limit and Buyers may, from time to time,





2

--------------------------------------------------------------------------------

 

 

 

in their sole and individual discretion,  subject to Section 18.2 consent to a
Temporary Increase of the Aggregate Transaction Limit in accordance with Section
2.10;  provided,  that, the consent of the applicable Buyers shall be required
pursuant to Section 18.2.

2.2        Transfer Transactions.  On the initial Purchase Date under this
Agreement, all Transactions subject to the Original Agreement (each a “Transfer
Transaction”) shall continue and shall be allocated to the Buyers in accordance
with the Applicable Percentages. Each Transfer Transaction shall be subject to
the terms of this Agreement and the Transaction Terms Letter; provided,
 however, the Maximum Dwell Time shall be determined based on the Purchase Date
of such Transfer Transaction under the Original Agreement.

2.3        Description of Purchased Assets.  With respect to each Transaction,
Seller shall cause to be maintained with Administrative Agent for the benefit of
Buyers Purchased Assets with an Asset Value not less than, at any date, the
related Purchase Price for such Transaction.  With respect to each Transaction,
the type of Purchased Asset shall be the type of Asset as specified in the
Transactions Terms Letter as the Type, and in each case shall consist of the
type of mortgage loans, mortgage related securities, or interests therein as
described in Bankruptcy Code Section 101(47)(A) and Bankruptcy Code Section
741(7)(A).  If there is uncertainty as to the Type of a Purchased Asset,
Administrative Agent shall determine the correct Type for such Purchased Asset.

2.4        Maximum Transaction Amounts.  The Purchase Price for each proposed
Transaction shall not exceed the lesser of:

(a)         the Aggregate Outstanding Purchase Price for the applicable Type
Sublimit (after giving effect to all Transactions then subject to the
Agreement), as determined by the Type of Purchased Asset;

(b)         the Aggregate Transaction Limit (as such amount may be increased
from time to time as provided in Section 2.10), minus the Aggregate Outstanding
Purchase Price of all other Transactions outstanding, if any; and

(c)         the Asset Value of the related Purchased Asset(s);

2.5        Use of Proceeds.  Seller shall use the Purchase Price of each
Transaction solely for the purpose of originating and/or acquiring the related
Purchased Asset(s).

2.6        Price Differential.

(a)         Price Differential.  Notwithstanding that Administrative Agent, each
Buyer and Seller intend that the Transactions hereunder be sales by Seller to
Administrative Agent for the benefit of Buyers of the Purchased Assets for all
purposes except accounting and tax purposes, Seller shall pay Administrative
Agent for the benefit of Buyers interest on the Purchase Price for each
Purchased Asset from the Purchase Date until, but not including, the date on
which the Repurchase Price is paid, at an annual rate equal to the Price
Differential; provided that if the Repurchase Price for a Transaction is not
paid by Seller when due (whether at the Repurchase Date, upon acceleration or
otherwise), the Repurchase Price shall bear a Price Differential from the date
due until paid in full at an annual rate equal to the Default Rate.  For the
avoidance of doubt, from and after the date on which a Purchased Asset is deemed
to be a Noncompliant Asset, the Purchase Price for such Purchased Asset shall
bear a Price Differential at an annual rate equal to the sum of the Applicable
Pricing Rate plus the Type Margin for a Noncompliant Asset.





3

--------------------------------------------------------------------------------

 

 

 

(b)         Computations.  All computations of Price Differential and fees
payable hereunder shall be based upon the actual number of days (including the
first day but excluding the last day) occurring in the relevant period, and a
three-hundred sixty (360) day year.

(c)         Time for Payment. Price Differential with respect to any Purchased
Asset shall be due and payable on the Payment Date occurring in the second month
following the related Purchase Date and thereafter on each subsequent Payment
Date.  On the date that the Repurchase Price for such Purchased Asset is paid,
all accrued Price Differential not otherwise paid by the Seller with respect to
such Purchased Asset shall be due and payable.  Notwithstanding anything to the
contrary in this Section 2.6(c), in the event the Asset Value of any Purchased
Asset is marked to zero and Seller requests Administrative Agent on behalf of
Buyers to release its security interest in such Purchased Asset or any Purchased
Items related thereto, Administrative Agent shall not release any such security
interest therein unless and until Seller shall have paid to Administrative Agent
for the benefit of Buyers the Repurchase Price for such Purchased Asset.

(d)         Price Differential Payments to Buyers.  To the extent received,
Administrative Agent will remit by no later than 1:00 p.m. (New York City time)
one (1) Business Day immediately following each Payment Date, to each Buyer,
 such Price Differential due to such Buyer based on such Buyer’s Applicable
Percentage.

2.7        All Transactions are “Servicing Released”.  The sale of Mortgage
Loans by Seller to Administrative Agent for the benefit of Buyers pursuant to
Transactions under this Agreement includes the Servicing Rights related to the
Mortgage Loans and all Transactions under this Agreement are “servicing
released” purchase and sale transactions for all intents and purposes, it being
understood that the Purchase Price paid by Administrative Agent on behalf of
Buyers to Seller for each such Mortgage Loan includes a premium that compensates
Seller for the Servicing Rights related to the Mortgage Loan and upon payment of
the Purchase Price by Buyer to Seller, Administrative Agent for the benefit of
Buyers becomes the owner of the Mortgage Loan and the Servicing Rights related
thereto.

2.8        Terms and Conditions of Transactions.  The terms and conditions of
the Transactions as set forth in the Transactions Terms Letter, this Agreement
or otherwise may be changed from time to time by Administrative Agent by
providing prior notice to Seller.  The terms and conditions of the Transactions
Terms Letter are hereby incorporated and form a part of this Agreement as if
fully set forth herein; provided however, to the extent of any conflict between
the terms of this Agreement and the terms of the Transactions Terms Letter, the
Transactions Terms Letter shall control.

2.9        Guarantee and/or Additional Security Agreements.  As may be
determined necessary by Administrative Agent from time to time, Seller agrees to
cause to be executed and delivered to Administrative Agent for the benefit of
Buyers such Guarantees and/or additional security agreements as additional
support for Seller’s obligations hereunder, which Guarantees and/or additional
security agreements shall be considered “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Bankruptcy Code Sections
101(38A)(A), 101(47)(a)(v) and 741(7)(A)(xi).

2.10      Temporary Increase of Aggregate Transaction Limit.   Seller may
request a temporary increase of the Aggregate Transaction Limit (a “Temporary
Increase”) by submitting to Administrative Agent an executed request for
Temporary Increase in the form of Exhibit O hereto (a “Request for Temporary
Increase”), setting forth the requested increased





4

--------------------------------------------------------------------------------

 

 

 

Aggregate Transaction Limit (such increased amount, the “Temporary Aggregate
Transaction Limit”), the effective date of such Temporary Increase and the date
on which such Temporary Increase shall terminate. Buyers may from time to time,
subject to Section 18.2,  and in their sole and individual discretion,  consent
to such Temporary Increase, which consent shall be in writing as evidenced by
Administrative Agent’s delivery to Seller of a countersigned Request for
Temporary Increase.  At any time that a Temporary Increase is in effect, the
Aggregate Transaction Limit shall equal the Temporary Aggregate Transaction
Limit for all purposes of this Agreement and all calculations and provisions
relating to the Aggregate Transaction Limit shall refer to the Temporary
Aggregate Transaction Limit, including without limitation, Type Sublimits and
the Minimum Over/Under Account Balance and each Buyer’s Applicable
Percentage.  Upon the termination of a Temporary Increase, Seller shall
repurchase Purchased Assets in order to reduce the Aggregate Outstanding
Purchase Price to the Aggregate Transaction Limit (as reduced by the termination
of such Temporary Increase) in accordance with Section 4.2(k).

2.11      Extension of Termination Date.

(a)         Requests for Extension.  The Seller may, by notice to the
Administrative Agent (who shall promptly notify the Buyers) no later than sixty
(60) days prior to the Termination Date then in effect hereunder (the “Existing
Termination Date”), request that the Existing Termination Date be extended for
an additional three hundred sixty-four (364) days.

(b)         Buyer Elections to Extend.  Each Buyer, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given no
later than forty-five (45) days prior to the Existing Termination Date (the
“Notice Date”), advise the Administrative Agent whether or not such Buyer agrees
to such extension. Each Buyer that determines not to so extend its Termination
Date (a “Non‑Extending Buyer”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Buyer that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non‑Extending Buyer.  The
election of any Buyer to agree to such extension shall not obligate any other
Buyer to so agree.

(c)         Notification by Administrative Agent.  The Administrative Agent
shall notify the Seller promptly of each Buyer’s determination under this
Section.

(d)         Additional Commitment Buyers.  The Seller shall have the right to
replace each Non‑Extending Buyer with, and add as “Buyers” under this Agreement
in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Buyer”) as provided in Section 16.1;  provided that each of such
Additional Commitment Buyers shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Buyer shall, effective as of the
Existing Termination Date, undertake a Commitment (and, if any such Additional
Commitment Buyer is already a Buyer, its Commitment shall be in addition to such
Buyer’s Commitment hereunder on such date).

(e)         Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Buyers that have agreed so to extend their Termination Date
(each, an “Extending Buyer”) and the additional Commitments of the Additional
Commitment Buyers shall be no less than 100% of the aggregate amount of the
Commitments in effect immediately prior to the Existing Termination Date, then,
effective as of the Existing Termination Date, the Termination Date of each
Extending Buyer and of each Additional Commitment Buyer shall be extended to the
date falling three hundred sixty-four (364) days after the Existing Termination
Date (except that, if such date is not a Business Day, such Termination  Date





5

--------------------------------------------------------------------------------

 

 

 

as so extended shall be the next preceding Business Day) and each Additional
Commitment Buyer shall thereupon become a “Buyer” for all purposes of this
Agreement.

(f)         Payment of Purchase Price by Non-Extending Buyer.  On the
Termination Date of each Non-Extending Buyer, the Seller shall pay the aggregate
Repurchase Price in accordance with Section 4.1 allocable to each Non-Extending
Buyer to the extent necessary to keep outstanding Transactions ratable with any
revised Applicable Percentages of the respective Buyers effective as of such
date.

(g)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 3.6(f) or Section 18.2 to the contrary.

ARTICLE 3

PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS

3.1        Policies and Procedures.  In connection with the Transactions
contemplated hereunder, Seller shall comply with all applicable policies and
procedures of Administrative Agent as may currently exist or as hereafter
created.  Such policies and procedures may be in writing, published on
Administrative Agent’s website(s) or otherwise contained in the Handbook. 
Administrative Agent shall have the right to change, revise, amend or supplement
its policies and procedures and the Handbook from time to time to conform to
current legal requirements or Administrative Agent practices by giving prior
notice to Seller of such changes, revisions, amendments or supplements. To the
extent of any conflict between the terms of this Agreement and the terms of the
Handbook, this Agreement shall control.

3.2        Request for Transaction; Asset Data Record.

(a)         Request for Transaction.

(i)          Seller shall request a Transaction by delivering to Administrative
Agent for the benefit of Buyers, electronically or in writing, by no later than
4:00 p.m. (New York City time) on the requested Purchase Date (x) an Asset Data
Record for each Asset intended to be the subject of the Transaction, and (y) the
Purchase Price for such Assets.

(ii)         Assuming the satisfaction of all conditions precedent set forth in
Section 7.2 and as otherwise set forth in this Agreement, Administrative Agent,
on behalf of each Buyer shall, for any Transaction with respect to each such
Buyer’s Commitment, subject to the Swing Line Provider’s election to enter into
such Transaction in accordance with Section 3.2(d) hereof, remit to Seller the
related Purchase Price by wire transfer in accordance with instructions provided
to (and reasonably acceptable to) Administrative Agent.  Administrative Agent on
behalf of Buyers reserves the right to reject any Transaction request that
Administrative Agent determines fails to comply with the terms and conditions of
this Agreement or Administrative Agent’s then current policies and procedures.

(iii)       By no later than 10:00 a.m. (New York City Time) one (1) Business
Day following the related Purchase Date, the Administrative Agent shall promptly
notify each Buyer of the amount of its Applicable Percentage of the related
Purchase Price.  Each Buyer shall make the amount of its Applicable Percentage
of the Purchase Price available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
one (1) Business Day following the related Purchase Date.





6

--------------------------------------------------------------------------------

 

 

 

(b)         Reserved.

(c)         Form of Asset Data Record.  Administrative Agent shall have the
right to revise or supplement the form of the Asset Data Record from time to
time by giving prior notice thereof to Seller.

(d)         Swing Line Transactions.

(i)          Swing Line Transactions. Subject to the terms and conditions set
forth herein and satisfaction of each condition precedent set forth in Section
7.2 hereof, the Swing Line Provider, in reliance upon the agreements of the
other Buyers set forth in this Section 3.2,  may in its sole and individual
discretion enter into Transactions (each such loan, a “Swing Line Transaction”)
with the Seller not later than 4:00 p.m. on the requested Purchase Date (and
thereafter on a best effort basis) in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Transactions, when aggregated with the Transaction Exposure
of the Buyer acting as Swing Line Provider, may exceed the amount of such
Buyer’s Commitment; provided,  however, that (x) after giving effect to any
Swing Line Transaction, the total Aggregate Outstanding Purchase Price shall not
exceed the Aggregate Transaction Limit or any Type Sublimit,  and (y) each Swing
Line Transaction shall be subject to the same terms and conditions as any other
Transaction hereunder.

(ii)         Terms and Conditions. Each Swing Line Transaction shall be subject
to the following terms and conditions:

(1)         such Swing Line Transaction fully qualifies in all respects as an
ordinary Transaction under this Agreement;

(2)         no Potential Default or Event of Default has occurred and is
continuing;

(3)         each condition precedent set forth in Section 7.2 shall have been
satisfied;

(4)         such Swing Line Transaction shall not cause the Swing Line Sublimit
to be exceeded;

(5)         neither Seller nor Administrative Agent is aware of any reason why
the requested Swing Line Transaction cannot or will not be fully funded by the
Buyers according to their respective Applicable Percentages by the deadline set
forth in Section 3.2(d)(iv) hereof.

(iii)       Swing Line Interest Rate.  In consideration of the Swing Line
Provider entering into Swing Line Transactions:

(1)         each Buyer shall pay to the Swing Line Provider interest on the
Purchase Price for each Purchased Asset from the Purchase Date until, but not
including, the date on which the Repurchase Price is paid by Seller, at an
annual rate equal to such Buyer’s Applicable Percentage of the Swing Line
Interest.





7

--------------------------------------------------------------------------------

 

 

 

(2)         all computations of the Swing Line Interest shall be based upon the
actual number of days (including the first day but excluding the last day)
occurring in the relevant period, and a three-hundred sixty (360) day year.

(3)         Swing Line Interest with respect to any Purchased Asset shall be due
and payable on the Payment Date occurring in the second month following the
related Purchase Date and thereafter on each subsequent Payment Date.  Each
Buyer may elect, in writing, to permit the Administrative Agent to pay such
Buyer’s Applicable Percentage of the Swing Line Interest due to the Swing Line
Provider out of the Price Differential due to such Buyer on such Payment Date.

(iv)        Buyers’ Commitment. Immediately upon entering into a Swing Line
Transaction, each Buyer shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Provider its respective
Applicable Percentage of such Swing Line Transaction in accordance with Section
3.2(a)(ii) hereof.

(e)         Payments by Administrative Agent; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Buyer
prior to the proposed Purchase Date that such Buyer will not make available to
the Administrative Agent such Buyer’s Applicable Percentage of the related
Purchase Price (including any Swing Line Transaction), the Administrative Agent
may assume that such Buyer will make available its share of the Purchase Price
in accordance with Section 3.2(a)(ii) and may, in reliance upon such assumption,
enter into a Swing Line Transaction with the Seller as set forth in Section
3.2(d).  The Administrative Agent shall notify the Buyers of each Swing Line
Transaction by no later than 10:00 a.m. (New York City Time) on the Business Day
immediately following the date the Swing Line Provider enters into such Swing
Line Transaction. In such event, if a Buyer has not in fact made its Applicable
Percentage of the Purchase Price available to the Administrative Agent by no
later than 1:00 p.m. (New York City Time) on such Business Day, then the
applicable Buyer and the Seller severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Seller to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Buyer, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Seller, the interest rate applicable to
Price Differential.  If the Seller and such Buyer shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Seller the amount of such interest paid by the
Seller for such period.  If such Buyer purchases its Applicable Percentage in a
Swing Line Transaction pursuant to Section 3.2(d)(iv) from the Swing Line
Provider, then the amount so paid shall constitute such Buyer’s Applicable
Percentage of the Aggregate Outstanding Purchase Price included in such
Transaction.  Any payment by the Seller shall be without prejudice to any claim
the Seller may have against a Buyer that shall have failed to make such payment
to the Administrative Agent.





8

--------------------------------------------------------------------------------

 

 

 

3.3        Delivery of Mortgage Loan Documents.

(a)         Dry Mortgage Loans.  Prior to any Transaction related to a Dry
Mortgage Loan, Seller shall deliver to Administrative Agent or its Custodian, or
authorize and direct the Closing Agent to deliver to Administrative Agent or its
Custodian, the related Mortgage Loan Documents in accordance with and pursuant
to the terms of Section 7.2 hereof and the Custodial Agreement.

(b)         Wet Mortgage Loans.  With respect to a Transaction the subject of
which is a Wet Mortgage Loan, (i) Seller shall deliver to Administrative Agent
or its Custodian any Mortgage Loan Documents in Seller’s possession, and (ii)
Seller shall authorize and direct the Closing Agent to deliver the related
Mortgage Loan Documents to Seller, for delivery to Administrative Agent or its
Custodian, in each case, within the Maximum Dwell Time in accordance with the
terms of Section 7.2 hereof, Exhibit B hereof and the Custodial Agreement.

(c)         Pooled Mortgage Loans.   With respect to a Transaction the subject
of which is a Pooled Mortgage Loan, Seller shall deliver to Administrative Agent
or its Custodian, as applicable, the related Agency Documents in accordance with
and pursuant to the terms of Section 7.2(e) hereof and the Custodial Agreement
and Seller shall cause the Custodian to deliver a trust receipt to
Administrative Agent with respect to such Mortgage Loans in accordance with the
terms of the Custodial Agreement.  In addition, Seller shall deliver to
Administrative Agent for the benefit of Buyers a duly executed Trade Assignment
together with a true and complete copy of the Purchase Commitment with respect
to the related Mortgage-Backed Security in accordance with and pursuant to the
terms of Section 7.2(b) and Section 7.2(e).

(d)         Government Mortgage Loans.  With respect to a Transaction the
subject of which is a Government Mortgage Loan, Seller shall, at the request of
Administrative Agent, deliver to Administrative Agent or its Custodian, within
forty five (45) calendar days following the Purchase Date for such Mortgage
Loan, the FHA Mortgage Insurance Contract, the VA Loan Guaranty Agreement or the
RD Loan Guaranty Agreement, as applicable, or evidence of such insurance or
guaranty, as applicable, including proof of payment of the premium and the case
number so Administrative Agent can access the information on the computer system
maintained by FHA, the VA or the RD.

(e)         Mortgage Loan Documents in Seller’s Possession.  At all times during
which the Mortgage Loan Documents related to any Purchased Mortgage Loan are in
the possession of Seller, and until such Purchased Mortgage Loan is repurchased
by Seller, Seller shall hold such Mortgage Loan Documents in trust and for the
sole and exclusive benefit of Administrative Agent on behalf of Buyers and shall
act only in accordance with Administrative Agent’s written instructions thereto.

(f)         Other Mortgage Loan Documents in Seller’s Possession.  With respect
to each Purchased Mortgage Loan, until such Purchased Mortgage Loan is
repurchased by Seller, Seller shall hold in trust and for the sole and exclusive
benefit of Administrative Agent on behalf of Buyers all mortgage loan documents
related to such Purchased Mortgage Loan and not delivered to Administrative
Agent, including, without limitation, the Other Mortgage Loan Documents, as
applicable.

3.4        Haircut.  With respect to each Transaction for which the related
Purchase Price is being remitted by Administrative Agent on behalf of Buyers to
one or more Approved Payees, Seller shall ensure that there are sufficient funds
on deposit in the Over/Under Account such that following the withdrawal of the
related Haircut by Administrative Agent, the balance of the





9

--------------------------------------------------------------------------------

 

 

 

Over/Under Account is equal to or greater than the Minimum Over/Under Account
Balance, as set forth in the Transactions Terms Letter.

3.5        Over/Under Account.

(a)         Minimum Balance.  Seller shall at all times maintain a balance in
the Over/Under Account of not less than the Minimum Over/Under Account Balance,
as set forth in the Transactions Terms Letter.  The Over/Under Account shall be
used to assist in settling the Transactions and any other Obligations under this
Agreement (solely to the extent such amounts are attributable to the Obligations
of Seller under this Agreement).  Administrative Agent shall not be required to
segregate and hold funds deposited by or on behalf of Seller in the Over/Under
Account separate and apart from Administrative Agent’s own funds or funds
deposited by or held for others.  Upon the occurrence of a Potential Default or
an Event of Default, Administrative Agent shall have the right to increase the
Minimum Over/Under Account Balance Seller is required to maintain in the
Over/Under Account by giving notice to Seller thereof.  If Seller fails to
deposit funds in the Over/Under Account to comply with any such required
increase within the time frame required by Administrative Agent,  Administrative
Agent shall have the right to retain in the Over/Under Account any amounts
received by Administrative Agent for the benefit of Buyers on behalf of Seller
or otherwise credited to the Over/Under Account to comply with any such required
increases, including, without limitation, any purchase proceeds received by
Administrative Agent for the benefit of Buyers from any Approved Investor
pursuant to Section 4.5.  Neither Administrative nor any Buyer shall be liable
to Seller for any costs, losses or damages arising from or relating to the
increase of the Minimum Over/Under Account Balance that Seller is required to
maintain in the Over/Under Account or retention of excess funds by
Administrative Agent to comply with any such increase.

(b)         Deposits.

(i)          Seller.  Seller shall deposit margin in the form of funds in the
Over/Under Account in accordance with the terms of this Agreement, including,
without limitation, Section 3.4 and Section 3.5(a).

(ii)         Administrative Agent.  Administrative Agent shall credit to the
Over/Under Account all amounts in excess of those amounts due to Administrative
Agent and Buyers in accordance with the Principal Agreements on the date
Administrative Agent receives or has received both (1) a payment by Seller or an
Approved Investor pursuant to a Purchase Commitment and (2) a Purchase Advice
relating to such payment without discrepancy; provided,  however, that funds and
Purchase Advices received by Administrative Agent for the benefit of Buyers
after 4:00 p.m. (New York City time), shall be deemed to have been received on
the next Business Day. Administrative Agent shall use reasonable efforts to
notify Seller if there is a discrepancy between a wire transfer and the related
Purchase Advice, and thereafter, Seller shall notify Administrative Agent as to
whether Administrative Agent on behalf of Buyers should accept such settlement
payment despite the discrepancy between the amount received and the related
Purchase Advice; provided,  however, that if an Event of Default or Potential
Default has occurred and is continuing, Administrative Agent is not obligated to
receive approval from Seller prior to accepting any amounts received and
releasing the related Purchased Assets.





10

--------------------------------------------------------------------------------

 

 

 

(iii)       Settlement Statement.  Administrative Agent shall deliver to Seller
via facsimile or make available to Seller via the internet within one (1)
Business Day following settlement of a Transaction, or as soon thereafter as is
reasonably possible, a settlement statement, which includes an explanation of
all amounts credited by Administrative Agent to the Over/Under Account to settle
the Transaction.

(c)         Withdrawals.

(i)          Seller.  If the amount credited to the Over/Under Account creates a
balance in excess of the Minimum Over/Under Account Balance required pursuant to
Section 3.5(a) above, provided,  that no Potential Default or Event of Default
has occurred and is continuing, Seller may submit a written request to
Administrative Agent for return or payment of such excess funds.  If any such
request is received by Administrative Agent prior to (i) with respect to such
excess funds that are to be wired to an account not held at Administrative
Agent, 2:00 p.m. (New York City time) or (ii) with respect to such excess funds
that are to be wired to an account held at Administrative Agent, 3:00 p.m. (New
York City time), in each case, on a Business Day, Administrative Agent shall use
commercially reasonable efforts to wire such requested excess funds to Seller by
the end of such Business Day and in no event no later than two (2) Business Days
after Administrative Agent’s receipt of such request.  Notwithstanding anything
contained in this Section 3.5(c)(i) to the contrary, Administrative Agent
reserves the right to reject any request for excess funds from the Over/Under
Account if Administrative Agent determines that such excess funds shall be used
to satisfy Seller’s outstanding obligations under this Agreement or are subject
to other rights as provided in this Agreement.

(ii)         Administrative Agent.  Administrative Agent may, from time to time
and without separate authorization by Seller or notice to Seller, withdraw funds
from the Over/Under Account to settle amounts owed in accordance with the terms
of this Agreement or to otherwise satisfy Seller’s obligations under this
Agreement, including, without limitation:

(1)         with respect to any Transaction with respect to which the Purchase
Price is being paid to one or more Approved Payees on behalf of Seller, to
deliver the Haircut to such Approved Payees;

(2)         to reimburse itself for any reasonable costs and expenses incurred
by Administrative Agent connection with this Agreement, as permitted herein;

(3)         to reimburse Buyers for its Applicable Percentage of any reasonable
costs and expenses incurred by such Buyer in connection with this Agreement, as
permitted herein;

(4)         to pay itself (on behalf of Buyers) any Price Differential on a
Purchase Price that is due and owing;

(5)         to Seller as provided in Section 3.5(c)(i);

(6)         as security for the performance of Seller’s obligations hereunder;

(7)         without limiting the generality of Section 3.5(c)(ii)(6), to satisfy
any outstanding Margin Deficit as provided in Section 6.3(b); and





11

--------------------------------------------------------------------------------

 

 

 

(8)         in the exercise of Administrative Agent’s (on behalf of Buyers) or
its Affiliates’ rights under Section 6.3(d) or Section 11.9.

(d)         Failure to Maintain Balance.  If, at any time, Seller fails to
maintain in the Over/Under Account the Minimum Over/Under Account Balance as
required hereunder, in addition to any other rights and remedies that
Administrative Agent or a Buyer may have against Seller, Administrative Agent on
behalf of Buyers shall have the right to immediately stop entering into
Transactions with Seller and/or to charge Seller accrued interest on that
portion of the Minimum Over/Under Account Balance that Seller has failed to
maintain, at the Default Rate, from the time that such balance failed to be
maintained until the time that funds are deposited into or held in the
Over/Under Account to comply with such Minimum Over/Under Account Balance
requirements hereunder. Without limiting the generality of the foregoing, it is
understood and agreed that should the balance in the Over/Under Account become
negative, Seller will continue to owe Administrative Agent for the benefit of
Buyers accrued interest as provided herein.

(e)         Security Interest.  Any funds of Seller at any time deposited or
held in the Over/Under Account, whether such funds are required to be deposited
and held in the Over/Under Account pursuant to this Section 3.5 or otherwise,
are hereby pledged by Seller as security for its obligations under this
Agreement, and Seller hereby grants a security interest in such funds to
Administrative Agent for the benefit of Buyers, and such pledge and security
interest shall be considered “a security agreement or other arrangement or other
credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Bankruptcy Code Sections 101(38A)(A),
101(47)(a)(v) and 741(7)(A)(x).

3.6        Payment of Purchase Price.

(a)         Payment of Purchase Price.  On the Purchase Date for each
Transaction, ownership of the Purchased Assets, including the Servicing Rights
related to Purchased Assets consisting of Purchased Mortgage Loans, shall be
transferred to Administrative Agent for the benefit of Buyers against the
simultaneous transfer of the Purchase Price to Seller or on behalf of Seller to
an Approved Payee, as applicable, and simultaneously with the delivery to
Administrative Agent for the benefit of Buyers of the Purchased Assets relating
to each Transaction.  With respect to the Purchased Assets being sold by Seller
on the Purchase Date, Seller hereby sells, transfers, conveys and assigns to
Administrative Agent for the benefit of Buyers or its designee without recourse,
but subject to the terms of this Agreement, all of Seller’s right, title and
interest in and to the Purchased Assets, including the Servicing Rights related
to the Purchased Mortgage Loans, together with all right, title and interest of
Seller in and to all amounts due and payable under the terms of such Purchased
Assets.

(b)         Methods of Payment.  On the Purchase Date for each Transaction:

(i)          Subject to Section 3.2 hereof, Administrative Agent on behalf of
Buyers shall pay the Purchase Price for all Transactions by wire transfer in
accordance with Seller’s wire instructions set forth on Exhibit
J.  Notwithstanding the foregoing, Administrative Agent shall not  be obligated
to pay the Purchase Price under any method of payment to any Closing Agent,
third party institutional originator or warehouse lender that is not an Approved
Payee.  Further, the payment of the Purchase Price by Administrative Agent on
behalf of Buyers to any Closing Agent, third party institutional originator or
warehouse lender that is not an Approved Payee shall not make such Closing
Agent, third party institutional originator or





12

--------------------------------------------------------------------------------

 

 

 

warehouse lender an Approved Payee.  Any funds disbursed by Administrative Agent
on behalf of Buyers to Seller or its Approved Payee shall be subject to all
applicable federal, state and local Laws, including, without limitation,
regulations and policies of the Board of Governors of the Federal Reserve System
on Reduction of Payments System Risk.  Seller acknowledges that as a result of
such applicable Laws, regulations and policies, equipment malfunction,
Administrative Agent’s approval procedures or circumstances beyond the
reasonable control of Administrative Agent, the payment of a Purchase Price may
be delayed.  Neither Administrative nor any Buyer shall be liable to Seller for
any costs, losses or damages arising from or relating to any such delays, or

(ii)         Notwithstanding the foregoing, where a Purchased Asset is the
subject of third party financing, Administrative Agent on behalf of Buyers may
pay all or any portion of the Purchase Price directly to the warehouse lender or
other lender that has a security interest in such Purchased Asset to satisfy the
related indebtedness and obtain a release of such security interest.

(c)         Transaction Limitations and Other Restrictions Relating to Closing
Agents.  Notwithstanding that a particular Transaction request will not exceed
the Aggregate Transaction Limit or applicable Type Sublimit, if the payment of
the Purchase Price for such Transaction to the related Closing Agent will
violate Administrative Agent’s applicable policies and procedures (as contained
in the Handbook or otherwise) regarding payments to Closing Agents,
Administrative Agent may refuse to pay the Purchase Price to such Closing Agent.

(d)         Return of Purchase Price.  If a Wet Mortgage Loan subject to a
Transaction is not closed on the same day on which the Purchase Price was
funded, Seller shall immediately return, or cause to be immediately returned
(but in any event within forty-eight (48) hours), the Purchase Price (or such
greater amount that shall have been remitted by Administrative Agent on behalf
of Buyers, if applicable) with respect to such Wet Mortgage Loan to
Administrative Agent for the benefit of Buyers by wire transfer in accordance
with Administrative Agent’s wire instructions set forth on Exhibit B.  Further,
Seller shall pay Administrative Agent for the benefit of Buyers all fees and
expenses incurred by Administrative Agent or any Buyer in connection with the
funding of the Purchase Price for such Wet Mortgage Loan and, from the date of
such funding up to but excluding the date such Purchase Price is returned to
Administrative Agent for the benefit of Buyers, Seller shall also pay
Administrative Agent for the benefit of Buyers any Price Differential accrued on
such Purchase Price immediately upon notification from Buyer; provided,
 however, that Price Differential shall continue to accrue until the Purchase
Price is returned to Buyer.

(e)         Obligations of Buyers Several.  The obligations of the Buyers
hereunder to enter into Transactions (including reimbursing the Swing Line
Provider in respect of the Swing Line Transactions) up to their respective
Commitments and to make payments pursuant to Section 12.6 are several and not
joint.  The failure of any Buyer to enter into a Transaction or make any payment
under Section 12.6 on any date required hereunder shall not relieve any other
Buyer of its corresponding obligation to do so on such date, and no Buyer shall
be responsible for the failure of any other Buyer to so fund its Applicable
Percentage of the Purchase Price,  to reimburse the Swing Line Provider in
respect of a Swing Line Transaction or to make its payment under Section 12.6.





13

--------------------------------------------------------------------------------

 

 

 

(f)         Sharing of Payments by Buyers.  If any Buyer (other than Bank of
America, N.A. with respect to that certain Master Margining, Setoff and Netting
Agreement, dated as of August 15, 2014, among Seller, Private National Mortgage
Acceptance Company, LLC and Bank of America, N.A.)  shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
Repurchase Price or Price Differential on any of the Transactions or Swing Line
Transactions held by it resulting in such Buyer’s receiving payment of a
proportion of the Repurchase Price or Price Differential greater than its
Applicable Percentage thereof as provided herein, then the Buyer receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase from the other Buyers an interest in the Obligations of the Seller
under this Agreement or any of the Principal Agreements in such amount as shall
result in a proportional participation by all of the Buyers in such greater
proportion;  provided,  that, if all or any portion of such greater proportion
is thereafter recovered from such Buyer, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery; and further
provided,  that,  the provisions of this Section 3.6(f) shall not apply to the
Administrative Fee under this Agreement.

3.7        Approved Payees.

(a)         Closing Agents.  In order for a Closing Agent to be designated an
Approved Payee with respect to any Purchase Price for new origination Wet
Mortgage Loans or Dry Mortgage Loans as to which the origination funds are being
remitted to the closing table, Seller shall submit to Administrative Agent for
the benefit of Buyers the following documents:

(i)          if the title company issuing the title policy that covers the
applicable Mortgage Loan has not issued to Administrative Agent a blanket
Closing Protection Letter, which covers closings conducted by this Closing Agent
in the jurisdiction where this closing will take place:

(1)         a valid blanket Closing Protection Letter, in a form acceptable to
Administrative Agent, issued to Seller or Administrative Agent by the title
company, which is issuing the title insurance policy that covers the related
Mortgage Loan and is an Acceptable Title Insurance Company, that covers closings
conducted by the Closing Agent in the jurisdiction where this closing will take
place and if applicable, an assignment to Administrative Agent (on behalf of
Buyers) of such Closing Protection Letter, substantially in the form of Exhibit
F hereto; or

(2)         a valid Closing Protection Letter, in a form acceptable to
Administrative Agent, issued to Seller or Administrative Agent by the title
company, which is issuing the title insurance policy that covers the related
Mortgage Loan and is an Acceptable Title Insurance Company, that covers the
closing of this specific Mortgage Loan and if applicable, an assignment to
Administrative Agent (on behalf of Buyers) of such Closing Protection Letter,
substantially in the form of Exhibit F hereto; or

(3)         with respect to those jurisdictions outlined in the Handbook for
which Closing Protection Letters are not available or are limited in their
applicability, any other documents Administrative Agent may reasonably require,
including without limitation, a duly executed,





14

--------------------------------------------------------------------------------

 

 

 

valid and enforceable assignment to Administrative Agent (on behalf of Buyers)
of Seller’s rights to any claims specifically related to the Purchased Assets
under its fidelity bond and errors and omissions policy maintained pursuant to
Section 9.4; and

(ii)         evidence that the Irrevocable Closing Instructions, in the
applicable form and signed by Seller and Administrative Agent, have been
delivered to such Closing Agent.

(b)         Warehouse Lenders.  In order for a warehouse lender to be designated
an Approved Payee with respect to any Purchase Price, Seller shall submit to
Administrative Agent a written request, including the name and address of the
warehouse lender, demonstrating a need for such designation.  Notwithstanding
the foregoing, Administrative Agent reserves the right to refuse to designate
any warehouse lender as an Approved Payee, or, alternatively, to require
additional terms and conditions in order for Administrative Agent on behalf of
Buyers to pay a Purchase Price to a warehouse lender.

(c)         Approval Process.  Administrative Agent shall review the applicable
documents and notify Seller within two (2) Business Days as to whether such
Closing Agent or warehouse lender has been designated by Administrative Agent to
be an Approved Payee with respect to such Purchase Price.  Administrative Agent
may withdraw its approval of any Closing Agent or warehouse lender as an
Approved Payee if Administrative Agent becomes aware of any facts or
circumstances at any time related to such Closing Agent or warehouse lender
which Administrative Agent determines materially and adversely affects the
Closing Agent or warehouse lender or otherwise makes the Closing Agent or
warehouse lender unacceptable as an Approved Payee.

3.8        Delivery of Mortgage-Backed Securities.  With respect to Purchased
Mortgage Loans that are Pooled Mortgage Loans, Administrative Agent on behalf of
Buyers shall release its interests in such Purchased Mortgage Loans
simultaneously with the Settlement Date of a Mortgage-Backed Security backed by
a Pool containing such Purchased Mortgage Loans.  Provided that such
Mortgage-Backed Security has been issued to the Depository in the name of
Administrative Agent or Administrative Agent’s nominee, from and after such
Settlement Date, the Mortgage-Backed Security shall replace the related
Purchased Mortgage Loans as the Asset that is subject to the related
Transaction.

ARTICLE 4

REPURCHASE

4.1        Repurchase Price.

(a)         Payment of Repurchase Price.  The Repurchase Price for each
Purchased Asset shall be payable in full and by wire transfer in accordance with
Administrative Agent’s wire instructions set forth on Exhibit B or Exhibit J, as
applicable, upon the earliest to occur of (i) the Repurchase Date of the related
Transaction, (ii) the occurrence of any Repurchase Acceleration Event with
respect to such Purchased Asset, (iii) at Administrative Agent’s sole option,
upon the occurrence or during the continuance of an Event of Default, or (iv)
the Expiration Date.  Such obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Asset.  While it is anticipated that Seller will repurchase each Purchased Asset
on its related Repurchase Date, Seller may repurchase any Purchased Asset
hereunder on demand without any prepayment penalty or premium.





15

--------------------------------------------------------------------------------

 

 

 

(b)         Effect of Payment of Repurchase Price.  On the Repurchase Date (or
such other date on which the Repurchase Price is received in full by
Administrative Agent for the benefit of Buyers), termination of the related
Transaction will be effected by the repurchase by Seller or its designee of the
Purchased Assets and the simultaneous transfer of the Repurchase Price to an
account of Administrative Agent, or transfer of additional Asset(s) (in each
case subject to the provisions of Section 6.5), and all of Buyer’s rights, title
and interests therein shall then be conveyed to Seller or its designee; provided
that,  neither Administrative Agent nor any Buyer shall be deemed to have
terminated or conveyed its interests in such Purchased Assets if an Event of
Default shall then be continuing or shall be caused by such repurchase or if
such repurchase gives rise to or perpetuates a Margin Deficit that is not
satisfied in accordance with Section 6.3(b).  With respect to Purchased Assets
that are Purchased Mortgage Loans, Seller is obligated to obtain the related
Mortgage Loan Documents from the Custodian at Seller’s expense on the Repurchase
Date.

4.2        Repurchase Acceleration Events.  The occurrence of any of the
following events shall be a Repurchase Acceleration Event with respect to one or
more Purchased Assets, as the case may be:

(a)         Administrative Agent has determined that the Purchased Asset is a
Defective Asset;

(b)         sixty (60) calendar days elapse from the date the related Mortgage
Loan Documents were delivered to an Approved Investor and such Approved Investor
has not returned such Mortgage Loan Documents or purchased such Purchased Asset,
unless an extension is granted by Administrative Agent in its sole and exclusive
discretion;

(c)         ten (10) Business Days elapse from the date a related Mortgage Loan
Document was delivered to Seller for correction or completion or for servicing
purposes, without being returned to Administrative Agent or its designee;

(d)         with respect to a Wet Mortgage Loan, Seller fails to deliver to
Administrative Agent the related Mortgage Loan Documents within the Maximum
Dwell Time or any Mortgage Loan Document delivered to Administrative Agent, upon
examination by Administrative Agent or Custodian, is found not to be in
compliance with the requirements of this Agreement or the related Purchase
Commitment and is not corrected within the Maximum Dwell Time;

(e)         regardless of whether a Purchased Mortgage Loan is a Defective
Asset, a foreclosure or similar type of proceeding is initiated with respect to
such Mortgage Loan;

(f)         the further sale of a Purchased Asset by Seller to any party other
than an Approved Investor;

(g)         (1) with respect to any Pooled Mortgage Loan that has been pooled to
support a Mortgage-Backed Security issued by Seller and fully guaranteed by
Ginnie Mae for which Administrative Agent has executed a Form HUD 11711A, the
Custodian ceases to hold the Mortgage Loan File and the related Mortgage Loan
Documents in respect thereof for the sole and exclusive benefit of
Administrative Agent on behalf of Buyers at any time prior to the issuance of
the related Mortgage-Backed Security, or (2) with respect to all other Purchased
Mortgage Loans, the Custodian ceases to hold the related Mortgage Loan File and
all Mortgage Loan Documents in respect thereof for the sole and exclusive
benefit of Administrative Agent on behalf of Buyers at any time;





16

--------------------------------------------------------------------------------

 

 

 

(h)         with respect to any Pooled Mortgage Loan or Mortgage-Backed
Security, if the Seller has failed to deliver the related Trade Assignment to
Administrative Agent in accordance with the requirements set forth in Section
7.2(b);

(i)          with respect to any Pooled Mortgage Loan, if the applicable Agency
has not issued the related Mortgage-Backed Security to the Depository in the
name of Administrative Agent or Administrative Agent’s nominee on the related
Settlement Date;

(j)          with respect to any Mortgage-Backed Security that is subject to a
Transaction pursuant to Section 3.8, if Administrative Agent has not received
the related Takeout Price from the Approved Investor on the related Settlement
Date; or

(k)         following the termination of a Temporary Increase, the Aggregate
Outstanding Purchase Price exceeds the Aggregate Transaction Limit (as reduced
by the termination of such Temporary Increase).

4.3        Reduction of Asset Value as Alternative Remedy.  In lieu of requiring
full repayment of the Repurchase Price upon the occurrence of a Repurchase
Acceleration Event, Administrative Agent on behalf of Buyers may elect to reduce
the Asset Value of the related Purchased Asset (to as low as zero) and
accordingly require a full or partial repayment of such Repurchase Price.

4.4        Designation as Noncompliant Asset as Alternative Remedy.  In lieu of
requiring full repayment of the Repurchase Price upon the occurrence of a
Repurchase Acceleration Event, Administrative Agent, with the consent of the
applicable Buyers as set forth in Section 18.2 hereof, may elect to deem the
related Purchased Asset a Noncompliant Asset, provided,  that, (a) after such
Purchased Asset is deemed to be a Noncompliant Asset, the aggregate original
Asset Value of all Noncompliant Assets does not exceed the Type Sublimit for
Noncompliant Assets; (b) the Asset Value of the Noncompliant Asset is greater
than the Repurchase Price or Seller provides Additional Purchased Assets or
repays part of the Repurchase Price as provided in Section 6.3 in each case as a
“margin payment” as such term is defined in Bankruptcy Code Section 741(5); and
(c) Seller delivers to Administrative Agent all documentation relating to the
Purchased Asset reasonably requested by Administrative Agent.

4.5        Payments Pursuant to Sale to Approved Investors.  Seller shall direct
each Approved Investor purchasing a Purchased Asset to pay directly to
Administrative Agent for the benefit of Buyers, by wire transfer of immediately
available funds, the applicable Takeout Price in full and without set-off on the
date set forth in the applicable Purchase Commitment.  In addition, Seller shall
provide Administrative Agent with a Purchase Advice relating to such
payment.  Seller shall not direct the Approved Investor to pay to Administrative
Agent an amount less than the full Takeout Price or modify or otherwise change
the wire instructions for payment of the Takeout Price provided to Approved
Investor by Administrative Agent.  Administrative Agent shall apply all amounts
received from an  Approved Investor for the account of Seller in accordance with
Section 4.6 below and credit all amounts due Seller to the Over/Under Account in
accordance with Section 3.5(b)(ii) above.  Administrative Agent may reject any
amount received from an Approved Investor and not release the related Purchased
Asset if (a) Administrative Agent does not receive a Purchase Advice in respect
of any wire transfer, (b) Administrative Agent does not receive the full Takeout
Price, without set-off or (c) the amount received, together with amounts
available under the Over/Under Account in excess of the Minimum Over/Under
Account Balance, are not sufficient to pay the related Repurchase Price in
full.  Alternatively, in lieu of rejecting an amount received by Administrative
Agent from an Approved Investor, at Administrative Agent’s option, if the amount
received from the Approved Investor does not equal or exceed the related
Repurchase Price, Administrative





17

--------------------------------------------------------------------------------

 

 

 

Agent may accept the amount received from the Approved Investor and deduct the
remaining amounts owed by Seller from the Over/Under Account or demand payment
of such remaining amount from Seller.  If Seller receives any funds intended for
Administrative Agent, Seller shall segregate and hold such funds in trust for
Administrative Agent and immediately pay to Administrative Agent for the benefit
of Buyers all such amounts by wire transfer of immediately available funds
together with providing Administrative Agent with a settlement statement for the
transaction.

4.6        Application of Payments from Seller or Approved Investors.  Unless
Administrative Agent determines otherwise, payments made directly by Seller or
an Approved Investor to Administrative Agent for the benefit of Buyers shall be
applied in the following order of priority:

(a)         first, to any amounts due and owing to Administrative Agent for the
benefit of Buyers pursuant to Section 6.3;

(b)         second, to all costs, expenses and fees incurred or charged by
Administrative Agent under this Agreement that are due and owing (whether or not
related to the Transaction in connection with which the payment is made);

(c)         third, to the Price Differential then due and owing and the
outstanding Purchase Price, in each case, on the Purchased Asset in connection
with which the payment is made;

(d)         fourth, to the Price Differential then due and owing and the
outstanding Purchase Prices, in each case, on any other Purchased Assets; and

(e)         fifth, to the amount of all other obligations then due and owing by
Seller to Administrative Agent under this Agreement and the other Principal
Agreements.

Administrative Agent, each Buyer and Seller intend and agree that all such
payments shall be “settlement payments” as such term is defined in Bankruptcy
Code Section 741(8).  After the settlement payments have been applied as set
forth above, Administrative Agent shall deposit in the Over/Under Account any
amounts that remain.

4.7        Method of Payment.  Except as otherwise specifically provided herein,
all payments hereunder must be received by Administrative Agent for the benefit
of Buyers on the date when due and shall be made in United States dollars by
wire transfer of immediately available funds in accordance with Administrative
Agent’s wire instructions set forth on Exhibit B or Exhibit J, as
applicable.  Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, the due date thereof shall be extended to
the next succeeding Business Day, and with respect to payments of the Purchase
Price, the Price Differential thereon shall be payable at the Applicable Pricing
Rate during such extension.  All payments made by or on behalf of Seller with
respect to any Transaction shall be applied to Seller’s account in accordance
with Section 3.5(b)(ii) and Section 4.6 above and shall be made in such amounts
as may be necessary in order that all such payments after withholding for or on
account of any present or future Taxes imposed by any Governmental Authority,
other than any Excluded Taxes, compensate Administrative Agent and Buyers for
any additional cost or reduced amount receivable of making or maintaining
Transactions as a result of such Taxes. All payments to be made by or on behalf
of Seller with respect to any Transaction shall be made without set-off,
counterclaim or other defense.

4.8        Book Account.  Administrative Agent and Seller shall maintain an
account on their respective books of all Transactions entered into between
Administrative Agent on behalf of Buyers and





18

--------------------------------------------------------------------------------

 

 

 

Seller and for which the Repurchase Price has not yet been paid.  As a courtesy
to Seller, Administrative Agent shall provide such information to Seller via the
Internet or by telephone or facsimile, if Seller is unable to access the
information via the Internet.  Notwithstanding the foregoing, Seller shall be
responsible for maintaining its own book account and records of Transactions
entered into with Administrative Agent on behalf of Buyers, amounts due to
Administrative Agent for the benefit of Buyers in connection with such
Transactions and for paying such amounts when due.  Failure of Administrative
Agent to provide Seller with information regarding any Transaction shall not
excuse Seller’s timely performance of all obligations under this Agreement,
including, without limitation, payment obligations under this Agreement.

4.9        Full Recourse.  The obligations of Seller from time to time to pay
the Repurchase Price, Margin Deficit payments, settlement payments and all other
amounts due under this Agreement shall be full recourse obligations of Seller.

ARTICLE 5

FEES

5.1        Payment of Fees.  Seller shall pay to Administrative Agent for the
benefit of Buyers those fees set forth in this Agreement and the Transactions
Terms Letter when they become due and owing.  Without limiting the generality of
the foregoing, the Commitment Fee shall be paid on or before the Effective Date
and if this Agreement is renewed, thereafter on or before the anniversary of the
Effective Date.  Administrative Agent shall be entitled to withdraw from the
Over/Under Account or retain from payments made by Seller or an Approved
Investor, subject to Section 13.5, or set off against any Purchase Prices to be
paid by Administrative Agent on behalf of Buyers any fees permitted under this
Agreement that are due and owing.  If such amounts on deposit in the Over/Under
Account or payments received in connection with a Transaction or Purchase Prices
to be paid by Buyer are not sufficient to pay Administrative Agent for the
benefit of Buyers all fees owed, Administrative Agent shall notify Seller and
Seller shall pay to Administrative Agent for the benefit of Buyers, within ten
(10) Business Days, all unpaid fees.

5.2        Remittance to Buyers.  Within one (1) Business Day of any remittance
or withdrawal of funds made in connection with any fees allocable to Buyers as
set forth in Section 5.1, Administrative Agent shall remit to such Buyer its
Applicable Percentage of such funds, together with a written statement
describing such Buyer’s pro rata allocation of the applicable fee.

ARTICLE 6

SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF MORTGAGE LOAN
DOCUMENTS; REPURCHASE TRANSACTIONS; DUE DILIGENCE

6.1        Precautionary Grant of Security Interest in Purchased Assets and
Purchased Items.  With respect to the Purchased Assets, although the parties
intend that all Transactions hereunder be sales and purchases (other than for
accounting and tax purposes) and not loans, and without prejudice to the
provisions of Section 6.6 and the expressed intent of the parties, if any
Transactions are deemed to be loans, as security for the performance of all of
Seller’s obligations hereunder, Seller and to the extent provided by any
Defaulting Buyer, such Defaulting Buyer hereby pledges, assigns and grants to
Administrative Agent for the benefit of Buyers a continuing first priority
security interest in and lien upon the Purchased Assets and other Purchased
Items and Administrative Agent shall have all the rights and remedies of a
“secured party” under the Uniform Commercial Code with respect to the Purchased
Assets and





19

--------------------------------------------------------------------------------

 

 

 

other Purchased Items.  Possession of any promissory notes, instruments or
documents by the Custodian shall constitute possession on behalf of
Administrative Agent.

Seller acknowledges that it has no rights to the Servicing Rights related to any
Purchased Mortgage Loan unless and until the Seller has paid the related
Repurchase Price and the Mortgage Loan is no longer subject to a
Transaction.  Without limiting the generality of the foregoing and for the
avoidance of doubt, if any determination is made that the Servicing Rights
related to any Purchased Mortgage Loan were not sold by Seller to Administrative
Agent or that the Servicing Rights are not an interest in such Purchased
Mortgage Loan and are severable from such Purchased Mortgage Loan despite
Administrative Agent’s and Seller’s express intent herein to treat them as
included in the purchase and sale transaction, Seller hereby pledges, assigns
and grants to Administrative Agent for the benefit of Buyers a continuing first
priority security interest in and lien upon the Servicing Rights related to such
Purchased Mortgage Loans, and Administrative Agent on behalf of Buyers shall
have all the rights and remedies of a “secured party” under the Uniform
Commercial Code with respect thereto.  In addition, Seller further grants,
assigns and pledges to Administrative Agent a first priority security interest
in and lien upon (i) all documentation and rights to receive documentation
related to such Servicing Rights and the servicing of each of the Purchased
Mortgage Loans, (ii) all Income related to the Purchased Assets received by
Seller, (iii) all rights to receive such Income, (iv) all other Purchased Items,
and (v) all products, proceeds and distributions relating to or constituting any
or all of the foregoing (collectively, and together with the pledge of Servicing
Rights in the immediately preceding sentence, the “Related Credit
Enhancement”).  The Related Credit Enhancement is hereby pledged as further
security for Seller’s obligations to Administrative Agent on behalf of Buyers
hereunder.

At any time and from time to time, upon the written request of Administrative
Agent, and at the sole expense of Seller, Seller will promptly and duly execute
and deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further action as Administrative Agent
may request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
Purchased Assets and related Purchased Items and the liens created
hereby.  Seller also hereby authorizes Administrative Agent to file any such
financing or continuation statement in a manner consistent with this Agreement
to the extent permitted by applicable Law.  For purposes of the Uniform
Commercial Code and all other relevant purposes, this Agreement shall constitute
a security agreement.

6.2        Servicing.

(a)         Servicing Rights Owned by Administrative Agent;  Administrative
Agent’s Right to Appoint Servicer.  In recognition that each Purchased Mortgage
Loan is sold by Seller to Administrative Agent for the benefit of Buyers on a
servicing released basis and Administrative Agent on behalf of Buyers is the
owner of the Servicing Rights related to such Purchased Mortgage Loan,
Administrative Agent shall have the sole right to appoint the Servicer for each
Purchased Mortgage Loan unless and until the Seller has paid the related
Repurchase Price and the Purchased Mortgage Loan is no longer subject to a
Transaction.

(b)         Appointment of Servicer.  Subject to Administrative Agent’s right to
appoint a successor Servicer at its sole and individual discretion,
Administrative Agent hereby appoints Seller or the Servicer, as applicable, to
subservice the Purchased Mortgage Loans on behalf of





20

--------------------------------------------------------------------------------

 

 

 

Administrative Agent as agent for Buyers for the period between the Purchase
Date and the Repurchase Date of the Purchased Mortgage Loans.  The right of
Seller or the Servicer, as applicable, to service the Purchased Mortgage Loans
is on an interim basis only and does not provide or confer a contractual,
ownership or other right for Seller or the Servicer, as applicable, to service
the Purchased Mortgage Loans, it being understood that upon payment of the
Purchase Price and until such time Seller has paid the related Repurchase Price
and such Purchased Mortgage Loan is no longer subject to a  Transaction,
Administrative Agent on behalf of Buyers owns the Servicing Rights and may
assume servicing or appoint a Successor Servicer at any time.  Further, the fact
that Seller or the Servicer may be entitled to a servicing fee for interim
servicing of the Purchased Mortgage Loans or that Administrative Agent may
provide a separate notice of default to Seller or the Servicer regarding the
servicing of the Purchased Mortgage Loans shall not affect or otherwise change
Administrative Agent’s (on behalf of Buyers) ownership of the Servicing Rights
related to the Purchased Mortgage Loans.

(c)         Interim Servicing Period; No Servicing Fee or Income.  For each
Transaction, Seller’s or the Servicer’s, as applicable, right to interim service
a Purchased Mortgage Loan shall commence on the related Purchase Date and shall
automatically terminate without notice on the earlier of (i) thirty (30) days
after the related Purchase Date or (ii) the Repurchase Date.  If the interim
servicing period expires with respect to any Purchased Mortgage Loan for any
reason other than Seller repurchasing such Purchased Mortgage Loan, then such
interim servicing period shall automatically terminate if not renewed by
Administrative Agent.  In connection with any such renewal, Seller or the
Servicer, as applicable, shall continue to interim service the Purchased
Mortgage Loan for a thirty (30) day extension period.  Absent any such extension
of the interim servicing period, Seller or the Servicer, as applicable, shall
transfer servicing of the Purchased Mortgage Loan (which shall include the
delivery of all Servicing Records related to such Purchased Mortgage Loan) to
Administrative Agent or its designee in accordance with the instructions of
Administrative Agent and any other applicable requirements of this Agreement.
For the avoidance of doubt, upon expiration of the interim servicing period
(including the expiration of any extension period) with respect to any Purchased
Mortgage Loan, Seller shall have no right to service the related Purchased
Mortgage Loan nor shall Administrative Agent have any obligation to extend the
interim servicing period (or continue to extend the interim servicing period),
it being understood that upon such expiration, Seller shall promptly transfer
the servicing of the related Purchased Mortgage Loan to Administrative Agent or
its designee in accordance with the instructions of Administrative Agent and any
other applicable requirements of this Agreement. Administrative Agent shall have
no obligation to pay Seller or the Servicer, as applicable, nor shall Seller or
the Servicer, as applicable, have any right to deduct or retain, any servicing
fee or similar compensation in connection with the interim servicing of a
Purchased Mortgage Loan.

(d)         Servicing Agreement.  If there is a Servicer of the Purchased
Mortgage Loans other than Seller, Seller shall enter into a Servicing Agreement
with the Servicer on behalf of Administrative Agent and Buyers, which such
Servicing Agreement shall be on terms acceptable to Administrative Agent in its
sole and individual discretion and which shall include, at a minimum, (i) a
recognition by the Servicer of Administrative Agent’s (on behalf of Buyers)
interests and rights to the Purchased Mortgage Loans as provided under this
Agreement, including, without limitation, Administrative Agent’s (on behalf of
Buyers) ownership of the Servicing Rights related to the Purchased Mortgage
Loans; (ii) an obligation for the Servicer to subservice the Purchased Mortgage
Loans consistent with the degree of skill and care that the Servicer customarily
requires with respect to similar Mortgage Loans owned or managed by it but in no
event no less than in accordance with





21

--------------------------------------------------------------------------------

 

 

 

Accepted Servicing Practices; (iii) an obligation to comply with all applicable
federal, state and local Laws and regulations; (iv) an obligation to maintain
all state and federal licenses necessary for it to perform its subservicing
responsibilities; (v) an obligation not to impair the rights of Administrative
Agent on behalf of Buyers in any Purchased Mortgage Loans or any payment
thereto, and (vi) an obligation to collect all Income in respect of the
Purchased Mortgage Loans on behalf of Administrative Agent, in trust, in
segregated custodial accounts and remit such Income to the Administrative Agent
in accordance with the Servicer Notice.  Further, such Servicing Agreement shall
contain express reporting requirements and other rights to allow Administrative
Agent to inspect the records of the Servicer with respect to the Purchased
Mortgage Loans.  Administrative Agent may terminate the subservicing of any
Purchased Mortgage Loan with the then existing Servicer in accordance with
either Section 6.2(f) or Section 6.2(n).

(e)         Servicing Obligations of Seller.  To the extent Seller shall
subservice any Purchased Mortgage Loan on behalf of Administrative Agent for the
benefit of Buyers, Seller shall:

(i)          Subservice and administer the Purchased Mortgage Loans on behalf of
Administrative Agent (for the benefit of Buyers) in accordance with prudent
mortgage loan servicing standards and procedures generally accepted in the
mortgage banking industry and in accordance with the degree of care and
servicing standards generally prevailing in the industry, including all
applicable requirements of the Agency Guides, applicable Law, FHA Regulations,
VA Regulations and RD Regulations, the requirements of any Insurer, as
applicable, and the requirements of any applicable Purchase Commitment and the
related Approved Investor, so that neither the eligibility of the Purchased
Mortgage Loan and any related Mortgage-Backed Security for purchase under such
Purchase Commitment nor the FHA Mortgage Insurance, VA Loan Guaranty Agreement,
RD Loan Guaranty Agreement or any other applicable insurance or guarantee in
respect of any such Purchased Mortgage Loan, if any, is voided or reduced by
such servicing and administration;

(ii)         Subject to Section 6.2(g), and to the extent not otherwise held by
the Custodian, Seller shall at all times maintain and safeguard the Mortgage
Loan File for the Purchased Mortgage Loan in accordance with applicable Law and
lending industry custom and practice and shall hold such Mortgage Loan File in
trust for Administrative Agent, and in any event shall maintain and safeguard
electronic copies of the documents delivered to Administrative Agent pursuant to
Section 3.3, and accurate and complete records of its servicing of the Purchased
Mortgage Loan; Seller’s possession of such Mortgage Loan File is for the sole
purpose of subservicing such Purchased Mortgage Loan and such retention and
possession by Seller is in a custodial capacity only;

(iii)       reserved;

(iv)        Seller shall deliver to Administrative Agent all such reports with
respect to the Purchased Mortgage Loans required in the Transactions Terms
Letter and herein at the times and on the dates set forth therein and
herein.  In addition, at Administrative Agent’s request, Seller shall promptly
deliver to Administrative Agent reports regarding the status of any Purchased
Mortgage Loan being subserviced by it, which reports shall include, but shall
not be limited to, a description of any default thereunder for more than thirty
(30) days or such other circumstances that could reasonably be expected to cause
a material adverse effect





22

--------------------------------------------------------------------------------

 

 

 

with respect to such Purchased Mortgage Loan,  Administrative Agent’s title, on
behalf of Buyers, to such Purchased Mortgage Loan or the collateral securing
such Purchased Mortgage Loan; Seller is required to deliver such reports until
the repurchase of the Purchased Mortgage Loan by Seller; and

(v)         Seller shall immediately notify Administrative Agent if Seller
becomes aware of any payment default that occurs under a Purchased Asset.

Administrative Agent may, at its sole and individual option or upon request of
any Buyer, at any time during Seller’s business hours on reasonable notice of at
least three (3) Business Days, unless an Event of Default shall have occurred,
in which case only one (1) Business Day’s notice shall be required, examine and
make copies of such documents and records, or require delivery of the originals
of such documents and records to Administrative Agent or its designee.

(f)         Sale or Transfer of Servicing Rights by Buyer.  Administrative Agent
on behalf of Buyers may sell or transfer any rights to service a Purchased
Mortgage Loan without the prior written consent of Seller or any Servicer.

(g)         Release of Mortgage Loan Files.  Seller shall release its custody of
the contents of any Mortgage Loan File only in accordance with the written
instructions of Administrative Agent, except when such release is required (1)
as incidental to Seller’s subservicing of the related Purchased Mortgage Loan,
(2) to complete the Purchase Commitment, or (3) by law.

(h)         Right to Appoint Successor Servicer.  Administrative Agent reserves
the right, in its sole and individual discretion, to appoint a successor
servicer to subservice any Purchased Mortgage Loan (each a “Successor
Servicer”). In the event of such an appointment, Seller or the Servicer, as
applicable, shall perform all acts and take all action so that any part of the
Mortgage Loan File and related Servicing Records held by Seller or the Servicer,
together with all receipts relating to such Purchased Mortgage Loan, are
promptly delivered to the Successor Servicer.  Seller shall have no claim for
servicing fees, lost profits or other damages if Administrative Agent appoints a
Successor Servicer hereunder.

(i)          Reserved.

(j)          Reserved.

(k)         Reserved.

(l)          Servicer Notice. As a condition precedent to Administrative Agent
on behalf of Buyers funding the Purchase Price for any Purchased Mortgage Loan
subserviced by a Servicer other than Seller, Administrative Agent, or an
Affiliate of Administrative Agent, Seller shall provide to Administrative Agent
a Servicer Notice addressed to and agreed to by the Servicer, advising the
Servicer of such matters as Administrative Agent may reasonably request,
including, without limitation, recognition by the Servicer of Administrative
Agent’s (on behalf of Buyers) interest  in such Purchased Mortgage Loans and
ownership of the Servicing Rights related thereto and the Servicer’s agreement
that upon receipt of notice of an Event of Default from Administrative Agent, it
will follow the instructions of Administrative Agent with respect to the
subservicing of the related Purchased Mortgage Loans.





23

--------------------------------------------------------------------------------

 

 

 

(m)        Notification of Servicer Defaults.  If Seller should discover that,
for any reason whatsoever, any entity responsible to Seller by contract for
managing or servicing any such Purchased Asset has failed to perform fully
Seller’s obligations with respect to the management or servicing of such
Purchased Mortgage Loan as required under this Agreement or any of the
obligations of such entities with respect to the Purchased Asset as delegated by
such Seller pursuant to any Servicing Agreement, Seller shall promptly notify
Administrative Agent.

(n)         Termination.  Administrative Agent shall have the right at any time
to immediately terminate the Seller’s or any Servicer’s (as applicable) right to
service the Purchased Mortgage Loans due to a Servicer Termination Event or for
any other reason without payment of any penalty or termination fee.  Seller
shall cooperate, or cause the Servicer to cooperate, in transferring the
servicing of the Purchased Mortgage Loans to a successor servicer appointed by
Administrative Agent. For the avoidance of doubt, any termination of the
Servicer’s rights to service by the Administrative Agent as a result of a
Servicer Termination Event or an Event of Default shall be deemed part of an
exercise of the Administrative Agent’s (on behalf of Buyers) rights to cause the
liquidation, termination or acceleration of this Agreement.

(o)         Administrative Agent’s Right to Service.  Administrative Agent or
its designee, at the Administrative Agent’s sole and individual discretion,
shall be entitled to service some or all of the Purchased Assets that are
Purchased Mortgage Loans, including, without limitation, receiving and
collecting all sums payable in respect of same.  Upon Administrative Agent’s
determination and written notice to Seller or the Servicer, as applicable, that
Administrative Agent desires to service some or all of the Purchased Mortgage
Loans, Seller shall promptly cooperate, or shall cause the Servicer to promptly
cooperate, with all instructions of Administrative Agent and do or accomplish
all acts or things necessary to effect the transfer of the servicing to
Administrative Agent or its designee, at Seller’s sole expense.  Upon
Administrative Agent’s or its designee’s servicing of the Purchased Mortgage
Loans, (i) Administrative Agent may, in its own name or in the name of Seller or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for the Purchased Mortgage
Loan(s), but shall be under no obligation to do so; (ii) Seller shall, if
Administrative Agent so requests, pay to Administrative Agent for the benefit of
Buyers all amounts received by Seller upon or in respect of the Purchased
Mortgage Loan(s) or other Purchased Assets, advising Administrative Agent as to
the source of such funds; and (iii) all amounts so received and collected by
Administrative Agent shall be held by it as part of the Purchased Assets or
applied against any outstanding Repurchase Price owed Administrative Agent for
the benefit of Buyers.

6.3        Margin Account Maintenance.

(a)         Asset Value.  Administrative Agent shall have the right to determine
in its sole good faith discretion the Asset Value of each Purchased Asset at any
time.

(b)         Margin Deficit and Margin Call.  If Administrative Agent shall
determine at any time that (x) the Asset Value of a Purchased Asset subject to a
Transaction is less than the related Purchase Price for such Purchased Asset,
(y) the aggregate Asset Value of all Purchased Assets subject to each
Transaction is less than the Aggregate Outstanding Purchase Price for such
Transactions, or (z) the aggregate Asset Value of all Purchased Assets subject
to all Transactions is less than the Aggregate Outstanding Purchase Price for
such Transactions (in any such case, a “Margin Deficit”) and such Margin Deficit
is equal to





24

--------------------------------------------------------------------------------

 

 

 

or greater than the Margin Threshold, then Administrative Agent may, at its sole
and individual option or upon request of the Majority Buyers and by notice to
Seller (as such notice is more particularly set forth below, a “Margin Call”),
require Seller to either:

(i)          transfer to Administrative Agent for the benefit of Buyers or its
designee cash or, at Administrative Agent’s sole option, Eligible Assets
approved by Administrative Agent (“Additional Purchased Assets”) so that (x) the
individual Asset Value of the Purchased Asset, (y) the aggregate Asset Value of
all Purchased Assets subject to each Transaction, or (z) the aggregate Asset
Value of all Purchased Assets subject to Transactions, as the case may be,
including any such cash or Additional Purchased Assets tendered by the Seller,
will thereupon equal or exceed the individual or Aggregate Outstanding Purchase
Price(s) as applicable; or

(ii)         pay one or more Repurchase Prices, as applicable, in an amount
sufficient to reduce the related Purchase Price so that the related Purchase
Price (or the related Aggregate Outstanding Purchase Price) is less than or
equal to the Asset Value of the Purchased Asset (or the aggregate Asset Value of
the Purchased Assets, as applicable).

If Administrative Agent delivers a Margin Call to Seller on or prior to 12:00
p.m. (New York City time) on any Business Day, then Seller shall transfer cash
or Additional Purchased Assets, as applicable, to Administrative Agent for the
benefit of Buyers no later than 5:00 p.m. (New York City time) that same
day.  If Administrative Agent delivers a Margin Call to Seller after 12:00 p.m.
(New York City time) on any Business Day, Seller shall be required to transfer
cash or Additional Purchased Assets no later than 5:00 p.m. (New York City time)
on the next subsequent Business Day.  Notice of a Margin Call may be provided by
Administrative Agent to Seller electronically or in writing, such as via
electronic mail or posting such notice on Administrative Agent’s customer
website(s).

(c)         Administrative Agent’s Discretion.  Administrative Agent’s election
not to make a Margin Call at any time there is a Margin Deficit shall not in any
way limit or impair its right to make a Margin Call at any time a Margin Deficit
exists.

(d)         Over/Under Account.  Administrative Agent may withdraw from the
Over/Under Account amounts equal to any Margin Deficit which is not otherwise
satisfied by Seller within the time frames provided in this Section 6.3.

(e)         Application to Obligations.  Any cash transferred to Administrative
Agent for the benefit of Buyers pursuant to this Section 6.3 shall be deposited
into the Over/Under Account for Administrative Agent and each Buyer’s benefit
and such amount shall be held on account of the Obligations due hereunder.

6.4        Custody of Mortgage Loan Documents. With respect to Purchased
Mortgage Loans, Administrative Agent, Buyers and Seller shall enter into a
Custodial Agreement with a Custodian.

6.5        Repurchase and Release of Purchased Assets.  Provided that no Event
of Default or Potential Default has occurred and is continuing, Seller may
repurchase a Purchased Asset by either:

(a)         paying, or causing an Approved Investor to pay, to Administrative
Agent for the benefit of Buyers, subject to Sections 4.5 and 4.6 above, the
Repurchase Price; or





25

--------------------------------------------------------------------------------

 

 

 

(b)         transferring to Administrative Agent for the benefit of Buyers
additional Assets satisfactory to Administrative Agent and/or cash, in aggregate
amounts sufficient to cover the amount by which the aggregate amount of
Transactions then outstanding hereunder (plus accrued interest and accrued fees
with respect thereto) exceeds the Asset Value of the existing Purchased Assets,
excluding the Purchased Assets to be released; provided that (i) such additional
Assets shall be deemed part of a new Transaction, and (ii) the conditions
precedent in Section 7.2 shall be satisfied prior to any such transfer.

Upon receipt of the applicable amount, as set forth above, Administrative Agent
shall (i) with respect to Purchased Mortgage Loans, deliver or shall cause the
Custodian to deliver the related Mortgage Loan Documents to Seller or Seller’s
designee, if such documents have not already been delivered pursuant to a Bailee
Agreement and (ii) with respect to related Mortgage-Backed Securities, deliver
the Mortgage-Backed Security to Seller or Approved Investor, as applicable, on a
delivery versus payment basis.  If any such release gives rise to or perpetuates
a Margin Deficit, Administrative Agent shall notify Seller of the amount thereof
and Seller shall thereupon satisfy the Margin Call in the manner specified in
Section 6.3(b).  Administrative Agent on behalf of Buyers shall have no
obligation to release a repurchased Purchased Asset or terminate its security
interest in such Purchased Asset until such Margin Call is satisfied.

6.6        Repurchase Transactions.  Notwithstanding anything herein to the
contrary, neither Administrative Agent nor any Buyer shall have the right to use
the Purchased Assets and engage in repurchase transactions with respect to any
or all of such Purchased Assets or otherwise pledge, hypothecate, assign,
transfer or convey any or all of such Purchased Assets without the prior written
consent of Administrative Agent and the applicable Buyers as set forth in
Section 18.2.

6.7        Periodic Due Diligence.  Seller acknowledges that Administrative
Agent, at its sole and individual option or upon request of any Buyer, has the
right at any time during the term of this Agreement to perform continuing due
diligence reviews with respect to the Purchased Assets, for purposes of
verifying compliance with the representations, warranties, covenants and
specifications made hereunder or under any other Principal Agreement, or
otherwise, and Seller agrees that upon reasonable (but no less than three (3)
Business Days, unless an Event of Default shall have occurred, in which case
only one (1) Business Day’s notice shall be required) prior notice to Seller,
Administrative Agent or its authorized representatives and any Buyer accompanied
by the Administrative Agent will be permitted during normal business hours to
examine, inspect, make copies of, and make extracts of, the Mortgage Loan Files,
the Servicing Records and any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of Seller, Custodian or Servicer.  Seller will make
available to Administrative Agent a knowledgeable senior financial or accounting
representative and will instruct such representative to answer candidly and
fully, at no cost to Administrative Agent, any and all questions that any
authorized representative of Administrative Agent may address to them in
reference to the Mortgage Loan Files and Purchased Assets.  Without limiting the
generality of the foregoing, Seller acknowledges that Administrative Agent on
behalf of Buyers shall purchase Assets from Seller based solely upon the
information provided by Seller to Administrative Agent in the Asset Data Records
and the representations, warranties and covenants contained herein, and that
Administrative Agent, at its option, has the right, at any time to re-underwrite
any of the Purchased Assets itself or engage a third party underwriter to
perform such re-underwriting.  Seller agrees to cooperate with Administrative
Agent and any Buyer and any third party underwriter in connection with such
re-underwriting, including, but not limited to, providing Administrative Agent
or such Buyer and any third party underwriter with access to any and all
documents, records,





26

--------------------------------------------------------------------------------

 

 

 

agreements, instruments or information relating to such Purchased Assets in the
possession, or under the control, of Seller.  Seller, Buyers and Administrative
Agent further agree that all out-of-pocket costs and expenses incurred by
Administrative Agent in connection with Administrative Agent’s activities
pursuant to this Section 6.7 shall be paid by Seller; provided that, Seller’s
obligation to pay the due diligence costs and expenses shall not exceed the Due
Diligence Cap per year; provided that the Due Diligence Cap shall not apply upon
the occurrence of an Event of Default.

ARTICLE 7

CONDITIONS PRECEDENT

7.1        Initial Transaction.  As conditions precedent to Administrative Agent
on behalf of Buyers considering whether to enter into the initial Transaction
hereunder:

(a)         Seller shall have delivered to Administrative Agent, in form and
substance satisfactory to Administrative Agent:

(i)          each of the Principal Agreements duly executed by each party
thereto and in full force and effect, free of any modification, breach or
waiver;

(ii)         an opinion of Seller’s counsel as to such matters as Administrative
Agent may reasonably request, including, without limitation, with respect to
Administrative Agent’s (on behalf of Buyers) first priority lien on and
perfected security interest in the Purchased Assets and Purchased Items; a
non-contravention, enforceability and corporate opinion with respect to Seller
and each Guarantor, if any; an opinion with respect to the inapplicability of
the Investment Company Act of 1940 to Seller and each Guarantor; and a
Bankruptcy Code opinion with respect to the matters outlined in Section 18.18,
each in form and substance acceptable to Administrative Agent; provided that
in-house counsel of Seller may provide such opinions regarding non-contravention
of material contracts and the absence of material litigation;

(iii)       a Power of Attorney duly executed by Seller and notarized;

(iv)        a certified copy of Seller’s articles or certificate of
incorporation and bylaws (or corresponding organizational documents if Seller is
not a corporation) and, if required by Administrative Agent, a certificate of
good standing issued by the appropriate official in Seller’s jurisdiction of
organization, in each case, dated no less recently than fourteen (14) days prior
to the Effective Date;

(v)         a certificate of Seller’s corporate secretary, substantially in the
form of Exhibit C hereto, dated as of the Effective Date, as to the incumbency
and authenticity of the signatures of the officers of Seller executing the
Principal Agreements and the resolutions of the board of directors of Seller (or
its equivalent governing body or Person), substantially in form and substance
acceptable to Administrative Agent;

(vi)        independently audited financial statements of Seller and Guarantor
(and as to each, its Subsidiaries, on a consolidated basis) for each of the two
(2) fiscal years most recently ended (if available), containing a balance sheet
and related statements of income, stockholders’ equity and cash flows, all
prepared in accordance with GAAP, applied on a basis consistent with prior
periods, and otherwise acceptable to Administrative Agent, together with an
auditor’s opinion that is unqualified or otherwise is consented to in writing by
Administrative Agent;





27

--------------------------------------------------------------------------------

 

 

 

(vii)       if more than six (6) months has passed since the close of the most
recently ended fiscal year, interim financial statements of Seller and Guarantor
covering the period from the first day of the current fiscal year to the last
day of the most recently available month end;

(viii)     evidence that Administrative Agent for the benefit of Buyers has been
named as a loss payee under Seller’s errors and omissions insurance policy or
mortgage impairment insurance policy and blanket bond coverage policy, all in
form and content satisfactory to Administrative Agent, showing compliance by
Seller with Section 9.4 below;

(ix)        [reserved];

(x)         an Acknowledgement of Confidentiality of Password Agreement in the
form of Exhibit I hereto;

(xi)        the Commitment Fee and any other fees then due and owing under the
Fee Letter and the Transactions Terms Letter;

(xii)       [reserved];

(xiii)     a copy of Seller’s Underwriting Guidelines for Mortgage Loans in form
and substance acceptable to Administrative Agent and each Buyer; and

(xiv)      such other documents as Administrative Agent or its counsel may
reasonably request.

(b)         Administrative Agent shall have determined that it has received
satisfactory evidence that the appropriate Uniform Commercial Code Financing
Statements (UCC-1 and/or UCC-3, as applicable) and/or such other instruments as
may be necessary in order to create in favor of Administrative Agent (on behalf
of Buyers), a perfected first- priority security interest in the Purchased
Assets and related Purchased Items should any of the Transactions be deemed to
be loans, and same shall have been duly executed and appropriately filed or
recorded in each office of each jurisdiction in which such filings and
recordation’s are required to perfect such first-priority security interest.

(c)         Administrative Agent and each Buyer shall have determined that it
has satisfactorily completed its due diligence review of Seller’s operations,
business, financial condition and underwriting and origination of Mortgage
Loans.

(d)         Seller shall have provided evidence, satisfactory to Administrative
Agent that Seller has all Approvals and such Approvals are in good standing.

(e)         The Administrative Agent and Buyers, as applicable, have completed
all “Know Your Customer” requirements for Seller and Guarantor.

7.2        All Transactions.  As conditions precedent to Administrative Agent
(or the Custodian if set forth below) considering whether to enter into any
Transaction hereunder on behalf of Buyers (including the initial Transaction),
or whether to continue a Transaction, in the case of a Transaction in respect of
Mortgage Loans which convert to Pooled Mortgage Loans on the related Pooling
Date or a Transaction in respect of Pooled Mortgage Loans which convert to a
Mortgage-Backed Security on the related Settlement Date, as applicable:





28

--------------------------------------------------------------------------------

 

 

 

(a)         Seller shall have delivered to Administrative Agent, in form and
substance satisfactory to Administrative Agent and not later than the deadline
set forth in Section 3.2(a):

(i)          an Asset Data Record for the Assets subject to the proposed
Transaction, which Asset Data Record may be an individual record or part of a
group report and shall be authenticated by Seller;

(ii)         to the Custodian, a complete Mortgage Loan File for each Mortgage
Loan subject to the proposed Transaction, unless such Mortgage Loan is a Wet
Mortgage Loan;

(iii)       [reserved];

(iv)        for each Mortgage Loan that is subject to the proposed Transaction
that is also subject to a security interest (including any precautionary
security interest) immediately prior to the Purchase Date, a Warehouse Lender’s
Release or bailee letter or Seller’s Release, as applicable, for such Mortgage
Loan;

(v)         a schedule identifying each Asset subject to the proposed
Transaction as either a Safe Harbor Qualified Mortgage, or a Rebuttable
Presumption Qualified Mortgage, as applicable; and

(vi)        such other documents pertaining to the Transaction as Administrative
Agent may reasonably request, from time to time;

(b)         Seller hereby acknowledges that, in order for Administrative Agent
to satisfy the “good delivery standards” of the Securities Industry and
Financial Markets Association (“SIFMA”) as set forth in the SIFMA Uniform
Practices Manual and SIFMA’s Uniform Practices for the Clearance and Settlement
of Mortgage Backed Securities and other Related Securities, in each case, as
amended from time to time, Administrative Agent must deliver each Trade
Assignment in respect of Pooled Mortgage Loans or Mortgage-Backed Securities to
the related Approved Investor no later than seventy-two (72) hours prior to
settlement of the related Mortgage-Backed Security.  Seller hereby acknowledges
and agrees to deliver to Administrative Agent, in form and substance
satisfactory to Administrative Agent and not later than 1:00 p.m. (New York City
time) on the date on which such seventy-two (72) hour period commences, each
related Trade Assignment (solely to the extent such Pooled Mortgage Loan is not
pooled with Mortgage Loans financed by a third party pursuant to a joint pooling
arrangement) executed by Seller, together with a true and complete copy of the
related Purchase Commitment for any Assets subject to the proposed Transaction
that are subject to a Purchase Commitment;

(c)         for Mortgage Loans proposed to be sold under such Transaction with
respect to which the related Purchase Price is to be paid to one or more
Approved Payees on behalf of Seller, an amount equal to the related Haircut (if
any) plus the Minimum Over/Under Account Balance, as set forth in Section
3.5(a), shall be on deposit in the Over/Under Account;

(d)         for all new origination Wet Mortgage Loans or Dry Mortgage Loans as
to which the origination funds are being remitted to the closing table that are
proposed to be sold under such Transaction, Seller shall have delivered to (i)
the applicable Closing Agent (with a copy to Administrative Agent) the
Irrevocable Closing Instructions and final closing instructions and, if
applicable, (ii) to Administrative Agent a copy of the blanket or individual
Closing Protection Letter and the related Assignment of Closing Protection
Letter duly executed and naming Administrative Agent as the assignee, each in
accordance with Section 9.19;





29

--------------------------------------------------------------------------------

 

 

 

(e)         on or prior to the Pooling Date for any Pooled Mortgage Loan, Seller
shall deliver or cause to be delivered (A) to Administrative Agent, an executed
trust receipt from the Custodian relating to such Mortgage Loan in form and
substance satisfactory to Administrative Agent, (B) to the Custodian (or
otherwise made available to the Custodian), all documents, schedules and forms
required by and in accordance with the Custodial Agreement, (C) to
Administrative Agent, a copy of each of the applicable Agency Documents, and (D)
to Administrative Agent, a Trade Assignment executed by such Seller that
satisfies the requirements set forth in Section 7.2(b);

(f)         on or prior to the related Settlement Date for any Mortgage-Backed
Security relating to a Purchased Mortgage Loan, Seller shall have provided
Administrative Agent with the CUSIP number for such Mortgage-Backed Security;

(g)         Seller shall have paid all fees (including Commitment Fees),
expenses, indemnity payments and other amounts that are then due and owing under
the Principal Agreements;

(h)         Seller shall have designated one or more Approved Payees, if
applicable, to whom the related Haircut (if any) and Purchase Price shall be
delivered;

(i)          the representations and warranties of Seller set forth in Article 8
hereof shall be true and correct in all material respects as if made on and as
of the date of each Transaction.  At the request of Administrative Agent,
 Administrative Agent shall have received an officer’s certificate signed by a
responsible officer of Seller certifying as to the truth and accuracy of same;

(j)          if required by Administrative Agent, Seller and Guarantor shall
have performed all agreements to be performed by them hereunder and under the
Guarantee, respectively, and after giving effect to the requested Transaction,
there shall exist no Event of Default or Potential Default hereunder;

(k)         no Potential Default, Event of Default or a Material Adverse Effect
shall have occurred and be continuing;

(l)          if applicable, a Servicing Agreement duly executed by the Servicer
and Seller and a Servicer Notice duly executed by the Servicer shall have been
delivered to Administrative Agent;

(m)        Administrative Agent and each Buyer shall have received a copy of any
material amendments or updates to Seller’s Underwriting Guidelines certified by
Seller to be a true and complete copy (to the extent not already delivered to
Administrative Agent) that clearly identifies the changes to the Underwriting
Guidelines, and Administrative Agent shall have approved such amendments
relating to Eligible Mortgage Loans; provided,  that, with respect to any
amendment related to Jumbo Mortgage Loans, Buyers shall have also approved such
amendments relating to Eligible Mortgage Loans as set forth in Section 18.2;

(n)         Administrative Agent shall have received for each Purchased Asset
subject to a Purchase Commitment, an assignment of such Purchase Commitment duly
executed by Seller and the related Approved Investor and in favor of
Administrative Agent for the benefit of Buyers;

(o)         [reserved];





30

--------------------------------------------------------------------------------

 

 

 

(p)         Administrative Agent shall have received a security release
certification for each Purchased Mortgage Loan that is subject to a security
interest (including any precautionary security interest)  immediately prior to
the Purchase Date that is duly executed by the related secured party and Seller
and in form and substance satisfactory to Administrative Agent;

(q)         To the extent Seller enters into any settlement with, or consents to
the issuance of a consent order by, any Governmental Authority in which the
fines, penalties, settlement amounts or any other amounts owed by Seller
thereunder exceeds $20,000,000 in the aggregate, Administrative Agent (subject
to Section 18.2 hereof) shall have provided written approval to Seller (which
may be via electronic mail), that such settlement or consent order by Seller is
acceptable to Administrative Agent (subject to Section 18.2 hereof);

(r)         Seller shall not have permitted, for the immediately prior Test
Period, Net Income for such Test Period, before income taxes for such Test
Period and distributions made during such Test Period, to be less than $1.00;
and1

(s)         No Affiliate Fund is in default under any Indebtedness of such
Affiliate Fund with Administrative Agent, a Buyer or any of their respective
Affiliates.

7.3        Satisfaction of Conditions.

(a)         The entering into of any Transaction prior to or without the
fulfillment by Seller of all the conditions precedent thereto, whether or not
known to Administrative Agent, shall not constitute a waiver by Administrative
Agent of the requirements that all conditions, including the non-performed
conditions, shall be required to be satisfied with respect to all
Transactions.  All conditions precedent hereunder are imposed solely and
exclusively for the benefit of Administrative Agent and Buyers and may be freely
waived or modified in whole or in part by Administrative Agent on behalf of
Buyers.  Any waiver or modification asserted by Seller to have been agreed by
Administrative Agent must be in writing (which may be via electronic
mail).  Neither Administrative Agent nor any Buyer shall be liable to Seller for
any costs, losses or damages arising from Administrative Agent’s determination
that Seller has not satisfactorily complied with any applicable condition
precedent.

(b)         Without limiting the generality of the provisions of the last
paragraph of Section 17.3, each Buyer that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Buyer unless the Administrative Agent shall
have received notice from such Buyer prior to the proposed Effective Date
specifying its objection thereto.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1        Representations and Warranties Concerning Seller and Guarantor.  Each
of Seller and Guarantor represents and warrants to Administrative Agent on
behalf of Buyers as of the date hereof and as of each Purchase Date for any
Transaction that:

--------------------------------------------------------------------------------

1         NTD: POP MRA will need to be amended to mirror this change.





31

--------------------------------------------------------------------------------

 

 

 

(a)         Seller and Guarantor Existence.  Each of Seller and Guarantor has
been duly organized and is validly existing as a limited liability company in
good standing under the Laws of the State of Delaware.

(b)         Licenses.  Each of Seller and Guarantor is duly licensed or is
otherwise qualified in each jurisdiction in which it transacts business for the
business which it conducts and is not in default of any applicable federal,
state or local Laws, rules and regulations unless, in either instance, the
failure to take such action is not reasonably likely (either individually or in
the aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable Laws, rules and regulations.  Seller has the requisite power
and authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Mortgage Loans.  Each of Seller and Guarantor has the
requisite power and authority and legal right to execute and deliver, engage in
the transactions contemplated by, and perform and observe the terms and
conditions of, this Agreement and each Principal Agreement.

(c)         Power.  Each of Seller and Guarantor has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

(d)         Due Authorization.  Each of Seller and Guarantor has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Principal Agreements, as applicable.
 This Agreement and the Principal Agreements have been (or, in the case of
Principal Agreements not yet executed, will be) duly authorized, executed and
delivered by Seller and Guarantor, all requisite or other corporate action
having been taken, and each is valid, binding and enforceable against Seller and
Guarantor in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency Laws, or by general principles of
equity.

(e)         Financial Statements.

a.           Guarantor has heretofore furnished to Administrative Agent a copy
of (a) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year of Guarantor ended December 31,
2017 and the related consolidated statements of income for Guarantor and its
consolidated Subsidiaries for such fiscal year, with the opinion thereon of
Deloitte & Touche LLP and (b) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the quarterly
fiscal period of Guarantor ended June 30, 2018 and the related consolidated
statements of income for Guarantor and its consolidated Subsidiaries for such
quarterly fiscal period.  All such financial statements are complete and correct
and fairly present, in all material respects, the consolidated financial
condition of Guarantor and its Subsidiaries and the consolidated results of
their operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis.  Since December 31, 2017, there has
been no material adverse change in the consolidated business, operations or
financial condition of Guarantor and its consolidated Subsidiaries taken as a
whole from that set forth in said financial statements nor is Guarantor aware of
any state of facts which (with notice or the lapse of time) would or could
result in any such material adverse change.  Guarantor has, on the date of the
statements delivered pursuant to this Section (the “Statement Date”) no
liabilities,





32

--------------------------------------------------------------------------------

 

 

 

direct or indirect, fixed or contingent, matured or unmatured, known or unknown,
or liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Guarantor
except as heretofore disclosed to Administrative Agent in writing.

b.          Seller has heretofore furnished to Administrative Agent a copy of
(a) its balance sheet for the fiscal year of Seller ended December 31, 2017 and
the related statements of income for Seller for such fiscal year, with the
opinion thereon of Deloitte & Touche LLP and (b) its balance sheet for the
quarterly fiscal period of Seller ended June 30, 2018 and the related statements
of income for Seller for such quarterly fiscal period.  All such financial
statements are complete and correct and fairly present, in all material
respects, the financial condition of Seller and the results of its operations as
at such dates and for such fiscal periods, all in accordance with GAAP applied
on a consistent basis.  Since December 31, 2017, there has been no material
adverse change in the consolidated business, operations or financial condition
of Seller from that set forth in said financial statements nor is Seller aware
of any state of facts which (with notice or the lapse of time) would or could
result in any such material adverse change.  Seller has, on the Statement Date
no liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Administrative Agent in writing.

(f)         Event of Default.  There exists no Event of Default under Section
11.1 hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 11.2 hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

(g)         Solvency.  Each of Seller and Guarantor is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to such
Transaction, will not be left with an unreasonably small amount of capital with
which to engage in its business.  Neither Seller nor Guarantor intends to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets.  The amount of consideration being received by Seller upon
the sale of the Purchased Mortgage Loans to Administrative Agent on behalf of
Buyers constitutes reasonably equivalent value and fair consideration for such
Purchased Mortgage Loans.  Seller is not transferring any Purchased Mortgage
Loans with any intent to hinder, delay or defraud any of its creditors.

(h)         No Conflicts.  The execution, delivery and performance by each of
Seller and Guarantor of this Agreement and the Principal Agreements (i) do not
conflict with any term or provision of the organizational documents of Seller or
Guarantor or any Law, rule, regulation, order, judgment, writ, injunction or
decree applicable to Seller or Guarantor of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller or
Guarantor; (ii) will not result in any violation of any such mortgage,
instrument, agreement or obligation to which Seller or Guarantor is a party and





33

--------------------------------------------------------------------------------

 

 

 

(iii) will not result in or require the creation of any Lien upon or in respect
of any of the assets of Seller except for Liens relating to the Principal
Agreements.

(i)          True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to
Administrative Agent in connection with the initial or any ongoing due diligence
of Seller, Guarantor or any Affiliate or officer thereof, negotiation,
preparation, or delivery of the Principal Agreements are true and complete in
all material respects and do not omit to disclose any material facts necessary
to make the statements herein or therein, in light of the circumstances in which
they are made, not misleading.  All financial statements have been prepared in
accordance with GAAP.

(j)          Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required under applicable Law in connection with the execution, delivery and
performance by Seller or Guarantor of this Agreement and the Principal
Agreements.

(k)         Litigation.  There is no action, proceeding or investigation pending
with respect to which either Seller or Guarantor has received service of process
or, to the best of Seller’s or Guarantor’s knowledge, threatened against it
before any court, administrative agency or other tribunal (A) asserting the
invalidity of this Agreement, any Transaction or any Principal Agreement, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any Principal Agreement, (C) makes a claim individually in an
amount greater than $5,000,000 or in an aggregate amount greater than
$10,000,000, (D) which requires filing with the SEC in accordance with the
Exchange Act or any rules thereunder or (E) which might materially and adversely
affect the validity of the Mortgage Loans or the performance by it of its
obligations under, or the validity or enforceability of, this Agreement or any
Principal Agreement.

(l)          Material Adverse Change.  There has been no material adverse change
in the business, operations, financial condition, properties or prospects of
Seller, Guarantor or their Affiliates since the date set forth in the most
recent financial statements supplied to Administrative Agent.

(m)        Ownership.  Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Loan Files to Custodian,
Administrative Agent, for the benefit of Buyers, shall become the sole owner of
the Purchased Mortgage Loans and related Purchased Items, free and clear of all
liens and encumbrances.

(n)         Underwriting Guidelines. The Underwriting Guidelines provided to
Administrative Agent and Buyers are the true and correct Underwriting Guidelines
of Seller.

(o)         Taxes. Seller, Guarantor and their Subsidiaries have timely filed
all Tax returns that are required to be filed by them and have paid all taxes,
except for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller, Guarantor and their Subsidiaries in respect of Taxes and other
governmental charges are, in the opinion of Seller or Guarantor, as applicable,
adequate.

(p)         Investment Company Act Compliance.  Neither Seller nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; provided, however, that





34

--------------------------------------------------------------------------------

 

 

 

any entity that is under the management of PNMAC Capital Management LLC in its
capacity as an “investment adviser” within the meaning of the Investment
Advisers Act of 1940 and is otherwise not directly or indirectly owned or
controlled by Seller shall not be deemed a “Subsidiary” for the purposes of this
Section 8.1(p).

(q)         Chief Executive Office; Jurisdiction of Organization.  On the
Effective Date, Seller’s chief executive office, is, and has been, located at
3043 Townsgate Road, Westlake Village, California 91361.  On the Effective Date,
Seller’s jurisdiction of organization is the State of Delaware.  Seller shall
provide Administrative Agent with thirty (30) days advance notice of any change
in Seller’s principal office or place of business or jurisdiction.  Seller has
no trade name.  During the preceding five (5) years, Seller has not been known
by or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.  Schedule 1 hereto
sets forth all of the jurisdictions and filing offices in which a financing
statement should be filed in order for Buyers to perfect their security interest
in the Purchased Assets and other Purchased Items.  Schedule 2 hereto sets forth
all of the states or other jurisdictions in which Seller originates or has
originated Mortgage Loans in its own name or through brokers on or prior to  the
date of this Agreement.

(r)         Location of Books and Records.  The primary location where Seller
keeps its books and records, including all computer tapes and records relating
to the Purchased Mortgage Loans and the related Purchased Items is its chief
executive office.

(s)         Minimum Tangible Net Worth.  As of the Effective Date, Seller is in
compliance with the Minimum Tangible Net Worth covenant set forth in Section
9.1.

(t)          ERISA.  Seller, Guarantor and each Plan is in compliance in all
material respects with the requirements of ERISA and the Code, and no Reportable
Event has occurred with respect to any Plan maintained by Seller, Guarantor or
any of their ERISA Affiliates.  The present value of all accumulated benefit
obligations under each Plan subject to Title IV of ERISA or Section 412 of the
Code (based on the assumptions used for purposes of Accounting Standards
Codification (ASC) 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of ASC 715) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such Plans.  Seller, Guarantor and
their Subsidiaries and their ERISA Affiliates do not provide any material
medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget Reconciliation Act, as amended, or similar state or
local Law (collectively, “COBRA”) at no cost to the employer.  The assets of
Seller and Guarantor are not “plan assets” within the meaning of 29 CFR
2510.3-101 as modified by section 3(42) of ERISA.

(u)         Adverse Selection.  Seller has not selected the Purchased Mortgage
Loans in a manner so as to adversely affect Administrative Agent’s or any
Buyer’s interests.

(v)         Agreements.  Neither Seller nor any Subsidiary of Seller is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in Section
8.1(e) hereof.  Neither Seller nor any Subsidiary of Seller is in default in the
performance, observance or fulfillment of any of the obligations,





35

--------------------------------------------------------------------------------

 

 

 

covenants or conditions contained in any agreement, instrument, or indenture
which default could have a Material Adverse Effect.  No holder of any
indebtedness of Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.

(w)        Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller existing on the date hereof is listed on
Schedule 3 hereto (the “Existing Indebtedness”).

(x)         Approved Mortgagee.  Seller is an approved FHA, VA, RD, Ginnie Mae,
Fannie Mae and/or Freddie Mac seller, issuer, mortgagee and/or servicer of
single family mortgage loans and is in good standing with these agencies.

(y)         No Reliance.  Each of Seller and Guarantor has made its own
independent decisions to enter into the Principal Agreements and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed
necessary.  Neither Seller nor Guarantor is relying upon any advice from
Administrative Agent or any Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.

(z)         Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

(aa)       Agency Approvals.  Seller has all requisite Approvals and is in good
standing with each Agency, with no event having occurred or Seller having any
reason whatsoever to believe or suspect will occur, including, without
limitation, a change in insurance coverage which would either make the Seller
unable to comply with the eligibility requirements for maintaining all such
applicable approvals or require notification to the relevant Agency or to HUD,
FHA, VA or RD.

(bb)       No Adverse Actions.  Seller has not received from any Agency, HUD,
the FHA, the VA or the RD a notice of extinguishment or a notice indicating
material breach, default or material non-compliance which Administrative Agent
determines is reasonably likely to result in such Agency or HUD, the FHA, the VA
or the RD terminating, suspending, sanctioning or levying material penalties
against Seller, or a notice from any Agency, HUD, the FHA, the VA or the RD
indicating any adverse fact or circumstance in respect of Seller which
Administrative Agent determines is reasonably likely to result in such Agency or
HUD, the FHA, the VA or the RD, as the case may be, revoking any Approval or
otherwise terminating or suspending Seller as an approved issuer, seller or
servicer, as applicable, or with respect to which such adverse fact or
circumstance has caused any Agency, HUD, the FHA, the VA or the RD to terminate
Seller.

(cc)       Accuracy of Wire Instructions.  With respect to each Purchased
Mortgage Loan subject to a Purchase Commitment by an Agency, as applicable, (1)
either the wire transfer instructions as set forth on the applicable Agency
Documents are identical to Buyer’s designated wire instructions or the Buyer has
approved such wire transfer instructions in writing in its sole discretion, or
(2) either the payee number set forth on the applicable Agency Documents is
identical to the payee number that has been identified by Buyer in writing as
Buyer’s payee number or the Buyer has approved the related payee number in
writing in its sole discretion.  With respect to each Pooled Mortgage Loan, the
applicable Agency Documents are duly executed by Seller and designate Buyer as
the party authorized to receive the related Mortgage-Backed Securities.





36

--------------------------------------------------------------------------------

 

 

 

(dd)       No Sanctions.  Neither Seller nor any of its Affiliates, officers,
directors, partners or members, (i) is an entity or person (or to the Seller’s
knowledge, owned or controlled by an entity or person) that (A) is currently the
subject of any economic sanctions administered or imposed by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any other relevant authority (collectively,
“Sanctions”) or (B) resides, is organized or chartered, or has a place of
business in a country or territory that is currently the subject of Sanctions or
(ii) is engaging or will engage in any dealings or transactions prohibited by
Sanctions or will directly or indirectly use the proceeds of any Transactions
contemplated hereunder, or lend, contribute or otherwise make available such
proceeds to or for the benefit of any person or entity, for the purpose of
financing or supporting, directly or indirectly, the activities of any person or
entity that is currently the subject of Sanctions.

(ee)       Anti-Money Laundering Laws.  Seller has complied with all applicable
anti-money laundering laws and regulations, including, without limitation, the
USA Patriot Act of 2001, as amended, and the Bank Secrecy Act of 1970, as
amended (collectively, the “Anti-Money Laundering Laws”); Seller has established
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Purchased Mortgage Loan for purposes of the Anti-Money
Laundering Laws, including with respect to the bona fide identity of the
applicable Mortgagor and the origin of the assets used by said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.

(ff)        True Sales(gg)  .  For each Purchased Asset with respect to which
the originator, issuer or prior owner is an Affiliate of Seller, any and all
interest of such originator, issuer or prior owner has been sold, transferred,
conveyed and assigned to Seller pursuant to a legal and true sale and such
originator, issuer or prior owner retains no interest in such Purchased Asset,
and if so requested by Administrative Agent, such sale is covered by an opinion
of counsel to that effect in form and substance acceptable to Administrative
Agent.

(hh)       EEA Financial Institutions.  Neither Seller nor Guarantor is an EEA
Financial Institution.

8.2        Representations and Warranties Concerning Purchased Assets.  Seller
represents and warrants to and covenants with Administrative Agent on behalf of
Buyers that the representations and warranties contained on Exhibit L hereto are
true and correct with respect to each Purchased Asset as of the related Purchase
Date through and until the related Repurchase Date.

8.3        Continuing Representations and Warranties.  By submitting an Asset
Data Record hereunder, Seller shall be deemed to have represented and warranted
the truthfulness and completeness of the representations and warranties set
forth in Exhibit L hereto.

8.4        Amendment of Representations and Warranties.  From time to time as
determined necessary by Administrative Agent,  Administrative Agent may amend
the representations and warranties set forth in Exhibit L hereto.  Any such
amendment shall not apply to Transactions entered into prior to the effective
date of the amendment and in no event shall the amendment apply to any
Transaction on a retroactive basis.





37

--------------------------------------------------------------------------------

 

 

 

ARTICLE 9

AFFIRMATIVE COVENANTS

Each of Seller and Guarantor covenants with Administrative Agent that, during
the term of this facility:

9.1        Financial Covenants.

(a)         Minimum Tangible Net Worth. Seller shall maintain a Tangible Net
Worth on a consolidated basis of at least $500,000,000.

(b)         Total Liabilities to Tangible Net Worth Ratio. Seller’s ratio of
Total Liabilities to Tangible Net Worth shall not exceed 10:1.

(c)         Maintenance of Liquidity.  Seller has maintained a Liquidity Amount
on a consolidated basis of not less than $40,000,000.

9.2        Litigation.  Seller and Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Administrative Agent notice of all litigation, actions,
suits, arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or any of their Subsidiaries or
affecting any of the property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Principal Agreements or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim individually or in an
aggregate amount greater than $10,000,000, (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect or (iv) questions or challenges compliance of any
Purchased Mortgage Loan with the Ability to Repay Rule or QM Rule. By no later
than forty (40) days following the end of each calendar month, Seller and
Guarantor, as applicable, will provide to Administrative Agent a litigation
docket listing all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings as described in clauses
(i)-(iv) above in such calendar month. Seller and Guarantor, as applicable, will
promptly provide notice of any judgment, which with the passage of time, could
cause an Event of Default hereunder.

9.3        Servicer.  Seller shall not cause the Mortgage Loans to be serviced
by any servicer or subservicer other than a servicer or subservicer expressly
approved in writing by Administrative Agent, which approval shall be deemed
granted by Administrative Agent with respect to Seller with the execution of
this Agreement.

9.4        Insurance.  Seller shall maintain an insurance policy, in a form and
substance satisfactory to Administrative Agent, covering against loss or damage
relating to or resulting from any breach of fidelity by Seller, or any officer,
director, employee or agent of Seller, any loss or destruction of documents
(whether written or electronic), fraud, theft, misappropriation and errors and
omissions (“Fidelity Insurance”), such that Administrative Agent shall have the
right to pursue any claim for coverage available to any named insured to the
full extent allowed by Law.  This policy shall name Administrative Agent as a
loss payee and shall provide coverage in an amount as required by the Fannie Mae
Guide.  Seller shall not amend, cancel, suspend or otherwise change such policy
in a materially adverse manner without the prior written consent of
Administrative Agent.





38

--------------------------------------------------------------------------------

 

 

 

9.5        No Adverse Claims.  Seller warrants and will defend, and shall cause
any Servicer to defend, the right, title and interest of Administrative Agent,
for the benefit of Buyers, in and to all Purchased Mortgage Loans and the
related Purchased Items against all adverse claims and demands.

9.6        Security Interest.  Seller shall do all things necessary to preserve
the Purchased Mortgage Loans and the related Purchased Items so that they remain
subject to a first priority perfected security interest hereunder.  Without
limiting the foregoing, Seller will comply with all rules, regulations and other
Laws of any Governmental Authority and cause the Purchased Mortgage Loans or the
related Purchased Items to comply with all applicable rules, regulations and
other Laws.  Seller will not allow any default for which Seller is responsible
to occur under any Purchased Mortgage Loans or the related Purchased Items or
any Principal Agreement and Seller shall fully perform or cause to be performed
when due all of its obligations under any Purchased Mortgage Loans or the
related Purchased Items and any Principal Agreement.

9.7        Records.

(a)         Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Mortgage Loans in accordance
with industry custom and practice, including without limitation the requirements
of the Agencies and necessary in order to foreclose on the Mortgaged Property,
for assets similar to the Purchased Mortgage Loans, including those maintained
pursuant to the preceding subparagraph, and all such Records shall be in
Custodian’s possession unless Administrative Agent otherwise approves.  Seller
will not allow any such papers, records or files that are an original or an only
copy to leave Custodian’s possession, except for individual items removed in
connection with servicing a specific Mortgage Loan, in which event Seller will
obtain or cause to be obtained a receipt from a financially responsible person
for any such paper, record or file.  Seller or the Servicer of the Purchased
Mortgage Loans will maintain all such Records not in the possession of Custodian
in good and complete condition in accordance with industry practices for assets
similar to the Purchased Mortgage Loans and preserve them against loss.

(b)         For so long as Administrative Agent or a Buyer has an interest in or
lien on any Purchased Mortgage Loan, Seller will hold or cause to be held all
related Records in trust for Administrative Agent.  Seller shall notify, or
cause to be notified, every other party holding any such Records of the
interests and liens in favor of Administrative Agent for the benefit of Buyers
granted hereby.

(c)         Upon reasonable advance notice from Custodian or Administrative
Agent, in its sole and absolute discretion or upon any Buyer’s request, Seller
shall (x) make any and all such Records available to Custodian or Administrative
Agent to examine any such Records, either by its own officers or employees, or
by agents or contractors, or both, and make copies of all or any portion
thereof, and (y) permit Administrative Agent or its authorized agents to discuss
the affairs, finances and accounts of Seller with its chief operating officer
and chief financial officer and to discuss the affairs, finances and accounts of
Seller with its independent certified public accountants.

9.8        Books.  Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Mortgage Loans to Administrative Agent
for the benefit of Buyers.





39

--------------------------------------------------------------------------------

 

 

 

9.9        Approvals.  Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Principal Agreements, and Seller shall conduct its
business strictly in accordance with applicable Law.

9.10      Applicable Law.  Seller and Guarantor shall comply with the
requirements of all applicable Laws, rules, regulations and orders of any
Governmental Authority.

9.11      Existence.  Each of Seller and Guarantor shall preserve and maintain
its legal existence and all of its material rights, privileges, licenses and
franchises.

9.12      Taxes.  Seller and Guarantor shall timely file all tax returns that
are required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

9.13      Hedging.  If requested by Administrative Agent on behalf of Buyers in
writing, Seller has entered into Interest Rate Protection Agreements with
respect to the Agency Eligible Mortgage Loans, having terms with respect to
protection against fluctuations in interest rates consistent with its hedging
policy which policy, to the extent relating to any Purchased Asset, shall be
acceptable to Administrative Agent in its sole discretion.  Seller may enter
such Interest Rate Protection Agreements as part of Seller’s hedging strategies
covering Seller’s mortgage loans and other assets other than the Purchased
Assets.

9.14      True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor any
Affiliate thereof or any of their officers furnished to Administrative Agent or
a Buyer hereunder and during Administrative Agent’s or any Buyer’s diligence of
Seller and Guarantor are and will be true and complete in all material respects
and do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading.  All required financial statements, information and reports
delivered by Seller and Guarantor to Administrative Agent pursuant to this
Agreement shall be prepared in accordance with GAAP, or, if applicable, to SEC
filings, the appropriate SEC accounting regulations.

9.15      Agency Approvals; Servicing.  Seller shall maintain its status related
to single family mortgage loans with Fannie Mae as an approved seller/servicer,
Freddie Mac as an approved seller/servicer and Ginnie Mae as an approved issuer
to the extent previously approved, in each case in good standing.  Servicer
shall service all Purchased Mortgage Loans which are Committed Mortgage Loans in
accordance with the applicable Agency Guide.  Should Servicer, for any reason,
cease to possess all such applicable Agency Approvals, or should a change in
insurance coverage require notification to the relevant Agency or to the
Department of Housing and Urban Development, FHA, VA or RD be required, such
Seller shall so notify Administrative Agent immediately in
writing.  Notwithstanding the preceding sentence, Servicer shall take all
necessary action to maintain all of their applicable Approvals at all times
during the term of this Agreement and each outstanding Transaction. Servicer
shall maintain adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as may from time to time constitute Mortgage Loans and in accordance
with Accepted Servicing Practices.





40

--------------------------------------------------------------------------------

 

 

 

9.16      Sharing of Information.  Seller shall allow Administrative Agent to
exchange information related to Seller and the Transactions hereunder with third
party lenders and Seller shall permit each third party lender to share such
information with Administrative Agent.

9.17      Most Favored Status.  Seller, Guarantor and Administrative Agent each
agree that should Seller, Guarantor or any Affiliate thereof enter into a
repurchase agreement, warehouse facility, guaranty or similar credit facility
with any Person other than Administrative Agent or an Affiliate of
Administrative Agent (each, a “More Favorable Agreement”) which by its terms
provides with respect to any guaranties or financial covenants, including
without limitation covenants covering the same or similar subject matter set
forth in Sections 9.1, 9.20, and 10.5 hereof; then the Seller shall provide the
Administrative Agent with prompt notice of such more favorable terms contained
in such More Favorable Agreement and the terms of this Agreement shall be deemed
automatically amended to include such more favorable terms contained in such
More Favorable Agreement, such that such terms operate in favor of
Administrative Agent or an Affiliate of Administrative Agent; provided, that in
the event that such More Favorable Agreement is terminated, upon notice by
Seller to Administrative Agent of such termination, the original terms of this
Agreement shall be deemed to be automatically reinstated.  Seller, Guarantor and
Administrative Agent further agree to execute and deliver any new guaranties,
agreements or amendments to this Agreement evidencing such provisions, provided
that the execution of such amendment shall not be a precondition to the
effectiveness of such amendment, but shall merely be for the convenience of the
parties hereto.  Promptly upon Seller, Guarantor or any Affiliate thereof
entering into a repurchase agreement or other credit facility with any Person
other than Administrative Agent, Seller or Guarantor, as applicable, shall
deliver to Administrative Agent a true, correct and complete copy of such
repurchase agreement, loan agreement, guaranty or other financing documentation.

9.18      MERS.  Seller will comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the MERS Mortgage Loans
for as long as such Purchased Mortgage Loans are registered with MERS.  In
connection with the assignment of any Purchased Mortgage Loan registered on the
MERS system, Sellers agree that at the request of Administrative Agent, Seller
will, at its cost and expense, cause the MERS system to indicate that such
Purchased Mortgage Loan has been transferred to Administrative Agent in
accordance with the terms of this Agreement by including in MERS’ computer files
(a) the code in the field which identifies the specific owner of the Purchased
Mortgage Loans and (b) the code in the field “Pool Field” which identifies the
series in which such Purchased Mortgage Loans were sold. Seller further agrees
that Seller will not alter codes referenced in this paragraph with respect to
any Purchased Mortgage Loan at any time that such Purchased Mortgage Loan is
subject to a Transaction.

9.19      Wet Mortgage Loans.  In connection with the funding of each Wet
Mortgage Loan, Seller shall provide to the applicable Closing Agent (with a copy
to Administrative Agent), (i) the Irrevocable Closing Instructions and (ii)
final closing instructions which shall, without limitation, make reference to
the Irrevocable Closing Instructions and stipulate the title insurance company
that will be issuing the applicable title insurance policy and Closing
Protection Letter, which title insurance company shall be an Acceptable Title
Insurance Company.  In no event shall Seller use such final closing instructions
to modify or attempt to modify the terms of the Irrevocable Closing Instructions
unless such modifications are agreed to in advance and in writing by
Administrative Agent. Seller shall not otherwise modify or attempt to modify the
terms of the Irrevocable Closing Instructions without Administrative Agent’s
prior written approval.  If the Closing Agent is not an Acceptable Title
Insurance Company, except as otherwise permitted pursuant to Section
3.7(a)(i)(1), Seller shall also (a) confirm that the closing is covered by a
blanket Closing Protection Letter issued to





41

--------------------------------------------------------------------------------

 

 

 

Administrative Agent by the title insurance company stipulated in the final
closing instructions, and shall provide a copy of such Closing Protection Letter
to Administrative Agent; or (b) provide to Administrative Agent (1) a Closing
Protection Letter covering the closing issued to Seller by the title insurance
company stipulated in the final closing instructions and (2) a duly executed
Assignment of Closing Protection Letter relating to the above referenced Closing
Protection Letter naming Administrative Agent as the assignee.

9.20      Additional Warehouse Line.  Seller shall maintain throughout the term
of this Agreement, with a nationally recognized and established counterparty
(other than Administrative Agent) at least one loan repurchase or warehouse
facility that provides funding on a committed basis in a combined amount equal
to at least the Aggregate Transaction Limit.

9.21      Notices.  Seller or Guarantor shall furnish to Administrative Agent
(and Administrative Agent shall promptly forward to Buyers upon receipt)
(x) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, Potential Defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller or Guarantor hereunder which is given to Seller’s
lenders, (y) immediately, notice of the occurrence of any Event of Default
hereunder or default or breach by Seller, Guarantor or Servicer of any
obligation under any Principal Agreement or any material contract or agreement
of Seller, Guarantor or Servicer or the occurrence of any event or circumstance
that such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party and (z) the following:

(1)         as soon as available and in any event within forty (40) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of Guarantor and its consolidated Subsidiaries and the unaudited balance
sheet of Seller, each as at the end of such period and the related unaudited
consolidated statements of income for Guarantor and its consolidated
Subsidiaries and Seller for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Guarantor or Seller, as applicable, which certificate shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present in all material respects the consolidated financial
condition or financial condition, as applicable, and results of operations of
Guarantor and its consolidated Subsidiaries or Seller, as applicable, in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

(2)         as soon as available and in any event within forty (40) calendar
days after the end of each calendar quarter, the unaudited consolidated cash
flow statements of Guarantor and its consolidated Subsidiaries and the unaudited
cash flow statements of Seller, each as at the end of such period and the
portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of Guarantor or Seller, as applicable,
which certificate shall state that said consolidated financial statements or
financial statements, as applicable, fairly present in all material respects the
consolidated financial condition or financial condition, as applicable, and
results of operations of Guarantor and its consolidated Subsidiaries or Seller,
as applicable, in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);

(3)         as soon as available and in any event within ninety (90) days after
the end of each fiscal year of Guarantor and Seller, the consolidated balance
sheets of Guarantor and its consolidated Subsidiaries and the balance sheet of
Seller, each as at the end of such





42

--------------------------------------------------------------------------------

 

 

 

fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for Guarantor and its consolidated Subsidiaries and
Seller for such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an unqualified opinion thereon of
independent certified public accountants of recognized national standing, which
opinion and the scope of audit shall be acceptable to Administrative Agent in
its sole and exclusive discretion, shall have no “going concern” qualification
and shall state that said consolidated financial statements or financial
statements, as applicable, fairly present the consolidated financial condition
or financial condition, as applicable, and results of operations of Guarantor
and its respective consolidated Subsidiaries or Seller, as applicable, as at the
end of, and for, such fiscal year in accordance with GAAP;

(4)         such other prepared statements that Administrative Agent or any
Buyer may reasonably request;

(5)         if applicable, upon request, copies of any 10‑Ks, 10‑Qs,
registration statements and other “corporate finance” SEC filings (other than
8‑Ks) by Guarantor, Seller or any Affiliate, within five (5) Business Days of
their filing with the SEC; provided, that, Guarantor, Seller or any Affiliate
will provide Administrative Agent with a copy of the annual 10‑K filed with the
SEC by Guarantor, Seller or their Affiliates, no later than ninety (90) days
after the end of the year, which Administrative Agent and Buyers may access at
http://ir.pennymacfinancial.com/Docs;

(6)         from time to time such other information regarding the financial
condition, operations, or business of Seller or Guarantor as Administrative
Agent or any Buyer may reasonably request;

(7)         as soon as reasonably possible, and in any event within fifteen (15)
days after Seller or Guarantor knows or has reason to believe that any of the
events or conditions specified below with respect to any Plan has occurred or
exists, a statement signed by a senior financial officer of Seller or Guarantor
setting forth details respecting such event or condition and the action, if any,
that Seller or Guarantor or its ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by Seller, Guarantor or an ERISA Affiliate with respect to such event or
condition):

(a)         any Reportable Event or failure to meet minimum funding standards,
provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Sections 302 or 303 of ERISA, including, without limitation, the
failure to make on or before its due date a required installment under Section
430(j) of the Code or Section 303(j) of ERISA, shall be a reportable event
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code or any request for a waiver under Section 412(c) of the Code for any
Plan;

(b)         the distribution under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by Seller, Guarantor or an
ERISA Affiliate to terminate any Plan;

(c)         the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Seller, Guarantor, any Subsidiary or any ERISA Affiliate of





43

--------------------------------------------------------------------------------

 

 

 

a notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;

(d)         the complete or partial withdrawal from a Multiemployer Plan by
Seller, Guarantor, any Subsidiary or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by Seller, Guarantor, any Subsidiary or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

(e)         the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Seller, Guarantor, any Subsidiary or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty (30) days;
and

(f)         the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code, would result in the loss of tax-exempt status of the
trust of which such Plan is a part if Seller, Guarantor, any Subsidiary or an
ERISA Affiliate fails to timely provide security to such Plan in accordance with
the provisions of said Sections.

(8)         As soon as reasonably possible, notice of any of the following
events:

(a)         change in the insurance coverage required of Seller, Servicer or any
other Person pursuant to any Principal Agreement, with a copy of evidence of
same attached;

(b)         to the extent not expressly prohibited by applicable Law and/or any
Governmental Authority, as applicable, any material dispute, litigation,
investigation, proceeding or suspension between Seller or Servicer, on the one
hand, and any Governmental Authority or any Person;

(c)         any material change in accounting policies or financial reporting
practices of Seller or Servicer;

(d)         with respect to any Purchased Mortgage Loan, immediately upon
receipt of notice or knowledge thereof, that the underlying Mortgaged Property
has been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to affect adversely the
value of such Mortgaged Loan;

(e)         to the extent not expressly prohibited by applicable Law and/or any
Governmental Authority, as applicable, any material issues raised upon
examination of Seller or Seller’s facilities by any Governmental Authority;

(f)         any material change in the Indebtedness of Seller, including,
without limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

(g)         promptly upon receipt of notice or knowledge of (i) any default
related to any Purchased Items, (ii) any lien or security interest (other than
security





44

--------------------------------------------------------------------------------

 

 

 

interests created hereby or by the other Principal Agreements) on, or claim
asserted against, any of the Purchased Items;

(h)         a summary of the portfolio performance on a rolling monthly period,
commencing on the calendar quarter following the date hereof, stratified by
percentage repurchase demands for: representation breaches, missing document
breaches, repurchases due to fraud, early payment default requests, summarized
on the basis of (a) pending repurchase demands (including weighted average
duration of outstanding request), (b) satisfied repurchase demands, (c) total
repurchase demands;

(i)          any other event, circumstance or condition that has resulted, or
has a possibility of resulting, in a Material Adverse Effect;

(j)          upon Seller becoming aware of any material penalties, sanctions or
charges levied, or threatened to be levied, against Seller or any change or
threatened change in Approval status, or the commencement of any Agency Audit,
non-routine investigation, or the institution of any action or the threat of
institution of any material action against Seller by any Agency, HUD, the FHA,
the VA or the RD or any other agency, or any supervisory or regulatory
Governmental Authority supervising or regulating the origination or servicing of
mortgage loans by, or the issuer or seller status of, Seller;

(k)         with respect to a Purchased Mortgage Loan that is a Government
Mortgage Loan, upon Seller becoming aware of any fact or circumstance which
would cause (a) such Mortgage Loan to be ineligible for FHA Mortgage Insurance,
a VA loan guaranty or an RD loan guaranty, as applicable, (b) the FHA, the VA or
the RD to deny or reject a Mortgagor’s application for FHA Mortgage Insurance, a
VA loan guaranty or an RD loan guaranty, respectively, or (c) the FHA, the VA or
the RD to deny or reject any claim under any FHA Mortgage Insurance Contract, a
VA Loan Guaranty Agreement or an RD Loan Guaranty Agreement, respectively; and

(l)          the occurrence of any material employment dispute and a description
of the strategy for resolving it that has the possibility of resulting in a
Material Adverse Effect.

(m)        but in any event, no later than five (5) Business Days from the date
Seller enters into any settlement with, or issuance of a consent order by, any
Governmental Authority, notice of any such settlement or consent order in which
the fines, penalties, settlement amounts or any other amounts owed by Seller
thereunder exceeds $10,000,000 in the aggregate.

9.22      Officer’s Certificates.  Seller will furnish to Administrative Agent,
at the time Seller furnishes each set of financial statements pursuant to
Section 9.21(1), (2) and (3) above, an Officer’s Compliance Certificate.

9.23      Mortgage Loan Reports.  Included in each Officer’s Compliance
Certificate delivered in accordance with Section 9.22, Seller will furnish to
Administrative Agent monthly electronic Mortgage Loan performance data,
including, without limitation, aging reports, delinquency reports and volume
information and responses thereto, broken down by product (i.e., delinquency,
foreclosure and net charge-off reports).





45

--------------------------------------------------------------------------------

 

 

 

9.24      Quality Control Reports.  Promptly upon the request of Administrative
Agent or any Buyer, summaries of findings in periodic internal quality control
reports of Seller.

9.25      Other.  Seller shall deliver to Administrative Agent any other reports
or information reasonably requested by Administrative Agent or as otherwise
required pursuant to this Agreement.

9.26      QM/ATR Reporting.  Seller shall deliver to Administrative Agent, with
reasonable promptness upon Administrative Agent’s request, copies of all
documentation in connection with the underwriting and origination of any
Purchased Mortgage Loan that evidences compliance with the Ability to Repay Rule
and the QM Rule.

9.27      Beneficial Ownership Certification.  Seller shall at all times either
(i) ensure that the Seller has delivered to Administrative Agent a Beneficial
Ownership Certification, if applicable, and that the information contained
therein is true and correct in all respects, or (ii) deliver to Administrative
Agent an updated Beneficial Ownership Certification within one (1) Business Day
following the date on which the information contained in any previously
delivered Beneficial Ownership Certification ceases to be true and correct in
all respects.

9.28      Agency Audit and Approval Maintenance.  Seller shall (i) at all times
maintain copies of relevant portions of all Agency Audits in which there are
material adverse findings, including without limitation notices of defaults,
notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal, (ii) provide Administrative Agent with copies of
such Agency Audits to the extent not expressly prohibited by applicable Law
and/or any Governmental Authority promptly upon Administrative Agent’s request,
and (iii) take all actions necessary to maintain its respective Approvals

9.29      Seller and Guarantor Materials.  The Seller and Guarantor hereby
acknowledges that (a) the Administrative Agent may, but shall not be obligated
to, make available to the Buyers materials and/or information provided by or on
behalf of the Seller or Guarantor hereunder (collectively, “Materials”) by
posting the Materials on an electronic transmission system, or  a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Buyers (each, a “Public Buyer”) may have personnel who do not wish to receive
material non-public information with respect to the Seller, Guarantor or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Seller and Guarantor each hereby
agrees that  (w) all Materials that are to be made available to Public Buyers
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Materials “PUBLIC,” the Seller and Guarantor shall each be deemed
to have authorized the Administrative Agent and the Buyers to treat such
Materials as not containing any material non-public information with respect to
the Seller, Guarantor or their respective securities for purposes of United
States Federal and state securities laws (provided,  however, that to the extent
such Materials constitute Confidential Information, they shall be treated as set
forth in Section 18.17); (y) all Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, neither Seller nor Guarantor shall be under any
obligation to mark any Materials “PUBLIC.”





46

--------------------------------------------------------------------------------

 

 

 

ARTICLE 10

NEGATIVE COVENANTS

Seller hereby covenants and agrees with Administrative Agent on behalf of Buyers
that during the term of this Agreement and for so long as there remain any
obligations of Seller to be paid or performed under this Agreement, Seller shall
comply with the following:

10.1      Prohibition of Fundamental Changes.  Neither Seller nor Guarantor
shall, other than with respect to the Approved Reorganization, (i) enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation, winding up or dissolution) or
sell all or substantially all of its assets without Administrative Agent’s and
the applicable Buyer’s prior written consent as set forth in Section 18.2 or
(ii) form or enter into any partnership, joint venture, syndicate or other
combination which would have a Material Adverse Effect.

10.2      Assignment.  Except as permitted herein, neither Seller nor any
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Principal Agreements),
any of the Purchased Mortgage Loans or any interest therein, provided that this
Section shall not prevent any transfer of Purchased Mortgage Loans in accordance
with the Principal Agreements.

10.3      Material Change in Business.  Neither Seller nor Guarantor shall make
any material change in the nature of its business as carried on at the date
hereof.  There shall be no material change in the senior management of Seller or
Guarantor.

10.4      Underwriting Guidelines.  Without the prior written consent of
Administrative Agent and, solely with respect to Jumbo Mortgage Loans, Buyers as
set forth in Section 18.2(c), in either case as to what constitutes an Eligible
Mortgage Loan, Seller shall not amend or otherwise modify the Underwriting
Guidelines in any material respect.  Without limiting the foregoing, in the
event that Seller makes any amendment or modification to the Underwriting
Guidelines in any material respect, Seller shall promptly deliver to
Administrative Agent a complete copy of the amended or modified Underwriting
Guidelines specifying in detail the amendments and modifications set forth
therein from the previous copy delivered.

10.5      Distributions.  If a Potential Default has occurred and is continuing,
neither Seller nor Guarantor shall pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller or
Guarantor.

10.6      Chief Executive Office; Jurisdiction of Organization.  Seller shall
not move its chief executive office from the address referred to in Section
8.1(q) or change its jurisdiction of organization from the jurisdiction referred
to in Section 8.1(q) unless it shall have provided Administrative Agent thirty
(30) days’ prior written notice of such change.

10.7      Transactions with Affiliates.  Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction (a) does not result in a Potential Default or Event of Default
hereunder; (b) is in the ordinary course of Seller’s business and (c) is upon
fair and reasonable terms no less favorable to Seller than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section to any Affiliate.





47

--------------------------------------------------------------------------------

 

 

 

10.8      Guarantees.  Seller shall not create, incur, assume or suffer to exist
any Guarantees, except (i) to the extent reflected in Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Seller do not exceed $250,000.

10.9      Indebtedness.  Without written notice to Administrative Agent upon
occurrence, Seller shall not incur any additional material Indebtedness
(including, without limitation, any Indebtedness in connection with any
warehouse or repurchase facility) other than (i) the Existing Indebtedness in
amounts not to exceed the maximum limits specified on Schedule 3 hereto, (ii)
Indebtedness incurred in connection with intercompany lending agreements on
arms-length terms, and (iii) usual and customary accounts payable for a mortgage
company.

10.10    Reserved.

10.11    Liens on Substantially All Assets.  Seller shall not grant a security
interest to any Person other than Administrative Agent or an Affiliate of
Administrative Agent in substantially all assets of Seller unless Seller has
entered into an amendment to this Agreement that grants to Administrative Agent
a pari passu security interest on such assets.

10.12    No Amendment or Compromise.  Without Administrative Agent’s and the
applicable Buyer’s prior written consent as set forth in Section 18.2, neither
Seller nor any Person acting on Seller’s behalf shall amend or modify, or waive
any term or condition of, or settle or compromise any claim in respect of, any
item of the Purchased Mortgage Loans, any related rights or any of the Principal
Agreements, provided that Servicer may amend or modify a Purchased Mortgage Loan
if such amendment or modification does not affect the amount or timing of any
payment of principal or interests, extends its scheduled maturity date, modify
its interest rate, or constitute a cancellation or discharge of its outstanding
principal balance and does not materially and adversely affect the security
afforded by the real property, furnishings, fixtures, or equipment securing the
Purchased Mortgage Loan.

ARTICLE 11

DEFAULTS AND REMEDIES

11.1      Events of Default.  The occurrence of any of the following conditions
or events shall be an Event of Default:

(a)         Failure to Pay. Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any warehouse and
security agreement or any other document evidencing or securing Indebtedness of
Seller to Administrative Agent or any Buyer or to any Affiliate thereof, or (ii)
cure any Margin Deficit when due hereunder;

(b)         Cross-Default. Seller, Guarantor or Affiliates thereof shall be in
default under (A) any Indebtedness of Seller, Guarantor or any Affiliate with
Administrative Agent or any Buyer or any of their respective Affiliates; (B) any
Indebtedness, in the aggregate, in excess of one million dollars ($1,000,000) of
Seller, Guarantor or any Affiliate thereof, which default (x) involves the
failure to pay a matured obligation, or (y) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, or (C) any other contract or contracts, in the aggregate in
excess of one million dollars ($1,000,000) to which Seller, Guarantor or any
Affiliate thereof is a party which default (x) involves the failure to pay a
matured obligation, or (y) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract;





48

--------------------------------------------------------------------------------

 

 

 

(c)         Assignment. Assignment or attempted assignment by Seller or
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Administrative Agent and each Required Buyer as set
forth in Section 18.2, or the granting by Seller of any security interest, lien
or other encumbrances on any Purchased Mortgage Loans to any person other than
Administrative Agent;

(d)         Insolvency Event. An Insolvency Event shall have occurred with
respect to Seller, Guarantor or any Affiliate thereof;

(e)         Material Adverse Effect.  A Material Adverse Effect shall have
occurred;

(f)         Breach of Financial Representation or Covenant or Obligation. A
breach by Seller of any of the representations, warranties or covenants or
obligations set forth in Sections 8.1(a) (Seller and Guarantor Existence),
8.1(g)  (Solvency), 8.1(l) (Material Adverse Change), 8.1(s) (Minimum Tangible
Net Worth), 8.1(w)  (Other Indebtedness), 9.1  (Financial Covenants), 9.11
(Existence),  9.17 (Most Favored Status), 9.20 (Additional Warehouse Line), 
10.1 (Prohibition of Fundamental Changes),  10.8  (Guarantees) or 10.9
(Indebtedness)  of this Agreement;

(g)         Breach of Non-Financial Representation or Covenant.  A breach by
Seller or Guarantor of any other material representation, warranty or covenant
set forth in this Agreement (and not otherwise specified in Section 11.1(f)
above), if such breach is not cured within five (5) Business Days of the earlier
of notice to or knowledge of Seller or Guarantor (other than the representations
and warranties set forth in Section 8.2, which shall be considered solely for
the purpose of determining the Asset Value, the existence of a Margin Deficit
and the obligation to repurchase such Mortgage Loan unless (i) such party shall
have made any such representations and warranties with knowledge that they were
materially false or misleading at the time made, (ii) any such representations
and warranties have been determined by Administrative Agent in its sole
discretion to be materially false or misleading on a regular basis, or (iii)
Administrative Agent, in its sole discretion, determines that such breach of a
material representation, warranty or covenant materially and adversely affects
the condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates, then such breach shall constitute an immediate Event of Default and
neither Seller nor Guarantor shall have any cure right hereunder);

(h)         Guarantor Breach.  A breach by Guarantor in any material respect of
any representation, warranty or covenant set forth in the Guaranty or any other
Principal Agreement, any “event of default” by Guarantor under the Guaranty, any
repudiation of the Guaranty by Guarantor, or if the Guaranty is not enforceable
against Guarantor;

(i)          Change of Control.  Other than with respect to the Approved
Reorganization, the occurrence of a Change of Control with respect to Seller,
Guarantor or any of Seller’s Affiliates;

(j)          Judgment.  A final judgment or judgments for the payment of money
in excess of one million dollars ($1,000,000) shall be rendered against Seller,
Guarantor or any of their Affiliates by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within thirty (30)
days from the date of entry thereof;

(k)         Government Action.  Any Governmental Authority or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn,





49

--------------------------------------------------------------------------------

 

 

 

seize or appropriate, or to assume custody or control of, all or any substantial
part of the property of Seller, Guarantor or any Affiliate thereof, or shall
have taken any action to displace the management of Seller, Guarantor or any
Affiliate thereof or to curtail its authority in the conduct of the business of
Seller, Guarantor or any Affiliate thereof, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of Seller, Guarantor or
Affiliate as an issuer, buyer or a seller/servicer of Mortgage Loans or
securities backed thereby, and such action provided for in this subparagraph (k)
shall not have been discontinued or stayed within thirty (30) days;

(l)          Inability to Perform.  A Responsible Officer of Seller or Guarantor
shall admit its inability to, or its intention not to, perform any of Seller’s
Obligations or Guarantor’s obligations hereunder or under the Guaranty or
Administrative Agent or any Required Buyer reasonably believes that Seller or
Guarantor is unable to perform fully when such performance will become due any
obligation on Seller’s or Guarantor’s part to any broker, dealer, bank or other
financial institution in respect of a transaction involving securities,
commodities or other instruments not then due (regardless of whether
Administrative Agent has any right, title or interest therein);

(m)        Security Interest.  This Agreement shall for any reason cease to
create a valid, first priority security interest in any material portion of the
Purchased Mortgage Loans or other Purchased Items purported to be covered
hereby;

(n)         Financial Statements.  Seller’s or Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein shall be qualified or limited by reference to the status of
Seller or Guarantor as a “going concern” or a reference of similar import;

(o)         Ineligible Loans.  With respect to any Transaction, Administrative
Agent determines in its sole and absolute discretion and in the course of its
due diligence that the greater (by count) of 5% or twenty (20) of the Mortgage
Loans are ineligible for sale to an Approved Investor;

(p)         Further Assurances.  Administrative Agent, on its own behalf or at
the request of a Buyer,  shall reasonably request, specifying the reasons for
such request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller or Guarantor and such reasonable
information, and/or written responses shall not have been provided to
Administrative Agent within five (5) Business Days of such request;

(q)         ERISA.

(i)          Any Plan maintained by Seller, Guarantor, any Subsidiary of Seller
or Guarantor or any ERISA Affiliate shall be terminated within the meaning of
Title IV of ERISA or a trustee shall be appointed by an appropriate United
States District Court to administer any Plan, or the PBGC (or any successor
thereto) shall institute proceedings to terminate any Plan or to appoint a
trustee to administer any Plan if as of the date thereof Seller’s liability,
Guarantor’s liability, any such Subsidiary’s liability or any ERISA Affiliate’s
liability to the PBGC, the Plan or any other entity on termination under the
Plan exceeds the then current value of assets accumulated in such Plan by more
than fifty thousand ($50,000) dollars (or in the case of a termination involving
Seller or Guarantor as a “substantial employer” (as defined in Section 4001
(a)(2) of ERISA) the withdrawing employer’s proportionate share of such excess
shall exceed such amount).





50

--------------------------------------------------------------------------------

 

 

 

(ii)         Seller, Guarantor, any Subsidiary of Seller, or Guarantor or any
ERISA Affiliate, in each case, as employer under a Multiemployer Plan shall have
made a complete or partial withdrawal from such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability in (a) an annual amount
exceeding fifty thousand ($50,000) dollars, or (b) an aggregate amount exceeding
five hundred thousand ($500,000) dollars.

(iii)       (A) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(B) a determination that a Plan is “at risk” (within the meaning of Section 303
of ERISA) or any Lien in favor of the PBGC or a Plan shall arise on the assets
of Seller or any ERISA Affiliate, (C) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (D) Seller,
Guarantor or any ERISA Affiliate shall file an application for a minimum funding
waiver under section 302 of ERISA or section 412 of the Code with respect to any
Plan, (E) any obligation for post-retirement medical costs (other than as
required by COBRA) exists, or (F) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (A) through (F) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect or (G) the
assets of Seller, Guarantor, any Subsidiary of Seller or Guarantor, or any ERISA
Affiliate become plan assets within the meaning of 29 CFR 2510.3-101 as modified
by section 3(42) of ERISA;

With respect to any Event of Default which requires a determination to be made
as to whether such Event of Default has occurred, such determination shall be
made by Administrative Agent with the consent of the applicable Buyers  as set
forth in Section 18.2 hereof and Seller hereby agrees to be bound by and comply
with any such determination by Administrative Agent and the applicable Buyers.
An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent and each applicable Buyer in writing.

11.2      Remedies.  Upon the occurrence of an Event of Default and subject to
Section 18.2,  Administrative Agent shall, by notice to Seller, declare all or
any portion of the Repurchase Prices related to the outstanding Transactions to
be immediately due and payable whereupon the same shall become immediately due
and payable, and the obligation of Administrative Agent on behalf of Buyers to
enter into Transactions shall thereupon terminate; provided,  that,  the
acceleration of all Repurchase Prices and termination of Administrative Agent’s
(on behalf of Buyers) obligation to enter into Transactions shall immediately
occur upon the occurrence of an Event of Default under Section 11.1(d) or (k),
notwithstanding that Administrative Agent may not have provided any such notice
to Seller.  Further, it is understood and agreed that upon the occurrence of an
Event of Default, Seller shall strictly comply with the negative covenants
contained in Article 10 hereunder and in no event shall Seller declare and pay
any dividends, incur additional Indebtedness or Subordinated Debt, make payments
on Existing Indebtedness or Subordinated Debt or otherwise distribute or
transfer any of Seller’s property and assets to any Person without the prior
written consent of Administrative Agent.  Upon the occurrence of any Event of
Default, Administrative Agent may also, at its option,  exercise any or all of
the following rights and remedies:





51

--------------------------------------------------------------------------------

 

 

 

(a)         enter the office(s) of Seller and take possession of any of the
Purchased Items including any records that pertain to the Purchased Items;

(b)         communicate with and notify Mortgagors of the Purchased Mortgage
Loans and obligors under other Purchased Assets or on any portion thereof,
whether such communications and notifications are in verbal, written or
electronic form, including, without limitation, communications and notifications
that the Purchased Assets have been assigned to Administrative Agent for the
benefit of Buyers and that all payments thereon are to be made directly to
Administrative Agent or its designee for the benefit of Buyers; settle
compromise, or release, in whole or in part, any amounts owing on the Purchased
Assets or other Purchased Items or any portion of the Purchased Items, on terms
acceptable to Administrative Agent; enforce payment and prosecute any action or
proceeding with respect to any and all Purchased Assets or other Purchased
Items; and where any Purchased Asset or other Purchased Item is in default,
foreclose upon and enforce security interests in, such Purchased Asset or other
Item by any available judicial procedure or without judicial process and sell
property acquired as a result of any such foreclosure;

(c)         collect payments from Mortgagors and/or assume servicing of, or
contract with a third party to subservice, any or all Purchased Mortgage Loans
requiring servicing and/or perform any obligations required in connection with
Purchase Commitments, with all of any such third party’s fees to be paid by
Seller.  In connection with collecting payments from Mortgagors and/or assuming
servicing of any or all Purchased Mortgage Loans, Administrative Agent may take
possession of and open any mail addressed to Seller, remove, collect and apply
all payments for Seller, sign Seller’s name to any receipts, checks, notes,
agreements or other instruments or letters or appoint an agent to exercise and
perform any of these rights.  If Administrative Agent so requests, Seller shall
promptly forward to Administrative Agent or its designee, all further mail and
all “trailing” documents, such as title insurance policies, deeds of trust, and
other documents, and all loan payment histories, both in paper and electronic
format, in each case, as same relate to the Purchased Assets;

(d)         proceed against Seller under this Agreement or against Guarantor
under their respective Guaranty, or both;

(e)         either (x) sell, without notice or demand of any kind, at a public
or private sale and at such price or prices as Administrative Agent may deem to
be commercially reasonable for cash or for future delivery without assumption of
any credit risk, any or all or portions of the Purchased Assets on a
servicing-retained or servicing-released basis; provided that Administrative
Agent or a Buyer may purchase any or all of the Purchased Assets at any public
or private sale; provided further that Seller shall remain liable to
Administrative Agent and each Buyer for any amounts that remain owing to
Administrative Agent on behalf of Buyers following any such sale and/or credit;
or (y) with the consent of such Buyers  as set forth in Section 18.2 hereof,
 elect, in lieu of selling all or a portion of such Purchased Assets, to give
Seller credit for such Purchased Assets (including credit for the Servicing
Rights in respect of sales on a servicing-retained basis) in an amount equal to
the Market Value of the Purchased Assets against the aggregate unpaid Repurchase
Price and any other amounts owing by Seller hereunder.  Seller shall remain
liable to Administrative Agent and each Buyer for any amounts that remain owing
to Administrative Agent on behalf of Buyers following a sale and/or credit under
the preceding sentence;

(f)         enter into one or more hedging arrangements covering all or a
portion of the Purchased Assets; and/or





52

--------------------------------------------------------------------------------

 

 

 

(g)         pursue any rights and/or remedies available at Law or in equity
against Seller or Guarantor, or both.

11.3      Reserved.

11.4      Sale of Purchased Assets.  With respect to any sale of Purchased
Assets pursuant to Section 11.2(e), Seller acknowledges and agrees that it may
not be possible to purchase or sell all of the Purchased Assets on a particular
Business Day, or in a transaction with the same purchaser, or in the same manner
because the market for such Purchased Assets may not be liquid.  Seller further
agrees that in view of the nature of the Purchased Assets, liquidation of a
Transaction or the underlying Purchased Assets does not require a public
purchase or sale.  Accordingly, subject to Section 18.2,  Administrative Agent
may elect the time and manner of liquidating any Purchased Asset and nothing
contained herein shall obligate Administrative Agent or any Buyer to liquidate
any Purchased Asset on the occurrence of an Event of Default, to liquidate all
Purchased Assets in the same manner or on the same Business Day, or constitute a
waiver of any right or remedy of Administrative Agent or any Buyer.  Seller
hereby waives any claims it may have against Administrative Agent or any Buyer
arising by reason of the fact that the price at which the Purchased Assets may
have been sold at such private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate Repurchase Price
amount of the outstanding Transactions, even if Administrative Agent accepts the
first offer received and does not offer the Purchased Assets, or any part
thereof, to more than one offeree.  Seller hereby agrees that the procedures
outlined in Section 11.2(e) and this Section 11.4 for disposition and
liquidation of the Purchased Assets are commercially reasonable.  Seller further
agrees that it would not be commercially unreasonable for Administrative Agent
on behalf of Buyers to dispose of the Purchased Assets or any portion thereof by
using internet sites that provide for the auction of assets similar to the
Purchased Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets.

11.5      No Obligation to Pursue Remedy.  Administrative Agent on behalf of
Buyers shall have the right to exercise any of its rights and/or remedies
without presentment, demand, protest or further notice of any kind other than as
expressly set forth herein, all of which are hereby expressly waived by
Seller.  Seller further waives any right to require Administrative Agent or any
Buyer to (a) proceed against any Person, (b) proceed against or exhaust all or
any of the Purchased Assets or pursue its rights and remedies as against the
Purchased Assets in any particular order, or (c) pursue any other remedy in its
power.  Neither Administrative Agent nor any Buyer shall be required to take any
steps necessary to preserve any rights of Seller against holders of mortgages
prior in lien to the lien of any Purchased Asset or to preserve rights against
prior parties.  No failure on the part of Administrative Agent or any Buyer to
exercise, and no delay in exercising, any right, power or remedy provided
hereunder, at law or in equity shall operate as a waiver thereof; nor shall any
single or partial exercise by Administrative Agent of any right, power or remedy
provided hereunder, at law or in equity preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  Without intending
to limit the foregoing, all defenses based on the statute of limitations are
hereby waived by Seller.  The remedies herein provided are cumulative and are
not exclusive of any remedies provided at law or in equity.

11.6      No Judicial Process.  Administrative Agent on behalf of Buyers may
enforce its rights and remedies hereunder without prior judicial process or
hearing, and Seller hereby expressly waives, to the extent permitted by Law, any
right Seller might otherwise have to require Administrative Agent to enforce its
rights by judicial process.  Seller also waives, to the extent permitted by Law,
any defense Seller might otherwise have to its obligations under this Agreement
arising from use of nonjudicial process, enforcement and sale of all or any
portion





53

--------------------------------------------------------------------------------

 

 

 

of the Purchased Assets or from any other election of remedies.  Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

11.7      Reimbursement of Costs and Expenses.  Each Buyer may, but shall not be
obligated to, advance any sums or do any act or thing necessary to uphold and
enforce the lien and priority of, or the security intended to be afforded by,
any Purchased Asset, including, without limitation, payment of delinquent Taxes
or assessments and insurance premiums.  All advances, charges, reasonable costs
and expenses, including reasonable attorneys’ fees and disbursements, incurred
or paid by Administrative Agent in exercising any right, power or remedy
conferred by this Agreement, or in the enforcement hereof, together with
interest thereon, at the Default Rate, from the time of payment until repaid,
shall become a part of the Repurchase Price.

11.8      Application of Proceeds.  The proceeds of any sale or other
enforcement of Administrative Agent’s (on behalf of Buyers) interest in all or
any part of the Purchased Assets shall be applied by Administrative Agent on
behalf of Buyers:

(a)         first, to the payment of the costs and expenses of such sale or
enforcement, including reasonable compensation to each Buyer’s agents and
counsel, and all expenses, liabilities and advances made or incurred by or on
behalf of Administrative Agent in connection therewith;

(b)         second, to the costs of cover and/or related hedging transactions
entered into pursuant to 11.2(f);

(c)         third, to the payment of any other amounts due under this Agreement
other than the aggregate Repurchase Price;

(d)         fourth, to the payment of the aggregate Repurchase Price;

(e)         fifth, to all other obligations owed by Seller under this Agreement
and the other Principal Agreements; and

(f)         sixth, in accordance with Administrative Agent’s exercise of its
rights under Section 11.9 hereof.

11.9      Rights of Set-Off.

(a)         If an Event of Default shall have occurred and be continuing, each
Buyer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Buyer or any such
Affiliate to or for the credit or the account of the Seller or Guarantor against
any and all of the obligations of the Seller or Guarantor now or hereafter
existing under this Agreement or any other Principal Agreement to such Buyer or
its Affiliates, irrespective of whether or not such Buyer or Affiliate shall
have made any demand under this Agreement or any other Principal Agreement and
although such obligations of the Seller or Guarantor may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Buyer different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that,  in the event that any Defaulting Buyer shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for





54

--------------------------------------------------------------------------------

 

 

 

further application in accordance with the provisions of Article 15 and, pending
such payment, shall be segregated by such Defaulting Buyer from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Buyers, and (y) the Defaulting Buyer shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Buyer as to which it exercised such right of
setoff.  The rights of each Buyer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Buyer or its Affiliates may have.  Each Buyer agrees to notify
the Seller and the Administrative Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.

(b)         To the extent that any payment by or on behalf of the Seller is made
to the Administrative Agent or any Buyer, or the Administrative Agent or any
Buyer exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Buyer in its sole
and individual discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Event or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Buyer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Buyers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.10    Reasonable Assurances.  If, at any time during the term of the
Agreement, Administrative Agent or a Buyer has reason to believe that Seller is
not conducting its business in accordance with, or otherwise is not satisfying:
(i) all applicable statutes, regulations, rules, and notices of federal, state,
or local governmental agencies or instrumentalities, all applicable requirements
of Approved Investors and Insurers and prudent industry standards or (ii) all
applicable requirements of Administrative Agent or of each Buyer, as set forth
in this Agreement, then, Administrative Agent or such Buyer shall have the right
to demand, pursuant to notice from Administrative Agent or such Buyer to Seller
specifying with particularity the alleged act, error or omission in question,
reasonable assurances from Seller that such a belief is in fact unfounded, and
any failure of Seller to provide to Administrative Agent or such Buyer such
reasonable assurances in form and substance reasonably satisfactory to
Administrative Agent or such Buyer, within the time frame specified in such
notice, shall itself constitute an Event of Default hereunder, without a further
cure period.  Seller hereby authorizes Administrative Agent and each Buyer to
take such actions as may be necessary or appropriate to confirm the continued
eligibility of Seller for Transactions hereunder, including without limitation
(i) ordering credit reports and/or appraisals with respect to any Purchased
Mortgage Loan, (ii) contacting Mortgagors, licensing authorities and Approved
Investors or Insurers, and (iii) performing due diligence reviews on the
Purchased Mortgage Loans and related Mortgage Loan Files pursuant to Section 6.7
and other Purchased Assets.





55

--------------------------------------------------------------------------------

 

 

 

ARTICLE 12

INDEMNIFICATION

12.1      Indemnification.  Seller shall indemnify and hold harmless
Administrative Agent, each Buyer and each of their respective Affiliates
(collectively, the “Buyer Related Entities”) and any of their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements of any kind
whatsoever (including reasonable fees and disbursements of its counsel) that may
be imposed upon, incurred by or asserted against such Indemnified Party in any
way relating to or arising out of the Principal Agreements, any other document
referred to therein or any of the transactions contemplated thereby, or any
Purchased Assets or Seller’s obligations thereunder that, in each case, results
from anything other than the Indemnified Party’s gross negligence or willful
misconduct. Seller also agrees to reimburse an Indemnified Party as and when
billed by such Indemnified Party for all such Indemnified Party’s costs and
expenses incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under this Agreement, any other Principal Agreement
(provided,  that, if the terms of any Principal Agreement conflict with the
foregoing, the terms of the Principal Agreement shall control) or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel.

12.2      Reimbursement.  Seller shall reimburse the Administrative Agent for
all expenses required in each Principal Agreement to be reimbursed when they
become due and owing.  In addition, Seller agrees to pay as and when billed by
Administrative Agent all of the out-of-pocket costs and expenses incurred by
Administrative Agent in connection with (i) the consummation and administration
of the transactions contemplated hereby including, without limitation, all the
due diligence, inspection, testing and review costs and expenses incurred by
Administrative Agent with respect to Purchased Assets prior to the Effective
Date or pursuant to Section 6.7, or otherwise, (ii) the development, preparation
and execution of, and any amendment, supplement or modification to, any
Principal Agreement or any other documents prepared in connection therewith, and
(iii) all the reasonable fees, disbursements and expenses of counsel to
Administrative Agent incurred in connection with any of the foregoing.

12.3      Payment of Taxes.

(a)         Any and all payments by or on account of any obligation of Seller
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes except as required by applicable
Laws.  If Seller is required by applicable Law (as determined in the good faith
discretion of the Administrative Agent)  to deduct or withhold any Taxes from or
in respect of any amount payable hereunder, it shall: (i) make such deduction or
withholding upon the basis of the information and documentation to be delivered
pursuant to Section 13.1 below; (ii) pay the amount so deducted or withheld to
the appropriate Governmental Authority not later than the date when due and in
accord with the Code; (iii) deliver to Administrative Agent, promptly, original
tax receipts and other evidence satisfactory to Administrative Agent of the
payment when due of the full amount of such Taxes; and (iv) to the extent that
the withholding or deduction is made on account of Indemnified Taxes,  pay to
Administrative Agent such additional sum as may be necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 12.3) the
Administrative Agent receives an amount equal to the sum it would have received
had no such withholding or deduction been made. In addition, Seller agrees to
timely pay to the





56

--------------------------------------------------------------------------------

 

 

 

relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(b)         Seller shall, within ten (10) days after demand therefor, indemnify
and hold Administrative Agent and Buyers harmless from and against the full
amount of any and all Indemnified Taxes (including any Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) and Other
Taxes arising with respect to the Purchased Assets, the Principal Agreements and
other documents related thereto and fully indemnify and hold Administrative
Agent and Buyers harmless from and against any and all liabilities or expenses
with respect to or resulting from any delay or omission to pay such Taxes,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or assessed by the relevant Governmental Authority.  A certificate as to
the amount of any payment or liability of Administrative Agent or a Buyer with
respect to such Indemnified Taxes or Other Taxes delivered to Seller by
Administrative Agent shall be conclusive absent manifest error.

(c)         As soon as practicable after any payment of Taxes by the Seller to a
Governmental Authority as provided in this Section 12.3, the Seller shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by applicable Law to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(d)         Nothing contained in this Section 12.3 shall require Administrative
Agent or any Buyer to make available any of its tax returns or other information
that it deems to be confidential or proprietary or otherwise subject
Administrative Agent or such Buyer to any material unreimbursed cost or expense
or materially prejudice the legal or commercial position of Buyer.

12.4      Administrative Agent Payment.  If Seller fails to pay when due any
costs, expenses or other amounts payable by it under this Article 12, such
amount may be paid on behalf of Seller by Administrative Agent, in its sole and
individual discretion and Seller shall remain liable for any such payments by
Administrative Agent.  No such payment by Administrative Agent shall be deemed a
waiver of any of Administrative Agent’s rights under any of the Principal
Agreements.

12.5      Agreement not to Assert Claims.  Seller agrees not to assert any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Principal Agreements, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated hereby or
thereby.  THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

12.6      Reimbursement by Buyers  .  To the extent that the Seller for any
reason fails to indefeasibly pay any amount required under Section 12.1 to be
paid by it to the Administrative Agent (or any sub-agent thereof), each Buyer
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Buyer’s Applicable Percentage of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Buyer), such payment to be
made severally among them based on such Buyers’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided,  further





57

--------------------------------------------------------------------------------

 

 

 

that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) of any of the foregoing acting for
the Administrative Agent (or any such sub-agent).  The obligations of the Buyers
under this Section 12.6 are subject to the provisions of Section 3.6(e).

12.7      Payments.  The agreements in this Section and the indemnity provisions
of Section 12.1 shall survive the resignation of the Administrative Agent, and
the Swing Line Provider, the replacement of any Buyer, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

12.8      Survival.  Without prejudice to the survival of any other agreement of
Seller hereunder, the covenants and obligations of Seller contained in this
Article 12 shall survive the resignation of the Administrative Agent, and the
Swing Line Provider, the replacement of any Buyer, the payment in full of the
Repurchase Prices and all other amounts payable hereunder and delivery of the
Purchased Assets by Buyer against full payment therefor.

ARTICLE 13

STATUS OF BUYERS; YIELD PROTECTION AND ILLEGALITY; LIBOR

13.1      Status of Buyers; Tax Documentation.

(i)          Any Buyer that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Principal Agreement
shall deliver to the Seller and the Administrative Agent, at the time or times
reasonably requested by the Seller or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Seller or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Buyer, if reasonably
requested by the Seller or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the Seller
or the Administrative Agent as will enable the Seller or the Administrative
Agent to determine whether or not such Buyer is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 13.1 (ii)(1),
 (ii)(2) and (ii)(D) below) shall not be required if in the Buyer’s reasonable
judgment such completion, execution or submission would subject such Buyer to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Buyer.

(ii)         Without limiting the generality of the foregoing, in the event that
the Seller is a U.S. Person,

(1)         any Buyer that is a U.S. Person shall deliver to the Seller and the
Administrative Agent on or prior to the date on which such Buyer becomes a Buyer
under this Agreement (and from time to time thereafter upon the reasonable
request of the Seller or the Administrative Agent), executed copies of United
States Internal Revenue Service (“IRS”) Form W-9 certifying that such Buyer is
exempt from U.S. federal backup withholding tax;





58

--------------------------------------------------------------------------------

 

 

 

(2)         any Foreign Buyer shall, to the extent it is legally entitled to do
so, deliver to the Seller and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Buyer becomes a Buyer under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller or the Administrative
Agent), whichever of the following is applicable:

(a)         in the case of a Foreign Buyer claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Principal Agreement, executed  copies of IRS Form W-8BEN-E
(or W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Principal
Agreement, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(b)         executed copies of IRS Form W-8ECI;

(c)         in the case of a Foreign Buyer claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit T-1 to the effect that such
Foreign Buyer is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Seller within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed  copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(d)         to the extent a Foreign Buyer is not the beneficial owner,
executed  copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit T-2 or Exhibit T-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Buyer is a partnership and one or more direct or
indirect partners of such Foreign Buyer are claiming the portfolio interest
exemption, such Foreign Buyer may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit T-4 on behalf of each such direct and
indirect partner;

(3)         any Foreign Buyer shall, to the extent it is legally entitled to do
so, deliver to the Seller and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Buyer becomes a Buyer under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller or the Administrative
Agent), executed  copies of any other form prescribed by applicable Law as a
basis for claiming exemption





59

--------------------------------------------------------------------------------

 

 

 

from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Seller or the Administrative Agent to determine the withholding or
deduction required to be made; and

(4)         if a payment made to a Buyer under any Principal Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Buyer were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Buyer shall deliver to the Seller and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Seller or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller or the
Administrative Agent as may be necessary for the Seller and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Buyer has complied with such Buyer’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)       Each Buyer agrees that if any form or certification it previously
delivered pursuant to this Section 13.1 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.

13.2      Treatment of Certain Refunds.   Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Buyer, or have any obligation to pay to any
Buyer, any refund of Taxes withheld or deducted from funds paid for the account
of such Buyer.  If any Recipient determines, in its sole and individual
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Seller or Guarantor or with respect
to which the Seller or Guarantor has paid additional amounts pursuant to this
Section 13.2, it shall pay to the Seller or Guarantor an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Seller or Guarantor under this Section 13.2 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided,  that,  the Seller or Guarantor, upon the request of the Recipient,
agrees to repay the amount paid over to the Seller or Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Seller or Guarantor pursuant to this subsection the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
Recipient to make





60

--------------------------------------------------------------------------------

 

 

 

available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Seller or Guarantor or any other Person.

13.3      Reserved.

13.4      Illegality.  If any Buyer determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Buyer or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Transaction, or
any Governmental Authority has imposed material restrictions on the authority of
such Buyer to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Buyer to the Seller through
the Administrative Agent, (i) any obligation of such Buyer to issue, make,
maintain, fund or charge interest with respect to any such Transaction shall be
suspended, until such Buyer notifies the Administrative Agent and the Seller
that the circumstances giving rise to such determination no longer
exist.  Within thirty (30) days following receipt of such notice, the Seller
shall either (a) replace such Buyer pursuant to the provisions of Article 16, or
(b) upon demand from such Buyer (with a copy to the Administrative Agent), remit
the Applicable Percentage of the Repurchase Price attributable to such Buyer.

13.5      Increased Costs.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Buyer;

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Buyer or the London interbank market any other
condition, cost or expense affecting this Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Buyer of making, converting to, continuing or maintaining any Transaction (or of
maintaining its obligation to make any such Transaction), or to reduce the
amount of any sum received or receivable by such Buyer hereunder (whether of
principal, interest or any other amount) then, upon request of such Buyer, the
Seller will pay to such Buyer such additional amount or amounts as will
compensate such Buyer for such additional costs incurred or reduction suffered.

(b)         Capital Requirements.  If any Buyer determines that any Change in
Law affecting such Buyer or any Lending Office of such Buyer or such Buyer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Buyer’s capital or
on the capital of such Buyer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Buyer or the Transactions made by, or
participations in Swing Line Transactions held by, such Buyer, to a level below
that which such Buyer or such Buyer’s holding company could have achieved but
for such Change in Law (taking into consideration such Buyer’s policies and the
policies of such Buyer’s holding company with respect to capital adequacy), then
from





61

--------------------------------------------------------------------------------

 

 

 

time to time the Seller will pay to such Buyer such additional amount or amounts
as will compensate such Buyer or such Buyer’s holding company for any such
reduction suffered.

(c)         Certificates for Reimbursement.  A certificate of a Buyer or setting
forth the amount or amounts necessary to compensate such Buyer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Seller shall be conclusive absent manifest
error.  The Seller shall pay such Buyer the amount shown as due on any such
certificate within ten (10) days after receipt thereof.  Such Buyer shall
allocate any such increased costs to Seller consistent with similarly situated
parties under similar syndicated facilities with assets similar to the Purchased
Assets.

(d)         Delay in Requests.  Failure or delay on the part of any Buyer to
demand compensation pursuant to the foregoing provisions of this Section 13.5
shall not constitute a waiver of such Buyer’s right to demand such compensation,
provided,  that, the Seller shall not be required to compensate a Buyer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered prior to the date that such Buyer notifies the Seller of the
Change in Law giving rise to such increased costs or reductions and of such
Buyer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then Buyer
may demand such compensation for up to a six month prior period and not longer
than the period of retroactive effect thereof).

13.6      LIBOR.  Notwithstanding anything to the contrary in this Agreement or
any other Principal Agreement, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Seller or
Majority Buyers notify the Administrative Agent (with, in the case of the
Majority Buyers, a copy to Seller) that the Seller or Majority Buyers (as
applicable) have determined, that:

 

(a)         adequate and reasonable means do not exist for ascertaining
One-Month LIBOR on any date of determination, including, without limitation,
because it is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)         the administrator of One-Month LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which One-Month LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(c)         similar syndicated facilities with assets similar to the Purchased
Assets currently being executed, or that include language similar to that
contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace One-Month LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Seller may amend this Agreement to replace
One-Month LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or similar syndicated facilities with assets
similar to the Purchased Assets (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth (5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Buyers and the Seller unless, prior to such time,
Buyers comprising the Majority Buyers have delivered to the Administrative Agent
written notice that such Majority Buyers do not accept such amendment.

 





62

--------------------------------------------------------------------------------

 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Seller and
each Buyer.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

13.7      Mitigation Obligations; Replacement of Buyers.

(a)         Designation of a Different Lending Office.  If any Buyer requests
compensation under Section 13.5, or requires the Seller to pay any Indemnified
Taxes or additional amounts to any Buyer, or any Governmental Authority for the
account of any Buyer pursuant to Section 12.3, or if any Buyer gives a notice
pursuant to Section 13.4, then at the request of the Seller such Buyer shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Transactions hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Buyer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 12.3 or 13.5, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 13.4, as
applicable, and (ii) in each case, would not subject such Buyer to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Buyer.  The Seller hereby agrees to pay all reasonable costs and expenses
incurred by any Buyer in connection with any such designation or assignment.

(b)         Replacement of Buyers.  If any Buyer requests compensation under
Section 13.5, or if the Seller is required to pay any Indemnified Taxes or
additional amounts to any Buyer or any Governmental Authority for the account of
any Buyer pursuant to Article 12 and Sections 13.5,  13.6 and, in each case,
such Buyer has declined or is unable to designate a different lending office in
accordance with Section 13.7(a), the Seller may replace such Buyer in accordance
with Section 16.1.

13.8      Survival.  All of the Seller’s obligations under this Article 13 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE 14

TERM AND TERMINATION

14.1      Term.  Provided that no Event of Default or Potential Default has
occurred and is continuing, and except as otherwise provided for herein, this
Agreement shall commence on the Effective Date and continue until the Expiration
Date.  Following expiration or termination of this Agreement, all amounts due
Administrative Agent for the benefit of Buyers under the Principal Agreements
shall be immediately due and payable.

14.2      Termination.

(a)         Administrative Agent (i) on behalf of Buyers may terminate this
Agreement for cause at any time by providing notice to Seller if (x) this
Agreement or any Transaction is deemed by a court or by statute to not
constitute a “repurchase agreement,” a “securities contract,” or a “master
netting agreement,” as each such term is defined in the Bankruptcy Code, (y)
payments or security offered hereunder are deemed by a court or by statute not
to constitute “settlement payments” or “margin payments” as each such term is
defined in the Bankruptcy Code, or (z) this Agreement or any Transaction is
deemed by a court or by





63

--------------------------------------------------------------------------------

 

 

 

statute not to constitute an agreement to provide financial accommodations as
described in Bankruptcy Code Section 365(c)(2) or (ii) on behalf of Buyers may
terminate this Agreement for cause at any time by providing notice to Seller if
Administrative Agent and the applicable Buyers pursuant to Section 18.2
determine that there has been fraud, misrepresentation or any similar
intentional conduct on behalf of Seller, its officers, directors, employees,
agents and/or its representatives with respect to any of Seller’s obligations,
responsibilities or actions undertaken in connection with this Agreement.

(b)         Seller may terminate this Agreement by providing thirty (30) days’
prior written notice delivered to Administrative Agent; provided, that, upon
such termination, Seller shall (i) not be entitled to any refund for any fees
paid by Seller hereunder, including without limitation, the Administrative Fee
and Commitment Fee and (ii) remain obligated to pay any amounts due under this
Agreement, including without limitation, amounts due pursuant to Sections 13.4,
 13.5,  13.7 and Article 12.

(c)         Upon termination of this Agreement for any reason, all outstanding
amounts due to Administrative Agent for the benefit of Buyers under the
Principal Agreements shall be immediately due and payable without notice to
Seller.  Further, any termination of this Agreement shall not affect the
outstanding obligations of Seller under this Agreement or any other Principal
Agreement and all such outstanding obligations and the rights and remedies
afforded Administrative Agent on behalf of Buyers in connection therewith,
including, without limitation, those rights and remedies afforded Administrative
Agent on behalf of Buyers under this Agreement, shall survive any termination of
this Agreement.  Neither Administrative Agent nor Buyers shall be liable to
Seller for any costs, loss or damages arising from or relating to a termination
by Administrative Agent in accordance with any subsection of this Section 14.2.

ARTICLE 15

DEFAULTING BUYERS

15.1      Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Buyer becomes a Defaulting Buyer, then, until such time
as that Buyer is no longer a Defaulting Buyer, to the extent permitted by
applicable Law:

(i)          Waivers and Amendments.  Such Defaulting Buyer’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement or
any other Principal Agreement shall be restricted as set forth in the definition
of “Required Buyers” and Section 18.2.

(ii)         Defaulting Buyer Waterfall.  Any payment of Repurchase Price,
 Price Differential, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Buyer (whether voluntary or mandatory, at
maturity, pursuant to Article 11 or otherwise) or received by the Administrative
Agent from a Defaulting Buyer pursuant to Section 11.9 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Buyer to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Buyer to the Swing Line Provider hereunder;
third, as the Seller may request (so long as no Default or Event of Default
exists), to the funding of any Transaction in respect of which such Defaulting
Buyer has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Seller, to be held in





64

--------------------------------------------------------------------------------

 

 

 

a deposit account and released pro rata in order to satisfy such Defaulting
Buyer’s potential future funding obligations with respect to Transactions under
this Agreement; fifth, to the payment of any amounts owing to the Buyers or
Swing Line Provider as a result of any judgment of a court of competent
jurisdiction obtained by any Buyer or the Swing Line Provider against such
Defaulting Buyer as a result of such Defaulting Buyer’s breach of its
obligations under this Agreement; sixth, so long as no Potential Default or
Event of Default exists, to the payment of any amounts owing to the Seller as a
result of any judgment of a court of competent jurisdiction obtained by the
Seller against such Defaulting Buyer as a result of such Defaulting Buyer's
breach of its obligations under this Agreement; and seventh, to such Defaulting
Buyer or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any
Transactions in respect of which such Defaulting Buyer has not fully funded its
appropriate share, and (y) such Transactions were entered into at a time when
the conditions set forth in  Section 7.2 were satisfied or waived, such payment
shall be applied solely to pay the Transactions of all Non-Defaulting Buyers on
a pro rata basis prior to being applied to the payment of any Transactions of
such Defaulting Buyer until such time as all Transactions and funded and
unfunded participations in Swing Line Transactions are held by the Buyers pro
rata in accordance with the Commitments hereunder without giving effect to
Section 15.1(iv). Any payments, prepayments or other amounts paid or payable to
a Defaulting Buyer that are applied (or held) to pay amounts owed by a
Defaulting Buyer shall be deemed paid to and redirected by such Defaulting
Buyer, and each Buyer irrevocably consents hereto.

(iii)       Certain Fees.

(1)         No Defaulting Buyer shall be entitled to receive any fee payable
hereunder or under any other Principal Agreement for any period during which
that Buyer is a Defaulting Buyer (and the Seller shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Buyer).

(2)         With respect to any fee payable hereunder or under any other
Principal Agreement not required to be paid to any Defaulting Buyer pursuant to
clause (1) above, the Seller shall (x) pay to each Non-Defaulting Buyer that
portion of any such fee otherwise payable to such Defaulting Buyer with respect
to such Defaulting Buyer’s participation in Swing Line Transactions that has
been reallocated to such Non-Defaulting Buyer pursuant to clause (iv) below, (y)
pay to the Swing Line Provider the amount of any such fee otherwise payable to
such Defaulting Buyer to the extent allocable to such Defaulting Buyer’s
Applicable Percentage of the Aggregate Outstanding Purchase Price, and (z) not
be required to pay the remaining amount of any such fee.

(iv)        Reallocation of Applicable Percentages.  All or any part of such
Defaulting Buyer’s participation in Swing Line Transactions shall be reallocated
among the Non-Defaulting Buyers in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Buyer’s Commitment)
but only to the extent that (A) such reallocation does not cause the aggregate
Transaction Exposure of any Non-Defaulting Buyer to exceed such Non-





65

--------------------------------------------------------------------------------

 

 

 

Defaulting Buyer’s Commitment, or (B) a Non-Defaulting Buyer agrees to increase
the amount of such Non-Defaulting Buyer’s Commitment to effect such
reallocation.  Subject to a Bail-In Action, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Buyer arising from that Buyer having become a Defaulting Buyer,
including any claim of a Non-Defaulting Buyer as a result of such Non-Defaulting
Buyer’s increased exposure following such reallocation.

(v)         Cash Collateral, Repayment of Swing Line Transactions.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Seller shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, pay the Repurchase Price related to
such un-reallocated portion of the Swing Line Transactions.

(b)         Defaulting Buyer Cure.  If the Seller, the Administrative Agent and
Swing Line Provider agree in writing that a Buyer is no longer a Defaulting
Buyer, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Buyer will, to the extent applicable, purchase at par that
portion of outstanding Transactions of the other Buyers or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Transactions and funded and unfunded participations in Swing Line Transactions
to be held on a pro rata basis by the Buyers in accordance with their Applicable
Percentages (without giving effect to Section 15.1(iv)), whereupon such Buyer
will cease to be a Defaulting Buyer;  provided,  that,  no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Seller while that Buyer was a Defaulting Buyer; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Buyer to Buyer will constitute a waiver or
release of any claim of any party hereunder arising from that Buyer’s having
been a Defaulting Buyer.

(c)         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Buyer or Administrative Agent that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Principal Agreement or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Buyer or Administrative Agent that is an
EEA Financial Institution arising under any Principal Agreement, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Buyer or Administrative Agent that is an EEA Financial
Institution; and

(ii)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(1)         a reduction in full or in part or cancellation of any such
liability;

(2)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of





66

--------------------------------------------------------------------------------

 

 

 

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Principal Agreement; or

(3)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE 16

REPLACEMENT OF BUYERS

16.1       If the Seller is entitled to replace a Buyer pursuant to the
provisions of Sections 2.11(d),  13.4, or 13.7(b) if any Buyer is a Defaulting
Buyer or a Non-Consenting Buyer, then the Seller may, at its sole expense and
effort, upon notice to such Buyer and the Administrative Agent, require such
Buyer to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 18.5), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 12.3, 13.1, 13.2, 13.3 and 13.5) and obligations under this Agreement
and the related Principal Agreements to an Eligible Assignee that shall assume
such obligations (which assignee may be another Buyer, if a Buyer accepts such
assignment), provided, that:

(a)         the Administrative Agent consents to such assignment (such consent
not to be unreasonably withheld);

(b)         the Seller shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 18.5(b);

(c)         such Buyer shall have received payment of an amount equal to the
outstanding principal of its Transactions, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Principal
Agreements  from the assignee (to the extent of such outstanding principal and
accrued Price Differential and fees) or the Seller (in the case of all other
amounts);

(d)         in the case of any such assignment resulting from a claim for
compensation under Section 13.5 or 13.6 or payments required to be made pursuant
to Section 13.1, such assignment will result in a reduction in such compensation
or payments thereafter;

(e)         such assignment does not conflict with applicable Laws; and

(f)         in the case of an assignment resulting from a Buyer becoming a
Non-Consenting Buyer, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A  Buyer shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Buyer or otherwise, the
circumstances entitling the Seller to require such assignment and delegation
cease to apply.

ARTICLE 17

ADMINISTRATIVE AGENT

 

17.1      Appointment and Authority.  Each of the Buyers hereby irrevocably
appoints Bank of America, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Principal





67

--------------------------------------------------------------------------------

 

 

 

Agreements and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Buyers, and neither the Seller
nor Guarantor shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Principal Agreements (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

17.2      Rights as a Buyer.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Buyer as
any other Buyer and may exercise the same as though it were not the
Administrative Agent and the term “Buyer” or “Buyers” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Seller or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Buyers.

17.3      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Principal Agreements, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Principal Agreements; provided,  that, the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its nationally-recognized counsel, may expose the
Administrative Agent to liability or that is contrary to any Principal Agreement
or applicable Law; and

(c)         shall not, except as expressly set forth herein and in the other
Principal Agreements, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Seller or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Buyers (or such
other number or percentage of the Buyers as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 18.2 and 11.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given in writing to the Administrative Agent by the Seller or a
Buyer.





68

--------------------------------------------------------------------------------

 

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Principal Agreement, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Principal Agreement or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, (vi) the collectability of the
Purchased Assets, (vii) the legality, validity, enforceability, or any legal
effect of any of the Principal Agreements, or any insurance, bond or similar
device purportedly protecting any obligation to the Buyers or any Purchased
Assets and other Purchased Items, (viii) the financial condition of Seller or
Guarantor or any of their Subsidiaries or Affiliates, the status, health or
viability of any industry in which any of them is involved, the prospects for
repayment of the Transactions, or the effectiveness of any of the provisions of
the Principal Agreements (including the financial covenants, tests and hedging
requirements) or any aspect of their implementation or administration at any
time to reduce or control risks of any type, to produce returns, profits, yields
or spreads or to reduce or control losses, or (ix) any failure of Seller,
Guarantor or any other obligor under this Agreement or any of the other
Principal Agreements to perform any of its obligations thereunder.

17.4      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Transaction, the
Administrative Agent may presume that such condition is satisfactory to such
Buyer unless the Administrative Agent shall have received notice to the contrary
from such Buyer prior to entering into such Transaction.  The Administrative
Agent may consult with nationally-recognized legal counsel (who may be counsel
for the Seller), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such nationally-recognized counsel, accountants or experts.

17.5      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Principal Agreement by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.





69

--------------------------------------------------------------------------------

 

 

 

17.6      Resignation of Administrative Agent.

(a)         The Administrative Agent may at any time give notice of its
resignation to the Buyers and the Seller.  Upon receipt of any such notice of
resignation, all Buyers shall have the right, in consultation with the Seller,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by all Buyers and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Buyers) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Buyers, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided,  that,  in no event shall any such
successor Administrative Agent be a Defaulting Buyer.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)         If the Person serving as Administrative Agent is a Defaulting Buyer
pursuant to clause (d) of the definition thereof, all Buyers may, to the extent
permitted by applicable Law, by notice in writing to the Seller and such Person
remove such Person as Administrative Agent and, in consultation with the Seller,
appoint a successor. If no such successor shall have been so appointed by all
Buyers and shall have accepted such appointment within thirty (30) days (or such
earlier day as shall be agreed by the Required Buyers) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Principal Agreements (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Buyers under any of the
Principal Agreements, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Buyer
directly, until such time, if any, as the Buyers appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder and subject to Buyers
having completed all “Know Your Customer” requirements for such successor, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 13.3 and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Principal Agreements (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Seller to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Seller and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Principal Agreements, the
provisions of this Article and Article 12 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was





70

--------------------------------------------------------------------------------

 

 

 

acting as Administrative Agent and (ii) after such resignation or removal for as
long as any of them continues to act in any capacity hereunder or under the
other Principal Agreements, including (a) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Buyers and (b)
in respect of any actions taken in connection with transferring the agency to
any successor Administrative Agent.

(d)         Any resignation by Bank of America, N.A. as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Provider.  If Bank of America, N.A. resigns as Swing Line Provider, it shall
retain all the rights of the Swing Line Provider provided for hereunder with
respect to Swing Line Transactions made by it and outstanding as of the
effective date of such resignation, including the right to require the Buyers to
reimburse the Swing Line Provider for its Applicable Percentage of outstanding
Swing Line Transactions pursuant to Section 3.2(d).  Upon the appointment by the
Seller of a successor Swing Line Provider hereunder (which successor shall in
all cases be a Buyer other than a Defaulting Buyer), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swing Line Provider and (b) the retiring Swing Line
Provider shall be discharged from all of its duties and obligations hereunder or
under the other Principal Agreements.

17.7      Non-Reliance on Administrative Agent and Other Buyers.  Each Buyer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Buyer or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Buyer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Buyer or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Principal Agreement or any related
agreement or any document furnished hereunder or thereunder.

17.8      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Sole Bookrunner or Sole Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Principal Agreements, except in its capacity, as
applicable, as the Administrative Agent or a Buyer hereunder.

17.9      Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Insolvency Event or any other
judicial proceeding relative to Guarantor, the Administrative Agent
(irrespective of whether the principal of any Transaction shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Seller) shall
be entitled and empowered, by intervention in such proceeding or otherwise

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Transactions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Buyers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Buyers and the Administrative Agent
and their respective agents and counsel and all other amounts due the Buyers and
the Administrative Agent under Sections  11.7,  Article 12 and any other
Principal Agreement) allowed in such judicial proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;





71

--------------------------------------------------------------------------------

 

 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Buyer to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Buyers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.7,  Article 12 and any other Principal
Agreement.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Buyer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Buyer to authorize the Administrative Agent to vote in
respect of the claim of any Buyer in any such proceeding.

ARTICLE 18

GENERAL

18.1      Integration; Servicing Provisions Integral and Non-Severable.  This
Agreement, together with the other Principal Agreements, and all other documents
executed pursuant to the terms hereof and thereof, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous oral or written communications
with respect to the subject matter hereof, all of which such communications are
merged herein.  All Transactions hereunder constitute a single business and
contractual relationship and each Transaction has been entered into in
consideration of the other Transactions.  Accordingly, each of Administrative
Agent and the Seller agrees that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and
netted.  Without limiting the generality of the foregoing, the provisions of
this Agreement related to the servicing and Servicing Rights of the Purchased
Mortgage Loans are integral, interrelated, and are non-severable from the
purchase and sale provisions of the Agreement.  Administrative Agent and each
Buyer have relied upon such provisions as being integral and non-severable in
determining whether to enter into this Agreement and in determining the Purchase
Price methodology for such Mortgage Loans.  The integration of these servicing
provisions is necessary to enable Administrative Agent and each Buyer to obtain
the maximum value from the sale of the Purchased Mortgage Loans by having the
ability to sell the Servicing Rights related to such Purchased Mortgage Loans
free from any claims or encumbrances.  Further, the fact that Seller or the
Servicer may be entitled to a servicing fee for interim servicing of the
Purchased Mortgage Loans or that Administrative Agent may provide a separate
notice of default to Seller or the Servicer regarding the servicing of the
Purchased Mortgage Loans shall not affect or otherwise change the intent of
Seller, Administrative Agent and Buyers regarding the integral and non-
severable nature of the provisions in the Agreement related to servicing and
Servicing Rights nor will such facts affect or otherwise change Administrative
Agent’s (on behalf of Buyers) ownership of the Servicing Rights related to the
Purchased Mortgage Loans.

18.2      Consent of Buyers.  Administrative Agent shall not:

(a)         without the prior written consent of the Majority Buyers:

(i)          deem a Purchased Asset a Noncompliant Asset in accordance with
Section 4.4;

(ii)         amend any Financial Covenant to be more restrictive;





72

--------------------------------------------------------------------------------

 

 

 

(iii)       amend the Minimum Over/Under Account Balance, any Type Sublimit or
Maximum Dwell Time;

(iv)        approve any amendment, modification or waiver of any term or
condition of, or settle or compromise any claim in respect of, any item of the
Purchased Mortgage Loans or any related rights, other than as permitted in
Section 10.12;

(v)         waive any Event of Default arising solely under Sections 11.1(b)(A)
 (Cross-Default) (solely to the extent such Indebtedness is with Administrative
Agent or any of its Affiliates),  11.1(g)  (Breach of Non-Financial
Representation or Covenant) (other than with respect to Sections 9.2,  9.22,
 10.5 or 10.7),  11.1(o)  (Ineligible Loans) or 11.1(p)  (Further Assurances);

(vi)        replace One-Month LIBOR with a LIBOR Successor Rate, provided such
replacement must conform with the terms and conditions contained in Section
13.6; and

(vii)       amend, modify, waive any other term or condition herein or in any
other Principal Agreement not otherwise specified in Section 18(b) or 18(c)
herein.

(b)         without the prior written consent of Required Buyers:

(i)          subject to Section 18.2(f),  approve Transactions and waive the
condition precedent set forth in Section 7.2(q);

(ii)         waive any Event of Default arising solely under Sections 11.1(b)
 (Cross-Default)  (other than as set forth in Section 18.2(a)(iv)),  11.1(f)
 (Breach of Financial Representation or Covenant or Obligation)  (solely with
respect to a breach of Sections 8.1(s),  9.1,  9.17,  10.8 or 10.9), 11.1(g)
(solely with respect to Sections 9.2,  9.22,  10.5 or 10.7), 11.1 (h)
 (Guarantor Breach)  (related solely to any financial covenant under the
Guaranty),  11.1(j)  (Judgment), 11.1(k)  (Government Action), 11.1(l)
 (Inability to Perform) or 11.1(q)  (ERISA); and

(iii)       determine that there has been fraud, misrepresentation or any
similar intentional conduct on behalf of Seller, its officers, directors,
employees, agents and/or its representatives with respect to any of Seller’s
obligations, responsibilities or actions undertaken in connection with this
Agreement, in accordance with Section 14.2(a).

(c)         without the prior written consent of each Buyer:

(i)          extend or increase the Commitment of any Buyer (or reinstate any
Commitment terminated pursuant to Section 11.2);

(ii)         amend any Financial Covenant to be less restrictive;

(iii)       approve any Temporary Increase;

(iv)        postpone any date fixed by this Agreement or any other Principal
Agreement for any payment or mandatory prepayment of Purchase Price,
satisfaction of a Margin Call, Price Differential, fees or other amounts due to
the Buyers (or any of them) hereunder or under any other Principal Agreement;
provided that such consent shall be limited to such Buyers directly affected
thereby;





73

--------------------------------------------------------------------------------

 

 

 

(v)         forgive or reduce the Repurchase Price of, or reduce the Applicable
Pricing Rate specified herein on, any Transaction, or (subject to clause (c) of
this Section 18.2) forgive or reduce any fees or other amounts payable hereunder
or under any other Principal Agreement;

(vi)        amend the definition of “Default Rate” or waive any obligation of
the Seller to pay Price Differential at the Default Rate;

(vii)       change Section 4.6 in a manner that would alter the pro rata sharing
of payments required thereby;

(viii)     change any provision of this Section or the definitions of “Majority
Buyers”, “Required Buyers” or any other provision hereof specifying the number
or percentage of Buyers required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder;

(ix)        release the security interest in all or substantially all of the
Purchased Assets or other Purchased Items pursuant to Section 6.1;

(x)         permit a Buyer to use the Purchased Assets and engage in repurchase
transactions with respect to any or all of such Purchased Assets or otherwise
pledge, hypothecate, assign, transfer or convey any or all of such Purchased
Assets, other than in accordance with Section 6.6;

(xi)        permit a Buyer to assign or participate a portion of its rights and
obligations under this Agreement, other than in accordance with Section 18.5;

(xii)       permit Seller or Guarantor to assign its rights and obligations
under this Agreement, other than in accordance with Section 18.5;

(xiii)     waive any condition set forth in Section 7.1 or Section 7.2;

(xiv)      approve any transaction of merger, consolidation, amalgamation,
liquidation, wind up or dissolution of Seller or Guarantor, in accordance with
Section 10.1;

(xv)       approve any amendment to Underwriting Guidelines related to Jumbo
Mortgage Loans, in accordance with Section 10.4 within ten (10) Business Days of
notice thereof; provided, that failure to approve such amendment within such
time period shall be deemed approval by such Buyer;

(xvi)      amend the Commitment Fee, the Margin Threshold, any Type Margin or
Type Purchase Price Percentage;

(xvii)     following the occurrence and during the continuation of an Event of
Default, elect to give Seller credit for any Purchased Assets in accordance with
Section 11.2(e)(y);

(xviii)   release the Guarantor from the Guaranty  or from all or substantially
all of the value of the Guaranty;

(xix)      waive any Event of Default arising solely under Sections 11.1(a)
 (Failure to Pay), 11.1(d)  (Insolvency Event), 11.1(e)  (Material Adverse
Change), 11.1(f)  (Breach of Financial Representation or Covenant or Obligation)
 (other than as set forth in





74

--------------------------------------------------------------------------------

 

 

 

Section 18.2(b)(ii)),  11.1(h)  (Guarantor Breach)  (other than as set forth in
Section 18.2(b)(ii)),  11.1(i)  (Change of Control), 11.1(m)  (Security
Interest) or 11.1(n)  (Financial Statements); and

(xx)       terminate this Agreement in accordance with Section 14.2(a)(ii).

(d)         Notwithstanding anything to the contrary herein (i) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Provider
in addition to the Buyers required above, affect the rights or duties of the
Swing Line Provider under this Agreement and (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Buyers required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Principal Agreement.

(e)         Notwithstanding anything to the contrary herein, no Defaulting Buyer
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Buyers or each affected Buyer may be effected with the consent of
the applicable Buyers other than Defaulting Buyers), except that (x) the
Commitment of any Defaulting Buyer may not be increased or extended without the
consent of such Defaulting Buyer and (y) any waiver, amendment or modification
requiring the consent of all Buyers or each affected Buyer that by its terms
affects any Defaulting Buyer disproportionately adversely relative to other
affected Buyers shall require the consent of such Defaulting Buyer.

(f)         Notwithstanding any provision herein to the contrary, any (i)
amendment or modification of any Type Sublimit or Maximum Dwell Time under the
Principal Agreements approved by the Majority Buyers or (ii) consent by the
Required Buyers to enter into Transactions to the extent Seller does not meet
the condition precedent set forth in Section 7.2(q), in each instance described
in clauses (i) and (ii) above,  shall be effective immediately and deemed
approved by each Buyer if no such Buyer objects to such amendment, modification
or consent within ten  (10) Business Days of notice thereof from Administrative
Agent; provided, that, if a Buyer objects to (x) an amendment or modification of
a Type Sublimit or Maximum Dwell Time, Seller shall repurchase such Purchased
Assets within one (1) Business Day to comply with such terms prior to such
amendment or modification or (y) entering into Transactions for which the Seller
does not meet the condition precedent set forth in Section 7.2(q), then the
parties shall cease entering into Transactions on and after the date such Buyer
objects.

(g)         Notwithstanding anything to the contrary herein, to the extent an
Event of Default has occurred and is continuing and the applicable Buyers, as
set forth in this Section 18.2, have not waived such Event of Default, the
Administrative Agent shall be entitled to exercise all remedies available
hereunder in its sole and absolute discretion, other than as otherwise set forth
in Section 18.2(c)(xvii).

18.3      No Waiver.  No failure or delay on the part of Seller or
Administrative Agent or a Buyer in exercising any right, power or privilege
hereunder and no course of dealing between Seller and Administrative Agent or a
Buyer shall operate as a waiver thereof nor shall any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

18.4      Remedies Cumulative.  The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies that Seller
or Administrative Agent or a Buyer would





75

--------------------------------------------------------------------------------

 

 

 

otherwise have.  No notice or demand on Seller in any case shall entitle Seller
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Administrative Agent to any other or
further action in any circumstances without notice or demand.

18.5      Successors and Assigns.

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Seller nor Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Buyer and no Buyer may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Buyers) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)         Assignments by Buyers.  Subject to Section 18.5(a), any Buyer may at
any time assign to one or more Affiliates of such Buyer all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Transactions (including for purposes of this subsection (b),
its obligation to reimburse Administrative Agent in connection with a Swing Line
Transactions) at the time owing to it); provided,  that, any such assignment
shall be subject to the following conditions:

(i)          Minimum Amounts.

The aggregate amount of the Commitment (which for this purpose includes
Transactions outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Transactions of the
assigning Buyer subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Assignment Date” is specified in the Assignment and
Assumption, as of the Assignment Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Seller otherwise consent (each such consent not
to be unreasonably withheld or delayed).

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Buyer’s rights and
obligations under this Agreement with respect to the Transactions or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Provider’s rights and obligations in respect of Swing Line Transactions;

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i) of this Section and, in
addition:





76

--------------------------------------------------------------------------------

 

 

 

(A)        the consent of the Seller (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to an Approved Fund or a non-Affiliate of such Buyer;  provided,  that, the
Seller shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof; and provided,  further, that
the Seller’s consent shall not be required during the primary syndication of
this Agreement;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Buyer or an Affiliate of such Buyer with respect to such
Buyer; and

(C)        the consent of the Swing Line Provider shall be required for any
assignment.

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption and
shall pay for all of the Administrative Agent’s legal fees and expenses related
to Assignment and Assumption, together with a processing and recordation fee in
the amount of $3,500; provided,  however, that the Administrative Agent may, in
its sole and individual discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Buyer, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Seller or any of the Seller’s Affiliates or Subsidiaries, (B) to any
Defaulting Buyer or any of its Subsidiaries, or any Person who, upon becoming a
Buyer hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Buyer hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Seller and the
Administrative Agent, the applicable pro rata share of Transactions previously
requested but not funded by the Defaulting Buyer, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Buyer to
the Administrative Agent or any Buyer hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Transactions and participations in Swing Line Transactions in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Buyer hereunder shall
become effective under applicable Law without compliance with





77

--------------------------------------------------------------------------------

 

 

 

the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Buyer for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Buyer under this Agreement,
and the assigning Buyer thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Buyer’s rights and obligations under this Agreement, such Buyer shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Article 12 and Sections 13.5,  13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided,  that,
 except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Buyer will constitute a waiver or release of any
claim of any party hereunder arising from that Buyer’s having been a Defaulting
Buyer.  Any assignment or transfer by a Buyer of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Buyer of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c)         Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Seller (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office located within
the United States a copy of each Assignment and Assumption delivered to it (or
the equivalent thereof in electronic form) and a register for the recordation of
the names and addresses of the Buyers, and the Commitments of, and principal
amounts (and stated interest) of the Transactions owing to, each Buyer pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Seller, the
Administrative Agent and the Buyers shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Seller and any Buyer, at any reasonable time and from time to time upon
reasonable prior notice.

(d)         Participations.  Any Buyer may at any time, without the consent of,
or notice to, the Seller or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Buyer or the Seller or any of the Seller’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Buyer’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Transactions (including such Buyer’s participations Swing
Line Transactions) owing to it); provided,  that, (i) such Buyer’s obligations
under this Agreement shall remain unchanged, (ii) such Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Seller, the Administrative Agent, the Buyers shall continue to
deal solely and directly with such Buyer in connection with such Buyer’s rights
and obligations under this Agreement.  For the avoidance of doubt, each Buyer
shall be responsible for the indemnity under Section 12.6 without regard to the
existence of any participation.





78

--------------------------------------------------------------------------------

 

 

 

Any agreement or instrument pursuant to which a Buyer sells such a participation
shall provide that such Buyer shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided,  that, such agreement or instrument may provide
that such Buyer will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 18.2 that affects
such Participant.  The Seller agrees that each Participant shall be entitled to
the benefits of Article 12 and Sections 13.5,  13.6 to the same extent as if it
were a Buyer and had acquired its interest by assignment pursuant to subsection
(b) of this Section (it being understood that the documentation required under
Article 12 and Sections 13.5,  13.6 shall be delivered to the Buyer who sells
the participation) to the same extent as if it were a Buyer and had acquired its
interest by assignment pursuant to paragraph (b) of this Section;  provided,
 that, such Participant (A) agrees to be subject to the provisions of Sections
13.7 and 16.1 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Article 12 and
Sections 13.5,  13.6, with respect to any participation, than the Buyer from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Buyer that sells a participation agrees, at the
Seller's request and expense, to use reasonable efforts to cooperate with the
Seller to effectuate the provisions of Section 13.7 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.9(a) as though it were a Buyer;
 provided,  that, such Participant agrees to be subject to Section 3.6(f) as
though it were a Buyer.  Each Buyer that sells a participation shall, acting
solely for this purpose as  a non-fiduciary agent of the Seller, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Transactions or other obligations under the Principal Agreements (the
“Participant Register”); provided,  that, no Buyer shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Principal Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Buyer shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)         Resignation as Swing Line Provider after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America, N.A. assigns all of its Commitment and Transactions pursuant to
subsection (b) above, Bank of America, N.A. may, upon thirty (30) days’ notice
to the Seller, resign as Swing Line Provider.  In the event of any such
resignation as Swing Line Provider, the Seller shall be entitled to appoint from
among the Buyers a successor Swing Line Provider hereunder; provided,  however,
that no failure by the Seller to appoint any such successor shall affect the
resignation of Bank of America, N.A. as Swing Line Provider, as the case may
be.  If Bank of America, N.A. resigns as Swing Line Provider, it shall retain
all the rights of the Swing Line Provider provided for hereunder with respect to
Swing Line Transactions made by it and outstanding as of the effective date of
such resignation, including the right to reimburse Swing Line





79

--------------------------------------------------------------------------------

 

 

 

Provider its Applicable Percentage in outstanding Swing Line Transactions
pursuant to Section 3.2(d).  Upon the appointment of a successor Swing Line
Provider,  such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Provider, as
the case may be.

18.6      Invalidity.  In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had not been
included.

18.7      Additional Instruments.  Seller shall execute and deliver such further
instruments and shall do and perform all matters and things necessary or
expedient to be done or observed for the purpose of effectively creating,
maintaining and preserving the security and benefits intended to be afforded by
this Agreement.

18.8      Survival.  All representations, warranties, covenants and agreements
herein contained on the part of Seller shall survive any Transaction and shall
be effective so long as this Agreement is in effect or there remains any
obligation of Seller hereunder to be performed.

18.9      Notices.

(a)         All notices, demands, consents, requests and other communications
required or permitted to be given or made hereunder in writing shall be mailed
(first class, return receipt requested and postage prepaid) or delivered in
person or by overnight delivery service or by facsimile, addressed to the
respective parties hereto at their respective addresses set forth below or, as
to any such party, at such other address as may be designated by it in a notice
to the other:

If to Seller:

The address set forth in the Transactions Terms Letter

 

If to Administrative Agent:

Bank of America, National Association

31303 Agoura Road

Mail Code: CA6-917-02-63

Westlake Village, California 91361

Attention: Adam Gadsby, Managing Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com

 

 

With copies to:

Bank of America, N.A.

One Bryant Park, 11th Floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Charu Mani, Managing Director; Eileen Albus, Director, Mortgage
Finance

Telephone:  (646) 743-0421; (646) 855-0946

Facsimile:  (646) 855-5050

Email: Charu.Mani@baml.com; Eileen.Albus@baml.com

 





80

--------------------------------------------------------------------------------

 

 

 

 

Bank of America, N.A.

214 N. Tryon St.

Mail Code: NC1-027-18-05

Charlotte, NC 28255

Attention: Greg Lumelsky, Assistant General Counsel

Telephone: (980) 388-6357

Facsimile: (704) 409-0810

Email: Greg.Lumelsky@bankofamerica.com

 

All written notices shall be conclusively deemed to have been properly given or
made when duly delivered, if delivered in person or by overnight delivery
service, or on the third (3rd) Business Day after being deposited in the mail,
if mailed in accordance herewith, or upon transmission by the receiving party of
a facsimile confirming receipt, if delivered by facsimile.  Notwithstanding the
foregoing, any notice of termination shall be deemed effective upon mailing,
transmission, or delivery, as the case may be.

(b)         Notices and other communications to the Buyers hereunder may be
delivered or furnished by electronic communication (including email, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided,  that, the foregoing shall not apply to notices
to any Buyer pursuant to Article 2 if such Buyer has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing  Line Provider or the Seller
may each, in its sole and individual discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

(i)          Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided,  that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(ii)         Notwithstanding anything contained herein to the contrary, for
purposes of sending email notices to Buyers pursuant to Section 18.2(f) of this
Agreement, for such email notice to be effective, such email notice (z) must
clearly state in the subject line “URGENT-IMMEDIATE ACTION REQUIRED”, (y) must
be limited to the 18.2(f) request and not relate to any other matter or request,
and (z) must go to the additional Buyer recipients identified as the “18.2(f)
Recipients” on Schedule 5 hereto.

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR





81

--------------------------------------------------------------------------------

 

 

 

OMISSIONS FROM THE MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE MATERIALS OR THE
PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Seller,
any Buyer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Seller’s, Guarantor’s or the Administrative Agent’s transmission of Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)         Change of Address, Etc.  Each of the Seller, the Administrative
Agent and the Swing Line Provider may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Buyer may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Seller,
the Administrative Agent and the Swing Line Provider.  In addition, each Buyer
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Buyer.  Furthermore, each Public Buyer agrees to cause at least one
individual at or on behalf of such Public Buyer to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Buyer or its delegate, in
accordance with such Public Buyer’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Seller, Guarantor or their respective securities for
purposes of United States Federal or state securities laws.

(e)         Reliance by Administrative Agent and Buyers.  The Administrative
Agent and the Buyers shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Seller
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Seller and Guarantor shall indemnify
the Administrative Agent, each Buyer and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Seller.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

18.10    Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Section 5-1401 of the New York General Obligations Law).

18.11    Submission to Jurisdiction; Service of Process; Waivers.  All legal
actions between or among the parties regarding this Agreement, including,
without limitation, legal actions to enforce this Agreement or because of a
dispute, breach or default of this Agreement, shall be brought in the federal or
state courts located in New York County, New York, which courts shall have sole





82

--------------------------------------------------------------------------------

 

 

 

and exclusive in personam, subject matter and other jurisdiction in connection
with such legal actions. The parties hereto irrevocably consent and agree that
venue in such courts shall be convenient and appropriate for all purposes and,
to the extent permitted by Law, waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same.  The parties hereto further irrevocably
consent and agree that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 18.9, and that nothing herein shall affect the right to effect
service of process in any other manner permitted by Law or shall limit the right
to sue in any other jurisdiction.

18.12    SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18.9.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

18.13    Waiver of Jury Trial.  Each of Seller, Guarantor,  Administrative Agent
and each Buyer hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement, any other Principal Agreement or
the transactions contemplated hereby or thereby.

18.14    Counterparts.  This Agreement may be executed in any number of
counterparts by different parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.

18.15    Headings.  The headings in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning or interpretation of
any provisions hereof.

18.16    Confidential Information.  To effectuate this Agreement, Administrative
Agent, each Buyer and Seller may disclose to each other certain confidential
information relating to the parties’ operations, computer systems, technical
data, business methods, and other information designated by the disclosing party
or its agent to be confidential, or that should be considered confidential in
nature by a reasonable person given the nature of the information and the
circumstances of its disclosure (collectively the “Confidential
Information”).  Confidential Information can consist of information that is
either oral or written or both, and may include, without limitation, any of the
following: (i) any reports, information or material concerning or pertaining to
businesses, methods, plans, finances, accounting statements, and/or projects of
either party or their affiliated or related entities; (ii) any of the foregoing
related to the parties or their related or affiliated entities and/or their
present or future activities and/or (iii) any term or condition of any agreement
(including this Agreement) between either party and any individual or entity
relating to any of their business operations. With respect to Confidential
Information, the parties hereby agree, except as otherwise expressly permitted
in this Agreement:

(a)         not to use the Confidential Information except in furtherance of
this Agreement;

(b)         to use reasonable efforts to safeguard the Confidential Information
against disclosure to any unauthorized third party with the same degree of care
as they exercise with their own information of similar nature; and





83

--------------------------------------------------------------------------------

 

 

 

(c)         not to disclose Confidential Information to anyone other than
employees, agents or contractors with a need to have access to the Confidential
Information and who are bound to the parties by like obligations of
confidentiality, except that the parties shall not be prevented from using or
disclosing any of the Confidential Information which: (i) is already known to
the receiving party at the time it is obtained from the disclosing party; (ii)
is now, or becomes in the future, public knowledge other than through wrongful
acts or omissions of the party receiving the Confidential Information; (iii) is
lawfully obtained by the party from sources independent of the party disclosing
the Confidential Information and without confidentiality and/or non-use
restrictions; or (iv) is independently developed by the receiving party without
any use of the Confidential Information of the disclosing party. Notwithstanding
anything contained herein to the contrary, Administrative Agent and each Buyer
may share any Confidential Information of Seller (A) with an Affiliate of
Administrative Agent or such Buyer, as applicable, for any valid business
purpose, such as, but not limited to, to assist an Affiliate in evaluating a
current or potential business relationship with Seller, (B) with any assignee of
or Participant in, or any prospective assignee of or Participant in, any of a
Buyer’s rights and obligations under this Agreement or any Eligible Assignee
invited to be a Buyer pursuant to Section 18.5, (C) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or such Person’s Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); and (D) to the
extent required by applicable Laws or by any subpoena or similar legal process
(including, without limitation in connection with the exercise of any remedies
hereunder or under any other Principal Agreement).

In addition, the Principal Agreements and their respective terms, provisions,
supplements and amendments, and transactions and notices thereunder (other than
the tax treatment and tax structure of the transactions), are proprietary to
Administrative Agent and each Buyer and shall be held by Seller in strict
confidence and shall not be disclosed to any third party without the consent of
Administrative Agent and each Buyer except for (i) disclosure to Seller’s direct
and indirect parent companies, directors, attorneys, agents or accountants,
provided,  that, such attorneys or accountants likewise agree to be bound by
this covenant of confidentiality, or are otherwise subject to confidentiality
restrictions; (ii) upon prior written notice to Administrative Agent and each
Buyer, disclosure required by Law, rule, regulation or order of a court or other
regulatory body; (iii) upon prior written notice to Administrative Agent and
each Buyer, disclosure to any approved hedge counterparty to the extent
necessary to obtain any hedging hereunder; (iv) any disclosures or filing
required under Securities and Exchange Commission (“SEC”) or state securities’
laws; or (v) the tax treatment and tax structure of the transactions, which
shall not be deemed confidential; provided that in the case of (ii), (iii) and
(iv), Seller shall take reasonable actions to provide Administrative Agent and
each Buyer with prior written notice; provided,  further, that in the case of
(iv), Seller shall not file any of the Principal Agreements other than the
Agreement and the Guaranty with the SEC or state securities office unless Seller
has (x) provided at least thirty (30) days (or such lesser time as may be
demanded by the SEC or state securities office) prior written notice of such
filing to Administrative Agent and each Buyer, and (y) redacted all pricing and
fee information, eligible mortgage loan types, sublimits, purchase price
percentages, and dwell times, and other similar commercial terms.

If any party or any of its successors, Subsidiaries, officers, directors,
employees, agents and/or representatives, including, without limitation, its
insurers, sureties and/or attorneys, breaches its respective duty of
confidentiality under this Agreement, the nonbreaching party(ies) shall be
entitled to all remedies available at law and/or in equity, including, without
limitation, injunctive relief.





84

--------------------------------------------------------------------------------

 

 

 

In addition, the Administrative Agent and the Buyers may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Buyers in connection with the
administration of this Agreement and the other Principal Agreements.

18.17    Intent.  Seller, Administrative Agent and each Buyer recognize and
intend that:

(a)         this Agreement and each Transaction hereunder constitutes a
“repurchase agreement” as that term is defined in Section 101(47)(A) of the
Bankruptcy Code, a “securities contract” as that term is defined in Section
741(7)(A) of the Bankruptcy Code and a “master netting agreement” as that term
is defined in Section 101(38A)(A) of the Bankruptcy Code and that the pledge of
the Related Credit Enhancement in Section 6.1 hereof constitutes “a security
agreement or other arrangement or other credit enhancement” that is “related to”
the Agreement and Transactions hereunder within the meaning of Sections
101(38A)(A), 101(47)(A)(i) and (v) and 741(7)(A)(xi) of the Bankruptcy
Code.  Seller,  Administrative Agent and each Buyer further recognize and intend
that this Agreement is an agreement to provide financial accommodations and is
not subject to assumption pursuant to Bankruptcy Code Section 365(a);

(b)         Administrative Agent’s (on behalf of Buyers) right to liquidate the
Purchased Mortgage Loans delivered to it in connection with the Transactions
hereunder or to accelerate or terminate this Agreement or otherwise exercise any
other remedies herein is a contractual right to liquidate, accelerate or
terminate such Transaction as described in Bankruptcy Code Sections 555, 559 and
561; any payments or transfers of property made with respect to this Agreement
or any Transaction to: (i) satisfy a Margin Deficit, (ii) comply with a Margin
Call, or (iii) satisfy the provision of the Guarantee and/or additional security
agreements to provide enhancements to satisfy a deficiency in the Over/Under
Account, shall in each case be considered a “margin payment” as such term is
defined in Bankruptcy Code Section 741(5); and

(c)         any payments or transfers of property by Seller (i) on account of a
Haircut, (ii) in partial or full satisfaction of a repurchase obligation, or
(iii) fees and costs under this Agreement or under any Transaction shall in each
case constitute “settlement payments” as such term is defined in Bankruptcy Code
Section 741(8).

18.18    Right to Liquidate.  It is understood that either party’s right to
liquidate Purchased Assets delivered to it in connection with Transactions
hereunder or to terminate or accelerate obligations under this Agreement or any
individual Transaction, are contractual rights for same as described in Sections
555, 559 and 561 of the Bankruptcy Code.

18.19    Insured Depository Institution.  If a party hereto is an “insured
depository institution” as such term is defined in the Federal Deposit Insurance
Act (as amended, the “FDIA”), then each Transaction hereunder is a “qualified
financial contract” as that term is defined in the FDIA and any rules, orders or
policy statements thereunder except insofar as the type of assets subject to
such Transaction would render such definition inapplicable.

18.20    Netting Contract.  This Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment





85

--------------------------------------------------------------------------------

 

 

 

obligation”, respectively, as defined in and subject to the FDICIA except
insofar as one or more of the parties hereto is not a “financial institution” as
that term is defined in the FDICIA.

18.21    Tax Treatment. Each party to this Agreement acknowledges that it is its
intent, solely for purposes of United States federal income tax purposes and any
corresponding provisions of state, local and foreign Law, but not for bankruptcy
or any other non-tax purpose, to treat each Transaction as indebtedness of
Seller that is secured by the Purchased Assets and to treat the Purchased Assets
as beneficially owned by Seller in the absence of an Event of Default by
Seller.  All parties to this Agreement agree to such tax treatment and agree to
take no action inconsistent with this treatment, unless required by Law.

18.22    Examination and Oversight by Regulators.  Seller agrees that the
transactions with Administrative Agent on behalf of Buyers under this Agreement
may be subject to regulatory examination and oversight by one or more
Governmental Authorities.  Seller shall use best efforts to comply with all
requests made by Administrative Agent or a Buyer to assist Administrative Agent
in complying with regulatory requirements imposed on Administrative Agent or
such Buyer.

18.23    Amendment and Restatement.  Administrative Agent, Buyers, Guarantor and
Seller entered into the Original Agreement.  Administrative Agent, Buyers,
Guarantor and Seller desire to enter into this Agreement in order to amend and
restate the Original Agreement in its entirety.  The amendment and restatement
of the Original Agreement shall become effective on the Effective Date, and each
of Administrative Agent, Buyers, Guarantor and Seller shall hereafter be bound
by the terms and conditions of this Agreement and the other Principal
Agreements.  This Agreement amends and restates the terms and conditions of the
Original Agreement, and is not a novation of any of the agreements or
obligations incurred pursuant to the terms of the Original
Agreement.  Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Original Agreement are hereby ratified and affirmed by the
parties hereto and remain in full force and effect.   For the avoidance of
doubt, it is the intent of Administrative Agent, Buyers, Guarantor and Seller
that the security interests and liens granted in the Purchased Assets pursuant
to Section 6.1 of the Original Agreement shall continue in full force and
effect.  All references to the Original Agreement in any Principal Agreement or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof.

(Signature page to follow)

 

 

 



86

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

 

 

Name:

Adam Robitshek

 

 

 

 

Title:

Vice President

 





Signature Page to the Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

BUYERS:

 

 

Capital One, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Paul Spiridigliozzi

 

 

 

 

Name:

Paul Spiridigliozzi

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

THE Bank of New York Mellon

 

 

 

 

By:

/s/ Gregory Muller

 

 

 

 

Name:

Gregory Muller

 

 

 

 

Title:

Managing Director





Signature Page to the Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

SELLER:

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

Name:

Pamela Marsh

 

 

 

 

Title:

Managing Director, Treasurer

 





Signature Page to the Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

GUARANTOR:

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

 



Signature Page to the Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

GLOSSARY OF DEFINED TERMS

Ability to Repay Rule:  12 CFR 1026.43(c), including all applicable official
staff commentary.

Acceptable Title Insurance Company:  A nationally recognized title insurance
company that has not been disapproved by Administrative Agent in a writing
provided to Seller, such approval not to be unreasonably withheld.

Accepted Servicing Practices: With respect to any Purchased Mortgage Loan, those
accepted and prudent mortgage servicing practices and procedures (including
collection procedures) of prudent mortgage lending institutions which service
mortgage loans of the same type as such Purchased Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

Acknowledgement of Confidentiality of Password Agreement: That certain
Acknowledgement of Confidentiality of Password Agreement attached hereto as
Exhibit I.

Additional Commitment Buyer: As defined in Section 2.11(d) of this Agreement.

Additional Purchased Assets: Those additional Eligible Assets or cash provided
by Seller to Administrative Agent for the benefit of Buyers pursuant to Section
6.3 of this Agreement.

Administrative Agent: As defined in the introductory paragraph of this
Agreement.

Administrative Fee: As defined in the Fee Letter.

Administrative Questionnaire: The Administrative Questionnaire in substantially
the form of Exhibit S-2 or any other form approved by the Administrative Agent.

Affiliate:  With respect to any Person, any “affiliate” of such Person, as such
term is defined in the Bankruptcy Code; provided, however, that in respect of
Seller or Guarantor the term “Affiliate” shall only refer to wholly-owned
subsidiaries of Guarantor or Seller and shall not include Bank of America, N.A.,
BlackRock, Inc. or Highfields Capital Investments, LLC.

Affiliate Fund: With respect to Seller and Guarantor, any investment vehicle
that is under the management of PNMAC Capital Management LLC.

Agency: Fannie Mae, Freddie Mac or Ginnie Mae, as applicable.

Agency Audit:  Any non-routine Agency, HUD, FHA, VA and RD audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such Agency,
HUD, FHA, VA or RD).

Agency Documents:  The documents set forth on Exhibit 16 to the Custodial
Agreement and all additional documents as may be required, supplemented or
modified from time to time by the applicable Agency.

Agency Eligible Mortgage Loan: Unless defined otherwise in the Transactions
Terms Letter, a first lien mortgage loan that is originated in Strict Compliance
with the Agency Guides and the eligibility requirements specified for the
applicable Agency Program, and is eligible for sale to or securitization by such
Agency.





Exh. A-1

--------------------------------------------------------------------------------

 

 

 

Agency Guides: The Ginnie Mae Guide, the Fannie Mae Guide, the Freddie Mac
Guide, the FHA Regulations, the VA Regulations or the RD Regulations, as the
context may require, in each case as such guidelines have been or may be
amended, supplemented or otherwise modified from time to time (i) by Ginnie Mae,
Fannie Mae, Freddie Mac, the FHA, the VA or the RD, as applicable, in the
ordinary course of business and, with respect to material amendments,
supplements or other modifications, as to which Administrative Agent shall not
have reasonably objected within ten (10) days of receiving notice of such or
(ii) by Ginnie Mae, Fannie Mae, Freddie Mac, the FHA, the VA or the RD, as
applicable, at the request of Seller and as to which (x) Seller has given notice
to Administrative Agent of any such material amendment, supplement or other
modification and (y) Administrative Agent shall not have reasonably objected.

Agency Program: The Ginnie Mae Program, the Fannie Mae Program and/or the
Freddie Mac Program, as the context may require.

Agent Parties: As defined in Section 18.9(c) of this Agreement.

Aggregate Commitments: The Commitments of all the Buyers.

Aggregate Outstanding Purchase Price: The aggregate outstanding Purchase Price
of all Transactions or specified Purchased Assets, as the case may be, as of any
date of determination.

Aggregate Transaction Limit:  The maximum aggregate principal amount of
Transactions (measured by the related outstanding Purchase Price) that may be
outstanding at any one time, which is $500,000,000.  In the event Administrative
Agent and Buyers agree to a Temporary Increase pursuant to Section 2.10 and
Section 18.2 of the Agreement, the Aggregate Transaction Limit shall equal the
Temporary Aggregate Transaction Limit until such time as the Temporary Increase
terminates.

Anti-Money Laundering Laws: As defined in Section 8.1(ee) of this Agreement.

Applicable Percentage:  With respect to any Buyer at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Buyer’s Commitment at such time, subject to adjustment as
provided in Article 15.  If the commitment of each Buyer to make Transactions
have been terminated pursuant to Section 11.2 or if the Aggregate Commitments
have expired, then the Applicable Percentage of each Buyer shall be determined
based on the Applicable Percentage of such Buyer most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Buyer is set forth opposite the name of such Buyer on Schedule 4 or in the
Assignment and Assumption pursuant to which such Buyer becomes a party hereto,
as applicable.

Applicable Pricing Rate:  With respect to any date of determination, the greater
of (i) One-Month LIBOR or a LIBOR Successor Rate, and (ii) 0%.  It is understood
that the Applicable Pricing Rate shall be adjusted on a daily basis.

Approvals:  With respect to Seller or Servicer, the approvals related to single
family mortgage loans obtained from the applicable Agency, HUD, the FHA, the VA
or the RD in designation of Seller as a Ginnie Mae-approved issuer, a Ginnie
Mae-approved servicer, a FHA Approved Mortgagee, a VA Approved Lender, an
RD-approved lender, a Fannie Mae-approved lender or a Freddie Mac-approved
Seller/Servicer, as applicable, in good standing.

Approved Fund: Any Fund that is administered or managed by (a) a Buyer, (b) an
Affiliate of a Buyer or (c) an entity or an Affiliate of an entity that
administers or manages a Buyer.





Exh. A-2

--------------------------------------------------------------------------------

 

 

 

Approved Investor:  Any Agency, any private institution or Governmental
Authority as approved by Administrative Agent in its sole and individual
discretion, purchasing such Purchased Mortgage Loans or Mortgage-Backed
Securities on a forward basis from Seller pursuant to a Purchase Commitment.

Approved Payee: As defined in the Transactions Terms Letter and as described in
Section 3.7 of this Agreement.

Approved Reorganization:  The transaction, as more specifically described in
PennyMac Financial Services, Inc.’s (“PFSI”) Current Report on Form 8-k dated
August 2, 2018 filed with the SEC, whereby PFSI is undergoing a reorganization
and as a result of which (i) PFSI shall own thirty-two (32%) percent of the
outstanding shares of the Guarantor and (ii) New PennyMac Financial Services,
Inc. shall hold sixty-eight (68%) percent of the outstanding shares of the
Guarantor.

Asset: A Mortgage Loan, or in the case of a Pooled Mortgage Loan, the resulting
Mortgage-Backed Security pursuant to Section 3.8, as the context may require.

Asset Data Record: A document containing the information set forth on
Administrative Agent’s website(s), which may be amended, supplemented and
modified from time to time as further set forth in the Handbook or such other
information as Administrative Agent may reasonably request from time to time,
completed by Seller and submitted to Administrative Agent with respect to each
Purchased Asset.

Asset Value: With respect to each Purchased Asset and on any date of
determination, an amount equal to the following, as applicable, as the same may
be reduced in accordance with Section 4.3, and, in the case of each Purchased
Mortgage Loan, as shall include the related Servicing Rights:

(a)         if the Purchased Asset has Standard Status, the product of the
related Type Purchase Price Percentage and the least of: (i) the Market Value of
such Purchased Asset; (ii) the unpaid principal balance of such Purchased Asset;
(iii) the purchase price paid by Seller for such Purchased Asset if it is a
Mortgage Loan; and (iv) the Takeout Price committed by the related Approved
Investor, as evidenced by the related Purchase Commitment, if applicable;

(b)         if the Purchased Asset is a Noncompliant Asset, the product of the
related Type Purchase Price Percentage for a Noncompliant Asset and the least
of: (i) the Market Value of such Purchased Asset; (ii) the unpaid principal
balance of such Purchased Asset; (iii) the purchase price paid by Seller for
such Purchased Asset if it is a Mortgage Loan; and (iv) the Takeout Price
committed by the related Approved Investor, as evidenced by the related Purchase
Commitment, if applicable; or

(c)         if the Purchased Asset is a Defective Asset, zero.

Assignment: A duly executed assignment to Administrative Agent in recordable
form of a Purchased Mortgage Loan, of the indebtedness secured thereby and of
all documents and rights related to such Purchased Mortgage Loan.

Assignment and Assumption: An assignment and assumption entered into by a Buyer
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 18.5(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit S-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

Assignment of Closing Protection Letter: An assignment assigning and subrogating
Administrative Agent on behalf of Buyers to all of Seller’s rights in a Closing
Protection Letter, substantially in the form of Exhibit F hereto.





Exh. A-3

--------------------------------------------------------------------------------

 

 

 

Assignment of Fidelity Bond and Errors and Omission Policy:  An assignment
assigning and subrogating Administrative Agent on behalf of Buyers to all of
Seller’s rights related to the Purchased Assets in a Fidelity Bond and Errors
and Omissions Policy, substantially in the form of Exhibit G hereto.

Bail-In Action: The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bailee Agreement: A bailee agreement or bailee letter that is in a form
acceptable to Administrative Agent.

Bankruptcy Code: Title 11 of the United States Code, now or hereafter in effect,
as amended, or any successor thereto.

Beneficial Ownership Certification: A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.

Business Day: Any day, excluding Saturday, Sunday and any day that is a legal
holiday under the laws of the State of New York and the State of California or
as may otherwise be published on Administrative Agent’s website(s).

Buyer:  Such Buyers listed on Schedule 4 hereto and, unless the context requires
otherwise, includes the Swing Line Provider.

Buyer Related Entities: As defined in Section 12.1 of this Agreement.

Capital Lease Obligations: For any Person, all obligations of such Person to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) property to the extent such obligations are required to be classified
and accounted for as a capital lease on a balance sheet of such Person under
GAAP, and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount thereof, determined in accordance with GAAP.

Cash Equivalents: Any (a) securities with maturities of ninety (90) days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
Eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital, surplus and retained earnings in excess of $70,000,000, (c) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least “A-1” or
the equivalent thereof by S&P or “p-1” or the equivalent thereof by Moody’s and
in either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s, (f) securities with maturities of ninety (90) days
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying





Exh. A-4

--------------------------------------------------------------------------------

 

 

 

the requirements of clause (b) of this definition, or (g) shares of money
market, mutual or similar funds which invest exclusively in assets satisfying
the requirements of clauses (a) through (f) of this definition.

Change in Law:  The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

Change of Control: Change of Control shall mean any of the following with
respect to any Person:

(a)         if such Person is a corporation, any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than a trustee or other fiduciary holding
securities of Seller under an employee benefit plan of such Person, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of such Person representing 50% or
more of (A) the outstanding shares of common stock of such Person or (B) the
combined voting power of such Person’s then-outstanding securities;

(b)         if such Person is a legal entity other than a corporation, the
majority voting control of such Person, or its equivalent, under such Person’s
governing documents is transferred to any Person;

(c)         such Person is party to a merger or consolidation, or series of
related transactions, which results in the voting securities or majority voting
control interest of such Person outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities or a majority voting controlling interest of the
surviving or another entity) at least fifty (50%) percent of the combined voting
power of the voting securities or majority voting control interest of such
Person or such surviving or other entity outstanding immediately after such
merger or consolidation;

(d)         the sale or disposition of all or substantially all of such Person’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);

(e)         with respect to Seller or Guarantor, if such Person is a Delaware
limited liability company, such Person enters into any transaction or series of
transactions to adopt, file, effect or consummate a Division, or otherwise
permits any such Division to be adopted, filed, effected or consummated;

(f)         the dissolution or liquidation of such Person; or

(g)         any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing.

Closing Agent: The Person designated by Seller and approved by Administrative
Agent in accordance with Section 3.7, to receive Purchase Prices from
Administrative Agent on behalf of Buyers, for the account of Seller, for the
purpose of (i) funding a Purchased Mortgage Loan or (ii) in the case of a new
origination Wet Mortgage Loan or Dry Mortgage Loan as to which the origination
funds are being remitted to the closing table, originating such Mortgage Loan in
accordance with local Law and practice in the jurisdiction where such Mortgage
Loan is being originated.





Exh. A-5

--------------------------------------------------------------------------------

 

 

 

Closing Protection Letter: A document issued by a title insurance company to
Seller and/or Administrative Agent and relied upon by Administrative Agent to
provide closing protection for one or more mortgage loan closings and to insure
Seller and/or Administrative Agent and Buyers, without limitation, against
embezzlement by the Closing Agent and loss or damage resulting from the failure
of the Closing Agent to comply with all applicable closing instructions.

COBRA:  As defined in Section 8.1(t) of this Agreement.

Code:  The Internal Revenue Code of 1986, as amended.

Confidential Information: As defined in Section 18.17 of this Agreement.

Committed Mortgage Loans: Purchased Mortgage Loans subject to a Purchase
Commitment.

Commitment: as to each Buyer, its obligation to enter into Transactions  with
the Seller pursuant to Section 2.1, including Swing Line Transactions, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Buyer’s name on Schedule 4 or in the Assignment and
Assumption pursuant to which such Buyer becomes a party hereto.

Commitment Fee: The non-refundable, annual commitment fee set forth in the
Transactions Terms Letter.

Connection Income Taxes:  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Conventional Conforming Mortgage Loan: Unless defined otherwise in the
Transactions Terms Letter, a first lien mortgage loan that fully conforms to all
underwriting standards, loan amount limitations and other requirements of that
standard Agency mortgage loan purchase program accepting only the highest
quality mortgage loans underwritten.

Correspondent Mortgage Loan: A Mortgage Loan originated by a third party
originator and acquired by Seller in accordance with Seller’s or PennyMac
Corp.’s correspondent Mortgage Loan program.

Custodial Agreement: The Custodial Agreement executed among Administrative
Agent, Seller and Custodian with respect to this Agreement, as the same shall be
modified and supplemented and in effect from time to time.

Custodian:  Deutsche Bank National Trust Company or such other custodian
selected by Administrative Agent.

Default Rate: The lesser of (i) the Applicable Pricing Rate plus four percent
(4.00%), or (ii) the maximum nonusurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged or
received under the laws of the United States and the State of New York, per
annum.

Defaulting Buyer: Subject to Section 15.1(b), any Buyer that (a) has failed to
(i) fund all or any portion of its Transactions within two (2) Business Days of
the date such Transactions were required to be funded hereunder unless such
Buyer notifies the Administrative Agent and the Seller in writing that such
failure is the result of such Buyer’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Provider
or any other Buyer any other amount required to be paid by it hereunder
(including in respect of its reimbursement of Swing Line Transactions) within
two (2) Business Days of the date when due, (b) has notified the Seller, the
Administrative Agent or the Swing Line Provider in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public





Exh. A-6

--------------------------------------------------------------------------------

 

 

 

statement relates to such Buyer’s obligation to fund a Transaction hereunder and
states that such position is based on such Buyer’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Seller, to confirm in
writing to the Administrative Agent and the Seller that it will comply with its
prospective funding obligations hereunder (provided,  that, such Buyer shall
cease to be a Defaulting Buyer pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Seller), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of an
Insolvency Event, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided,  that,  a  Buyer shall not be a Defaulting Buyer
solely by virtue of the ownership or acquisition of any Equity Interest in that
Buyer or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Buyer with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Buyer (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Buyer.  Any determination
by the Administrative Agent that a Buyer is a Defaulting Buyer under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Buyer shall be
deemed to be a Defaulting Buyer (subject to Section 15.1(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Seller, the Swing Line Provider and each other Buyer promptly following such
determination.

Defective Asset: A Purchased Asset:

(a)         that is not or at any time ceases to be an Eligible Asset;

(b)         that has not been repurchased within the Maximum Dwell Time for a
Noncompliant Asset or is ineligible to be a Noncompliant Asset because the
Aggregate Outstanding Purchase Price of other Purchased Assets that are deemed
to be Noncompliant Assets is equal to or exceeds the permitted Type Sublimit for
Noncompliant Assets (to the extent any such Type Sublimit is set forth in the
Transactions Terms Letter);

(c)         that is a Mortgage Loan and is the subject of fraud by any Person
involved in the origination of such Mortgage Loan;

(d)         that is a Mortgage Loan and the related Mortgaged Property is the
subject of material damage or waste and such damage or waste shall not have been
remedied within three (3) Business Days after receipt of notice from
Administrative Agent to do so;

(e)         for which any breach of a warranty or representation set forth in
Section 8.2 occurs;

(f)         that is a Mortgage Loan where the related Mortgagor fails to make
the first payment due under the Mortgage Note on or before the applicable due
date, including any applicable grace period;

(g)         that was rejected by the Approved Investor set forth in the related
Purchase Commitment; or

(h)         that is a Purchased Mortgage Loan and it is determined to be
ineligible for sale as a Purchased Mortgage Loan of the Type originally
stipulated.





Exh. A-7

--------------------------------------------------------------------------------

 

 

 

Delaware LLC Act:  Chapter 18 of the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101 et. seq., as amended.

Depository: The Federal Reserve Bank of New York, or as otherwise defined in the
glossary of the Ginnie Mae Guide, the Fannie Mae Guide or the Freddie Mac Guide,
as applicable.

Dividing LLC: A Delaware limited liability company that is effecting a Division
pursuant to and in accordance with Section 18-217 of the Delaware LLC Act.

Division: The division of a Dividing LLC into two or more domestic limited
liability companies pursuant to and in accordance with Section 18-217 of the
Delaware LLC Act.

Dollar and $:  Lawful money of the United States.

Dry Mortgage Loan: A Mortgage Loan for which Administrative Agent or its
Custodian has possession of the related Mortgage Loan Documents, in a form and
condition acceptable to Administrative Agent, prior to the payment of the
Purchase Price.

Due Diligence Cap: As defined in the Transactions Terms Letter.

EEA Financial Institution: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority: Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date:  October 29, 2018.

Electronic Tracking Agreement: An Electronic Tracking Agreement in a form
acceptable to Administrative Agent.

Eligible Asset: With respect to any Transaction (i) from and after the related
Purchase Date, an Eligible Mortgage Loan, and (ii) from and after the related
Pooling Date, an Eligible Mortgage Loan that is a Pooled Mortgage Loan, as the
context may require.

Eligible Assignee: Any Person that meets the requirements to be an assignee
under Section 18.5(b)(iii), and (v) (subject to such consents, if any, as may be
required under Section 18.5(b)(iii)).

Eligible Bank: Either (i) Administrative Agent, or (ii) a bank selected by
Seller and approved by Administrative Agent in writing and authorized to conduct
trust and other banking business in any state in which Seller conducts
operations.

Eligible Mortgage Loan: A Mortgage Loan that meets the eligibility criteria set
forth in the Transactions Terms Letter.





Exh. A-8

--------------------------------------------------------------------------------

 

 

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time and any successor statute.

ERISA Affiliate: Any person (as defined in section 3(9) of ERISA) that together
with Seller or any of its Subsidiaries would be a member of the same “controlled
group” or treated as a single employer within the meaning of Section 414 of the
Code or ERISA Section 4001.

Event of Default: Any of the conditions or events set forth in Section 11.1.

Exchange Act: As defined in the definition of “Change of Control” in this
Agreement.

Excluded Taxes:  Any of the following Taxes imposed on or with respect to any
Recipient  or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the Laws of, or having its principal office or,
in the case of any Buyer, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Buyer, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Buyer with respect to
an applicable interest in Transactions pursuant to a Law in effect on the date
on which (i) such Buyer acquires such interest in the Transactions (other than
pursuant to an assignment request by the Seller) or (ii) such Buyer changes its
Lending Office, except in each case to the extent that amounts with respect to
such Taxes were payable either to such Buyer’s assignor immediately before such
Buyer became a party hereto or to such Buyer immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 13.1 and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

Existing Indebtedness: As defined in Section 8.1(w) of this Agreement.

Extending Buyer: As defined in Section 2.11(e) of this Agreement.

Existing Termination Date: As defined in Section 2.11(a) of this Agreement.

Expiration Date:  The earliest of (i) the Termination Date, (ii) at
Administrative Agent’s option, upon the occurrence of an Event of Default and
(iii) the date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of Law.

EU Bail-In Legislation Schedule: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Fannie Mae: The Federal National Mortgage Association and any successor thereto.

Fannie Mae Guide: The Fannie Mae MBS Selling and Servicing Guide, as such guide
may hereafter from time to time be amended.

Fannie Mae Program: The Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.

FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, or
rules adopted pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Code.





Exh. A-9

--------------------------------------------------------------------------------

 

 

 

FDIA: As defined in Section 18.20 of this Agreement.

FDICIA: As defined in Section 18.21 of this Agreement.

Federal Funds Rate:  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided,  that, (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America, N.A. on such day on such transactions as determined
by the Administrative Agent.

Fee Letter:  That certain Administrative Agent Fee Letter entered into among
Administrative Agent, Seller and Guarantor.

FHA: The Federal Housing Administration of the United States Department of
Housing and Urban Development and any successor thereto.

FHA Approved Mortgagee:  A corporation or institution approved as a mortgagee by
the FHA under the National Housing Act, as amended from time to time, and
applicable FHA Regulations, and eligible to own and service mortgage loans such
as the FHA Loans.

FHA Loan: A first lien Mortgage Loan which is subject to FHA Mortgage Insurance
under a FHA Mortgage Insurance Contract and is so insured, or is subject to a
current binding and enforceable commitment for such insurance pursuant to the
provisions of the National Housing Act, as amended, was originated in Strict
Compliance with the Ginnie Mae Guide, is eligible for inclusion in the Ginnie
Mae Program, and unless otherwise agreed to by Buyer in its sole discretion,
does not exceed the applicable maximum mortgage limits as set forth in the FHA
Regulations.

FHA Mortgage Insurance:  Mortgage insurance authorized under Sections 203(b),
213, 221(d)(2), 222, and 235 of the Federal Housing Administration Act and
provided by the FHA.

FHA Mortgage Insurance Contract:  A contractual obligation of the FHA respecting
the insurance of a Mortgage Loan.

FHA Regulations: The regulations promulgated by HUD under the FHA Act, codified
in 24 Code of Federal Regulations, and other HUD issuances relating to
Government Mortgage Loans, including the related handbooks, circulars, notices
and mortgagee letters.

Fidelity Insurance:  As defined in Section 9.4 of this Agreement.

Financial Covenant: The covenants set forth in Section 9.1 of this Agreement.

Foreign Buyer:  (a) If Seller is a U.S. Person, a Buyer that is not a U.S.
Person, and (b) if the Seller is not a U.S. Person, a Buyer that is resident or
organized under the Laws of a jurisdiction other than that in which the Seller
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

Freddie Mac: The Federal Home Loan Mortgage Corporation and any successor
thereto.

Freddie Mac Guide:  The Freddie Mac Sellers' and Servicers' Guide, as such guide
may hereafter from time to time be amended.





Exh. A-10

--------------------------------------------------------------------------------

 

 

 

Freddie Mac Program: The Freddie Mac Home Mortgage Guarantor Program or the
Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the Freddie
Mac Guide.

GAAP:  Generally accepted accounting principles in the United States set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession and that are applicable to the circumstances as of the
date of determination.

Ginnie Mae: Government National Mortgage Association or any successor thereto.

Ginnie Mae Guide: The Ginnie Mae Mortgage-Backed Securities Guide I or II, as
such guide may hereafter from time to time be amended.

Ginnie Mae Program: The Ginnie Mae Mortgage-Backed Securities Programs, as
described in the Ginnie Mae Guide.

Government Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan that is:

(a)         subject to FHA Mortgage Insurance under a FHA Mortgage Insurance
Contract and is so insured, or is subject to a current binding and enforceable
commitment for such insurance pursuant to the provisions of the National Housing
Act, as amended, was originated in Strict Compliance with the Ginnie Mae Guide,
is eligible for inclusion in the Ginnie Mae Program, and unless otherwise agreed
to by Administrative Agent in its sole and individual discretion, does not
exceed the applicable maximum mortgage limits as set forth in the FHA
Regulations;

(b)         subject to a guarantee by the VA under a VA Loan Guaranty Agreement,
or is subject to a current binding and enforceable commitment for such guarantee
pursuant to the provisions of the Servicemen’s Readjustment Act, as amended, was
originated in Strict Compliance with VA Regulations and the Ginnie Mae Guide, is
eligible for inclusion in the Ginnie Mae Program, and unless otherwise agreed to
by Administrative Agent in its sole and individual discretion, does not exceed
the applicable maximum mortgage limits as set forth in the VA Regulations; or

(c)         eligible to be guaranteed by the RD under a RD Loan Guaranty
Agreement, and is so guaranteed pursuant to the provisions of the RD
Regulations, and was originated in Strict Compliance with RD Regulations and the
Ginnie Mae Guide, is eligible for inclusion in the Ginnie Mae Program, and
unless otherwise agreed to by Administrative Agent in its sole and individual
discretion, does not exceed the applicable maximum mortgage limits as set forth
in the RD Regulations.

Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its Subsidiaries or any of its properties.

Guarantee:  As to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent





Exh. A-11

--------------------------------------------------------------------------------

 

 

 

required by Buyer.  The amount of any Guarantee of a Person shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.  The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

Guaranty:  That certain Guaranty of Private National Mortgage Acceptance
Company, LLC dated as of the date hereof as the same may be amended from time to
time, pursuant to which Guarantor fully and unconditionally guarantees the
obligations of Seller hereunder.

Guarantor: Private National Mortgage Acceptance Company, LLC.

Haircut: With respect to any Transaction with respect to which the Purchase
Price is being paid to one or more Approved Payees on behalf of Seller, if the
Purchase Price is less than the amount that such Approved Payees are entitled to
receive in respect of the related Mortgage Loans, the positive result (if any)
equal to such amount minus such Purchase Price, which shall be considered a
“settlement payment” as defined in Bankruptcy Code Section 741(8).

Handbook: The guide prepared by Administrative Agent containing additional
policies and procedures, as same may be amended from time to time.

HARP Mortgage Loan:  Unless otherwise defined in the Transactions Terms Letter,
a Mortgage Loan that fully conforms to the Home Affordable Refinance Program (as
such program is amended, supplemented or otherwise modified from time to time),
and is referred to by Fannie Mae as a “Refi Plus mortgage loan” or “DU Refi Plus
mortgage loan”, and by Freddie Mac as a “Relief Refinance Mortgage”.

HOEPA: As defined in Exhibit L of this Agreement.

HUD: The United States Department of Housing and Urban Development or any
successor thereto.

Income: With respect to any Purchased Asset at any time, any principal and/or
interest thereon and all dividends, Proceeds and other collections and
distributions thereon.

Indebtedness: For any Person:  (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

Indemnified Party or Indemnified Parties:  As defined in Section 12.1 of this
Agreement.





Exh. A-12

--------------------------------------------------------------------------------

 

 

 

Indemnified Taxes:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Principal Agreement and (b) to the extent not otherwise described in (a),
Other Taxes.

Insolvency Event: The occurrence of any of the following events:

(a)         such Person shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar Law or seeking dissolution, liquidation or reorganization
or the appointment of a receiver, trustee, custodian, conservator or liquidator
for itself or a substantial portion of its property, assets or business or to
effect a plan or other arrangement with its creditors, or shall file any answer
admitting the jurisdiction of the court and the material allegations of an
involuntary petition filed against it in any bankruptcy, insolvency or similar
proceeding, or shall be adjudicated bankrupt, or shall make a general assignment
for the benefit of creditors, or such Person, or a substantial part of its
property, assets or business, shall be subject to, consent to or acquiesce in
the appointment of a receiver, trustee, custodian, conservator or liquidator for
itself or a substantial property, assets or business;

(b)         corporate action shall be taken by such Person for the purpose of
effectuating any of the foregoing;

(c)         an order for relief shall be entered in a case under the Bankruptcy
Code in which such Person is a debtor; or

(d)         involuntary proceedings or an involuntary petition shall be
commenced or filed against such Person under any bankruptcy, insolvency or
similar Law or seeking the dissolution, liquidation or reorganization of such
Person or the appointment of a receiver, trustee, custodian, conservator or
liquidator for such Person or of a substantial part of the property, assets or
business of such Person, or any writ, order, judgment, warrant of attachment,
execution or similar process shall be issued or levied against a substantial
part of the property, assets or business of such Person, and such proceeding or
petition shall not be dismissed, or such execution or similar process shall not
be released, vacated or fully bonded, within sixty (60) days after commencement,
filing or levy, as the case may be.

Insurer: A private mortgage insurer, which is acceptable to Administrative
Agent.

Intercreditor Agreement:  An agreement substantially in the form acceptable to
Administrative Agent.

Interest Rate Protection Agreement:  With respect to any or all of the Purchased
Mortgage Loans, a pro rata portion of any short sale of a US Treasury Security,
or futures contract, or mortgage related security, or Eurodollar futures
contract, or options related contract, or interest rate swap, cap or collar
agreement or Purchase Commitment, or similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, relating
to the Purchased Assets, entered into by Seller consistent with its hedging
policy, which policy to the extent relating to the Purchased Assets shall be
acceptable to Administrative Agent in its sole and individual discretion.

Irrevocable Closing Instructions: Closing instructions, including wire
instructions, in the form of Exhibit B issued in connection with funds disbursed
for the funding of new origination Wet Mortgage Loans or Dry Mortgage Loans as
to which the origination funds are being remitted to the closing table.

IRS: As defined in Section 13.1 of this Agreement.





Exh. A-13

--------------------------------------------------------------------------------

 

 

 

Jumbo Mortgage Loan: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan (i) for which the original loan amount is greater
than the conforming limit in the jurisdiction where the related Mortgaged
Property is located, and (ii) meets the transaction requirements set forth on
Schedule 1 to the Transactions Terms Letter.

Laws:  Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

Lending Office: As to any Buyer, the office or offices of such Buyer described
as such in such Buyer’s Administrative Questionnaire, or such other office or
offices as a Buyer may from time to time notify the Seller and the
Administrative Agent, which office may include any Affiliate of such Buyer or
any domestic or foreign branch of such Buyer or such Affiliate. Unless the
context otherwise requires each reference to a Buyer shall include its
applicable Lending Office.

LIBOR Successor Rate:  As defined in Section 13.6 of this Agreement.

LIBOR Successor Rate Conforming Changes: With respect to any proposed LIBOR
Successor Rate, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Seller).

Lien:  Any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

Liquidity Amount:  As of any date of determination, the sum of (a) Seller’s
unrestricted and unencumbered cash and Cash Equivalents and (b) the balance in
the Over/Under Account exclusive of funds held due to a Margin Deficit or Margin
Call.  By way of example but not limitation, cash in escrow and/or impound
accounts shall not be included in this calculation.

Majority Buyers:  At any time, Buyers having an aggregate Commitment
representing more than 50% of the Aggregate Transaction Limit. The Commitment of
any Defaulting Buyer shall be disregarded in determining Majority Buyers at any
time; provided that, the amount of any reimbursement of any Swing Line
Transaction that such Defaulting Buyer has failed to fund that have not been
reallocated to and funded by another Buyer shall be deemed to be held by the
Buyer that is the Swing Line Provider in making such determination

Manufactured Home:  A prefabricated or manufactured home on which a lien secures
a Mortgage Loan and which is considered and treated as “real estate” under
applicable Law.

Manufactured Home Loan:  A Conventional Conforming Mortgage Loan or Government
Mortgage Loan secured by a manufactured home (as defined by HUD) provided,
 that,  (a) such manufactured home is attached to a permanent foundation, is no
longer transportable (mobile homes) and is considered and treated as “real
estate” under applicable Law, (b) such manufactured home is originated in
compliance with Title II under FHA 203(b) and (c) such Conventional Conforming
Mortgage Loan or Government Mortgage Loan is eligible for securitization by an
Agency pursuant to the terms of the applicable Agency Guides.





Exh. A-14

--------------------------------------------------------------------------------

 

 

 

Margin Call: A margin call, as defined and described in Section 6.3 of this
Agreement.

Margin Deficit: A margin deficit, as defined and described in Section 6.3 of
this Agreement.

Margin Threshold:  As set forth in the Transactions Terms Letter.

Market Value: With respect to an Asset, the fair market value of the Asset as
determined by Administrative Agent in its sole and individual discretion without
regard to any market value assigned to such Asset by Seller.  Administrative
Agent’s determination of Market Value shall be conclusive upon the parties,
absent manifest error on the part of Administrative Agent.  At no time and in no
event will the Market Value of a Purchased Asset be greater than the Market
Value of such Purchased Asset on the Purchase Date.  Any Mortgage Loan that is
not an Eligible Asset shall have a Market Value of zero.

Master Netting Agreement:  That certain Master Margining, Setoff and Netting
Agreement, dated as of August 15, 2014 among Seller, Private National Mortgage
Acceptance Company, LLC and Administrative Agent, as the same shall be modified
and supplemented and in effect from time to time.

Materials: As defined in Section 9.29 of this Agreement.

Material Adverse Effect:  Any of the following: (i) a material adverse change
in, or a material adverse effect upon, the operations, business, properties,
condition (financial or otherwise) or prospects of Seller, Guarantor, Servicer
or any Affiliate that is a party to any Principal Agreement taken as a whole;
(ii) a material impairment of the ability of Seller, Guarantor, Servicer or any
Affiliate that is a party to any Principal Agreement to perform under any
Principal Agreement and to avoid any Event of Default; (iii) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Principal Agreement against Seller, Guarantor, Servicer or any Affiliate that is
a party to any Principal Agreement; (iv) a material adverse effect on the rights
and remedies of Administrative Agent or any Buyer under any of the Principal
Agreements;  (v) a material adverse effect on the marketability, collectability,
value or enforceability of a material portion of the Purchased Assets or (vi) a
material adverse effect on the Approvals of Seller, in each case as determined
by Administrative Agent with the consent of the Majority Buyers.

Maximum Dwell Time: (i) For any Purchased Asset with Standard Status, the
maximum number of days such Purchased Asset can be not repurchased by Seller
before such Purchased Asset may be deemed to be a Noncompliant Asset; and (ii)
with respect to a Noncompliant Asset, the maximum number of days that such
Noncompliant Asset can be deemed to be a Noncompliant Asset before it may be
deemed to be a Defective Asset, all as set forth in the Transactions Terms
Letter.

MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.

MERS Mortgage Loan: Any Purchased Mortgage Loan registered with MERS on the MERS
system.

Minimum Over/Under Account Balance:  The balance required to be maintained by
Seller in the Over/Under Account as provided in Section 3.5(a) of this
Agreement, which balance is specified in the Transactions Terms Letter.

Moody’s:  Moody’s Investors Service, Inc. or any successor thereto.

More Favorable Agreement: As defined in Section 9.17 of this Agreement.

Mortgage: A first-lien or second-lien mortgage, deed of trust, security deed or
similar instrument on improved real property.





Exh. A-15

--------------------------------------------------------------------------------

 

 

 

Mortgage-Backed Security: Any fully-modified pass-through mortgage-backed
security that is (i) either issued by Seller and fully guaranteed by Ginnie Mae
or issued and fully guaranteed with respect to timely payment of interest and
ultimate payment of principal by Fannie Mae or Freddie Mac; (ii) evidenced by a
book-entry account in a depository institution having book-entry accounts at the
applicable Depository; and (iii) backed by a Pool, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Mortgage-Backed Security in the related Purchase Commitment.

Mortgage Loan: Any mortgage loan of a Type identified on any schedule attached
to the Transactions Terms Letter, which mortgage loan may be either a Dry
Mortgage Loan or a Wet Mortgage Loan.

Mortgage Loan Documents: With respect to each Purchased Mortgage Loan, each
document listed on Exhibit 12 to the Custodial Agreement.

Mortgage Loan File: With respect to each Mortgage Loan, that file that contains
the Mortgage Loan Documents and is delivered to Administrative Agent or its
Custodian.

Mortgage Note: A promissory note secured by a Mortgage and evidencing a Mortgage
Loan.

Mortgaged Property: The real property securing repayment of the debt evidenced
by a Mortgage Note.

Mortgagor: The obligor of a Mortgage Loan.

Multiemployer Plan:  A multiemployer plan within the meaning of Sections 3(37)
or 4001(a)(3) of ERISA.

Net Income:  For any period, the net income of any Person for such period as
determined in accordance with GAAP.

Net Worth:  With respect to any Person, an amount equal to, on a consolidated
basis, such Person’s stockholder equity (determined in accordance with GAAP).

Noncompliant Asset: If applicable per the Transactions Terms Letter, as of any
date of determination, a Purchased Asset that is an Eligible Asset and was not
repurchased prior to the expiration of the Maximum Dwell Time permitted for a
Purchased Asset with Standard Status but was repurchased prior to the expiration
of the Maximum Dwell Time for Noncompliant Assets.

Non-Consenting Buyer: Any Buyer that does not (a) approve any consent, waiver or
amendment that (i) requires the approval of all Buyers or all affected Buyers in
accordance with the terms of Section 18.2 and (ii) has been approved by the
Required Buyers in accordance with the terms of Section 18.2 or (b) agree to
enter into Transactions after Seller enters into a settlement with a
Governmental Authority as described in Section 7.2(q) and approved by the
Required Buyers pursuant to Section 18.2(b)(i).

Non-Defaulting Buyer:  At any time, each Buyer that is not a Defaulting Buyer at
such time.

Non-Extending Buyer:  As defined in Section 2.11(b) of this Agreement.

Non-Performing Mortgage Loan: (i) Any Mortgage Loan for which any payment of
principal or interest is more than twenty-nine (29) days past due as determined
by applying the methodology set forth by the Mortgage Bankers Association, (ii)
any Mortgage Loan with respect to which the related mortgagor is in bankruptcy
or (iii) any Mortgage Loan with respect to which the related Mortgaged Property
is in foreclosure.

Notice Date: As defined in Section 2.11(b) of this Agreement.





Exh. A-16

--------------------------------------------------------------------------------

 

 

 

Obligations: (a) All of Seller’s indebtedness, obligations to pay the Repurchase
Price on the Repurchase Date, the Price Differential on each Payment Date, and
other obligations and liabilities, to Administrative Agent and each Buyer, their
Affiliates or Custodian arising under, or in connection with, the Principal
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Administrative Agent or on behalf of Buyers in order to preserve any
Purchased Mortgage Loan or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Seller’s indebtedness,
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Purchased Mortgage Loan, or of any exercise by
any Buyer of its rights under the Principal Agreements, including, without
limitation, attorneys’ fees and disbursements and court costs; and (d) all of
Seller’s indemnity obligations to Administrative Agent and each Buyer or
Custodian or both pursuant to the Principal Agreements.

Officer’s Compliance Certificate: A certificate of a Responsible Officer of
Seller in the form of Exhibit E hereto.

One-Month LIBOR: The daily rate per annum (rounded to three (3) decimal places)
for one-month U.S. dollar denominated deposits as offered to prime banks in the
London interbank market, as published on the Official ICE LIBOR Fixings page by
Bloomberg or in the Wall Street Journal as of the date of determination.

Other Connection Taxes: With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Principal
Agreement, or sold or assigned an interest in any Transaction or Principal
Agreement).

Other Mortgage Loan Documents: In addition to the Mortgage Loan Documents, with
respect to any Mortgage Loan, the following: (i) the original recorded Mortgage,
if not included in the Mortgage Loan Documents; (ii) a copy of the preliminary
title commitment showing the policy number or preliminary attorney’s opinion of
title and the original policy of mortgagee’s title insurance or unexpired
commitment for a policy of mortgagee’s title insurance, if not included in the
Mortgage Loan Documents; (iii) the original Closing Protection Letter and a copy
of the Irrevocable Closing Instructions; (iv) the original Purchase Commitment,
if any; (v) the original FHA certificate of insurance or commitment to insure,
the VA certificate of guaranty or commitment to guaranty, the RD Loan Guaranty
Agreement or the Insurer’s certificate or commitment to insure, as applicable;
(vi) the survey, flood certificate, hazard insurance policy and flood insurance
policy, as applicable; (vii) the original of any assumption, modification,
consolidation or extension agreements, with evidence of recording thereon or
copies stamp certified by an authorized officer of Seller to have been sent for
recording, if any; (viii) copies of each instrument necessary to complete
identification of any exception set forth in the exception schedule in the title
policy; (ix) the loan application; (x) verification of the Mortgagor’s
employment and income, if applicable; (xi) verification of the source and amount
of the downpayment; (xii) credit report on Mortgagor; (xiii) appraisal of the
Mortgaged Property (or in the case of any HARP Mortgage Loan, an appraisal or a
waiver thereof, and/or a point value estimate, as permitted by the applicable
Agency Guides); (xiv) the original executed disclosure statement; (xv) tax
receipts, insurance premium receipts, ledger sheets, payment records, insurance
claim files and correspondence, current and historical computerized data files,
underwriting standards used for origination and all other related papers and
records; (xvi) the original of any guarantee executed in connection with the
Mortgage Note (if any); (xvii) the original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage;
(xviii) all copies of powers of attorney or similar instruments, if applicable;
(xix) copies of all documentation in connection with the underwriting and
origination of any Purchased Mortgage Loan that evidences compliance with, (1)
with respect to all





Exh. A-17

--------------------------------------------------------------------------------

 

 

 

Purchased Mortgage Loans, the Ability to Repay Rule and, (2) with respect to all
Purchased Mortgage Loans, the QM Rule; and (xx) all other documents relating to
the Purchased Mortgage Loan.

Other Taxes:  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Principal Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to a Seller request).

Over/Under Account: That account maintained by Administrative Agent, as
described in Section 3.5.

Participant: As defined in Section 18.5(d).

Participant Register: As defined in Section 18.5(d).

Payment Date: With respect to Price Differential, the fifth (5th) Business Day
of each month; provided,  however, in each case, Administrative Agent may change
the Payment Date from time to time upon thirty (30) days prior notice to Seller.

PBGC:  The Pension Benefit Guaranty Corporation and any successor thereto.

Person: Includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.

Plan: Any Multiemployer Plan or single-employer plan as defined in section 4001
of ERISA, that is maintained and contributed to by (or to which there is an
obligation to contribute of), or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained or contributed to by (or to
which there is an obligation to contribute of), Seller or by a Subsidiary of
Seller or an ERISA Affiliate.

Platform: As defined in Section 9.29 of this Agreement.

Pool: A pool of fully amortizing first lien residential Mortgage Loans eligible
in the aggregate to back a Mortgage-Backed Security.

Pooled Mortgage Loan: Any Mortgage Loan that is part of a Pool of Mortgage Loans
certified by the Custodian to an Agency that will be exchanged on the related
Settlement Date for a Mortgage-Backed Security backed by such Pool in accordance
with the terms of the applicable Agency Guide.

Pooling Date: With respect to Pooled Mortgage Loans, the date on which an Agency
pool number is assigned to the related Pool.

Potential Default: The occurrence of any event or existence of any condition
that, but for the giving of notice, the lapse of time, or both, would constitute
an Event of Default.

Power of Attorney: A power of attorney, substantially in the form attached
hereto as Exhibit H.

Price Differential:  For each Purchased Asset or Transaction as of any date of
determination, an amount equal to the product of (a) (i) prior to the occurrence
of an Event of Default, the sum of the Applicable Pricing Rate plus the
applicable Type Margin, or (ii) following the occurrence and during the
continuance of an Event of Default, the Default Rate, and (b) the Purchase Price
for such Purchased Asset or Transaction.  Price Differential will be calculated
in accordance with Section 2.6.



Exh. A-18

--------------------------------------------------------------------------------

 

 



Exh. A-19

--------------------------------------------------------------------------------

 

 

 

Principal Agreements: This Agreement, the Transactions Terms Letter, the
Electronic Tracking Agreement, the Custodial Agreement, the Master Netting
Agreement, any Servicing Agreement together with the related Servicer Notice,
the Intercreditor Agreement (if any),  the Guaranty (if required by the
Transactions Terms Letter), all Trade Assignments and related Purchase
Commitments, and all other documents and instruments evidencing the
Transactions, as same may from time to time be supplemented, modified or
amended, and any other agreement entered into between Administrative Agent and
Seller in connection herewith or therewith.

Proceeds: The total amount receivable or received when a Purchased Asset or
other Purchased Item is sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary, including, without
limitation, all rights to payment, including return premiums, with respect to
any insurance relating thereto and all escrow withholds and escrow payments for
Property Charges, as applicable.

Property Charges: All taxes, fees, assessments, water, sewer and municipal
charges (general or special) and all insurance premiums, leasehold payments or
ground rents.

Public Buyer: As defined in Section 9.29 of this Agreement.

Purchase Advice: In connection with each wire transfer to be made to
Administrative Agent by Seller or an Approved Investor, a written or electronic
notification setting forth (a)(i) the loan number assigned by Seller or last
name of the Mortgagor for each Mortgage Loan that is related to the Transaction
in connection with which a payment is being made, or (ii) the CUSIP of any
related Mortgage-Backed Security; (b) the amount of the wire transfer to be
applied in the Transaction; and (c) the total amount of the wire.

Purchase Commitment: A trade ticket or other written commitment issued in favor
of Seller by an Approved Investor pursuant to which that Approved Investor
commits to purchase one or more Purchased Assets, and as to which the Takeout
Price for such Purchased Assets is for an amount that is not less than the
outstanding Repurchase Price for such Purchased Assets, together with the
related correspondent, whole loan or forward purchase agreement by and between
Seller and the Approved Investor governing the terms and conditions of any such
purchases, all in form and substance satisfactory to Administrative Agent.

Purchase Date: The date on which Administrative Agent on behalf of Buyers
purchases a Purchased Asset from Seller.  If the Purchase Price is paid by wire
transfer, the Purchase Date shall be the date such funds are wired.  If the
Purchase Price is paid by a cashier’s check, the Purchase Date shall be the date
such check is issued by the bank.  If the Purchase Price is paid by a funding
draft, the Purchase Date shall be the date that the draft is posted by the bank
on which the draft is drawn.

Purchase Price: The price at which each Asset is transferred by Seller to
Administrative Agent for the benefit of Buyers which, except as otherwise may be
set forth in the Transactions Terms Letter, shall be equal to the product of the
applicable Type Purchase Price Percentage and the least of (i) the unpaid
principal balance of such Asset, (ii) the Market Value of such Asset, (iii) the
purchase price committed by the related Approved Investor, if applicable, as
evidenced by the related Purchase Commitment, or (iv) the purchase price paid by
Seller for such Asset. For the sake of clarity, the Purchase Price for each
Mortgage-Backed Security subject to a Transaction pursuant to Section 3.8 shall
be the same Purchase Price that was paid for the Purchased Mortgage Loans
backing such Mortgage-Backed Security. For Pooled Mortgage Loans, the Purchase
Price shall be the Type Purchase Price Percentage multiplied by the Takeout
Price.

Purchased Assets: Purchased Mortgage Loans.  The term “Purchased Assets” with
respect to any Transaction at any time shall also include Mortgage-Backed
Securities that replace the related Purchased Mortgage Loans pursuant to Section
3.8 and Additional Purchased Assets delivered pursuant to Section 6.3 of this
Agreement.





Exh. A-20

--------------------------------------------------------------------------------

 

 

 

Purchased Items: All now existing and hereafter arising right, title and
interest of Seller in, under and to the following:

(a)         all Purchased Mortgage Loans, now owned or hereafter acquired,
including all Mortgage Notes and Mortgages evidencing such Mortgage Loans and
the related Mortgage Loan Documents, for which a Transaction has been entered
into between Administrative Agent on behalf of Buyers and Seller hereunder and
for which the Repurchase Price has not been paid in full and all Mortgage Loans,
including all Mortgage Notes and Mortgages evidencing such Mortgage Loans and
the related Mortgage Loan Documents, which, from time to time, are delivered, or
caused to be delivered, to Administrative Agent (including delivery to a
custodian or other third party on behalf of Administrative Agent) as additional
security for the performance of Seller’s obligations hereunder;

(b)         all Mortgage-Backed Securities issued in exchange for Purchased
Mortgage Loans for which the Repurchase Price has not been received by
Administrative Agent;

(c)         all Income related to the Purchased Assets and all rights to receive
such Income;

(d)         all rights of Seller under all related Purchase Commitments
(including the right to receive the related Takeout Price), purchase agreements
or to a pro rata portion of other hedging arrangements, agreements, contracts or
take-out commitments relating to or constituting any or all of the foregoing,
now existing and hereafter arising, to the extent covering any Purchased Assets,
and all rights to receive documentation relating thereto, and all rights to
deliver Purchased Mortgage Loans and related Mortgage-Backed Securities to
permanent investors and other purchasers pursuant thereto and all Proceeds
resulting from the disposition of such Purchased Assets;

(e)         all now existing and hereafter established accounts maintained with
broker-dealers by Seller for the purpose of carrying out transactions under
Purchase Commitments relating to any part of the Purchased Assets;

(f)         all now existing and hereafter arising rights of Seller to (A)
service, administer and/or collect on the Purchased Mortgage Loans and (B)
administer and/or collect on the Purchased Assets, in each case, hereunder and
any and all rights to the payment of monies on account thereof;

(g)         all Servicing Rights related to the Purchased Mortgage Loans, all
related Servicing Records, and all rights of Seller to receive from any third
party or to take delivery of any Servicing Records or other documents which
constitute a part of the Mortgage Loan Files, all rights of Seller to receive
from any third party or to take delivery of any records or other documents which
constitute a part of the Mortgage Loan Files, including, without limitation, the
Other Mortgage Loan Documents;

(h)         all now existing and hereafter arising accounts, contract rights and
general intangibles constituting or relating to any of the Purchased Assets;

(i)          all mortgage and other insurance and all commitments issued by
Insurers, the FHA, the VA or the RD, as applicable, to insure or guaranty any
Purchased Asset, including, without limitation,  all FHA Mortgage Insurance
Contracts, VA Loan Guaranty Agreements and RD Loan Guaranty Agreements relating
to such Purchased Assets and the right to receive all insurance proceeds and
condemnation awards that may be payable in respect of the premises encumbered by
any Mortgage; and all other documents or instruments delivered to Administrative
Agent in respect of the Purchased Assets;

(j)          all documents, files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data of Seller relating to Purchased Assets;





Exh. A-21

--------------------------------------------------------------------------------

 

 

 

(k)         all rights, but not any obligations or liabilities, of Seller with
respect to the Approved Investors relating to the Purchased Assets;

(l)          all property of Seller specifically relating to the Purchased
Assets, in any form or capacity now or at any time hereafter in the possession
or control of Administrative Agent or a Buyer, including, without limitation,
all deposit accounts and any funds at any time held therein, into which Proceeds
of the Purchased Assets are at any time deposited;

(m)        all products and Proceeds of the Purchased Assets; and

(n)         any funds of Seller at any time deposited or held in the Over/Under
Account.

Purchased Mortgage Loan: A Mortgage Loan that has been purchased by
Administrative Agent on behalf of Buyers from Seller in connection with a
Transaction and which has not been repurchased by Seller hereunder.

QM Rule:  12 CFR 1026.43(e), including all applicable official staff commentary.

Qualified Mortgage: A Mortgage Loan that satisfies the criteria for a “qualified
mortgage” as set forth in the QM Rule.

RD: The United States Department of Agriculture Rural Development and any
successor thereto.

Recipient:  The Administrative Agent, any Buyer or any other recipient of any
payment to be made by or on account of any obligation of Seller or Guarantor
hereunder.

Records:  All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller, Servicer or any other person or entity with respect to a Purchased
Mortgage Loan.  Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Loan Files, the Servicing Records, the credit files related to the
Purchased Mortgage Loan and any other instruments necessary to document or
service a Mortgage Loan.

RD Loan Guaranty Agreement: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.

RD Regulations: The regulations promulgated by the RD under the Consolidated
Farm and Rural Development Act of 1977; and other RD issuances relating to rural
housing loans codified in the Code of Federal Regulations.

Rebuttable Presumption Qualified Mortgage: A Qualified Mortgage with an annual
percentage rate that exceeds the average prime offer rate for a comparable
mortgage loan as of the date the interest rate is set by 1.5 or more percentage
points for a first-lien Mortgage Loan or by 3.5 or more percentage points for a
subordinate-lien Mortgage Loan.

Related Credit Enhancement: As defined in Section 6.1 of this Agreement.

Related Parties: With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

Removal Effective Date: As defined in Section 17.6(b) of this Agreement.





Exh. A-22

--------------------------------------------------------------------------------

 

 

 

Reportable Event: An event described in Section 4043(c) of ERISA with respect to
a Plan as to which the thirty (30) days’ notice requirement has not been waived
by the PBGC.

Repurchase Acceleration Event: Any of the conditions or events set forth in
Section 4.2 of this Agreement.

Repurchase Date: The date on which Seller is to repurchase a Purchased Asset
subject to a Transaction from Administrative Agent on behalf of Buyers, which is
either (i) the date specified in the related Transactions Terms Letter and/or
Asset Data Record, or (ii) the date identified to Administrative Agent by Seller
as the date that the related Purchased Asset is to be sold pursuant to a
Purchase Commitment; provided,  however, that if the Repurchase Date is not a
date within the Maximum Dwell Time for a Purchased Asset with Standard Status,
Administrative Agent may, at its sole and individual discretion, deem such
Purchased Asset a Noncompliant Asset and Administrative Agent may pursue any
rights and remedies accorded Administrative Agent on behalf of Buyers hereunder
as a result thereof, including, without limitation, charging Seller any
applicable fees as a result thereof. The Repurchase Date for each Purchased
Asset shall in no event occur later than one (1) year after the Purchase Date of
such Purchased Asset.

Repurchase Price: The price at which a Purchased Asset is to be transferred from
Administrative Agent, on behalf of Buyers, or its designee to Seller upon
termination of a Transaction, which shall equal the sum of (i) the Purchase
Price, (ii) any applicable fees and indemnities owed by Seller in connection
with the Purchased Asset and (iii) the Price Differential due on such Purchase
Price pursuant to Section 2.6 as of the date of such determination.

Repurchase Transaction: A repurchase transaction, as defined and described in
Section 6.6 of this Agreement.

Request for Temporary Increase: As defined in Section 2.10 of this Agreement.

Required Buyers:

(a) At any time any single Buyer has a Commitment representing an amount equal
to or more than 50% of the Aggregate Transaction Limit, such Buyer and at least
one other Buyer;  or

(b) At any time any single Buyer does not have a Commitment representing an
amount equal to or more than 50% of the Aggregate Transaction Limit,  the
Majority Buyers.

In each case, the Commitment of any Defaulting Buyer shall be disregarded in
determining Required Buyers at any time; provided that, the amount of any
reimbursement of any Swing Line Transaction that such Defaulting Buyer has
failed to fund that have not been reallocated to and funded by another Buyer
shall be deemed to be held by the Buyer that is the Swing Line Provider in
making such determination.

Resignation Effective Date: As defined in Section 17.6(a) of this Agreement.

Responsible Officer:  As to any Person, the chief executive officer or, with
respect to financial matters, the chief financial officer or treasurer of such
Person.

S&P:  S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

Safe Harbor Qualified Mortgage: A Qualified Mortgage with an annual percentage
rate that does not exceed the average prime offer rate for a comparable mortgage
loan as of the date the interest rate is set by 1.5 or more percentage points
for a first-lien Mortgage Loan or by 3.5 or more percentage points for a
subordinate-lien Mortgage Loan.





Exh. A-23

--------------------------------------------------------------------------------

 

 

 

Sanctions: As defined in Section 8.1(dd) of this Agreement.

Scheduled Unavailability Date:  As defined in Section 13.6 of this Agreement.

SEC: As defined in Section 18.17 of this Agreement.

Seller: As defined in the introductory paragraph of this Agreement.

Seller’s Release:  A notice substantially in the form of Exhibit P attached
hereto.

Servicer:  Seller or such other entity responsible for servicing or
subservicing, as the case may be, the Purchased Mortgage Loans and that has been
approved by Administrative Agent in writing, or, in each case, any successor or
permitted assigns thereof.

Servicer Notice: The notice acknowledged by the Servicer which is substantially
in the form of Exhibit K hereto.

Servicer Termination Event:  The occurrence of any of the following conditions
or events shall be a Servicer Termination Event:

(a)         Servicer ceases to meet the qualifications for maintaining all
Approvals, such Approvals are revoked or such Approvals are materially modified;

(b)         Servicer becomes subject to any material penalties and/or sanctions
by any Agency, HUD, FHA, VA or RD;

(c)         Servicer fails to service the Eligible Assets subject to
Transactions materially in accordance with applicable Agency Guides resulting in
a diminution in value of any such Eligible Asset;

(d)         Servicer fails to service the Eligible Assets subject to
Transactions materially in accordance with the related Servicing Agreement or
otherwise default under the related Servicing Agreement, after giving effect to
any applicable notice or grace periods;

(e)         Servicer fails to maintain all state and federal licenses necessary
to do business in any jurisdiction where Mortgaged Property is located if such
license is required, or to be in compliance with any licensing Laws of any
jurisdiction where Mortgaged Property is located;

(f)         Servicer fails to deliver any information, report, certification or
other material when required under the Regulation AB Compliance Addendum;

(g)         (i) Servicer or any of its Subsidiaries or Affiliates shall default
under, or fail to perform as required under, or shall otherwise breach the terms
of any instrument, agreement or contract between Servicer or such other entity
on the one hand, and Administrative Agent or any of Administrative Agent’s
Affiliates on the other; or (ii) Servicer or any of its Subsidiaries or
Affiliates shall default under, or fail to perform as required under, the terms
of any repurchase agreement, loan and security agreement or similar credit
facility, any agreement for borrowed funds or any other material agreement
entered into by Servicer or such other entity and any third party;

(h)         an Insolvency Event shall have occurred with respect to Servicer or
any of its Affiliates or Subsidiaries; or Servicer shall admit in writing its
inability to, or intention not to, perform any of its obligations under this
Agreement or any of the other Principal Agreements to which it is a party; or
Administrative Agent shall have determined in good faith that Servicer is unable
to meet its financial commitments as they come due;





Exh. A-24

--------------------------------------------------------------------------------

 

 

 

(i)          a Change of Control shall occur with respect to Servicer; or

(j)          a Material Adverse Effect shall occur with respect to Servicer.

Servicing Agreement: If the Purchased Mortgage Loans are serviced by any third
party servicer, the agreement with that third party in form and substance
acceptable to Administrative Agent.

Servicing Records:  All servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of a
Mortgage Loan.

Servicing Rights:  The contractual, possessory or other rights of Seller,
Servicer or any other Person, whether arising under a Servicing Agreement, the
Custodial Agreement or otherwise, to administer or service a Mortgage Loan or to
possess related Servicing Records.

Settlement Date: With respect to a Mortgage-Backed Security, the date on which
the applicable Agency delivers such Mortgage-Backed Security to the Depository
and it is registered as a book-entry security in the name of the Depository.

SIFMA: As defined in Section 7.2(b) of this Agreement.

Sole Bookrunner: As defined in the introductory paragraph of this Agreement.

Sole Lead Arranger: As defined in the introductory paragraph of this Agreement.

Standard Status: As of any date of determination, a Purchased Asset that has
been subject to a Transaction for less than the applicable Maximum Dwell Time
and that is not a Noncompliant Asset or a Defective Asset.

Statement Date: As defined in Section 8.1(e)(a) of this Agreement.

Strict Compliance:  The compliance of Seller and Mortgage Loans that are
intended to be Agency Eligible Mortgage Loans with the requirements of the
applicable Agency Guide, as applicable and as amended by any agreements between
Seller and the applicable Agency, sufficient to enable Seller to issue and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Mortgage-Backed Security; provided,  that, until copies of any such agreements
between Seller and Fannie Mae, Freddie Mac or Ginnie Mae, as applicable, have
been provided to Administrative Agent by Seller and agreed to by Administrative
Agent, such agreements shall be deemed, as between Seller and Administrative
Agent, not to amend the requirements of the applicable Agency Guide.

Subordinated Debt:  Indebtedness of Seller which is (i) unsecured, (ii) as to
which no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) as to which the payment of the principal of and
interest on such Indebtedness and other obligations of Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of Seller to Administrative Agent and  Buyers
hereunder on terms and conditions approved in writing by Administrative Agent
and all other terms and conditions of which are satisfactory in form and
substance to Administrative Agent.

Subsidiary: With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation,





Exh. A-25

--------------------------------------------------------------------------------

 

 

 

partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

Successor Servicer: Any successor subservicer of the Purchased Mortgage Loans
appointed by Administrative Agent as described in Section 6.2(h) of this
Agreement.

Swing Line Interest:  For each Purchased Asset as of any date of determination,
an amount equal to the product of (a) 0.05% and (b) the Purchase Price for such
Purchased Asset.  Swing Line Interest will be calculated in accordance with
Section 3.2(d)(iii) of this Agreement.

 

Swing Line Provider: Bank of America, N.A. in its capacity as provider of Swing
Line Transactions, or any successor swing line provider hereunder.

Swing Line Transaction:  As defined in Section 3.2(d)(i) of this Agreement.

Swing Line Sublimit: An amount equal to the lesser of (a) $100,000,000 and (b)
the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

Takeout Price:  The purchase price to be paid for a Purchased Asset or related
Mortgage-Backed Security by the related Approved Investor pursuant to the
related Purchase Commitment.

Tangible Net Worth: As of any date of determination, (i) the Net Worth of Seller
and its consolidated Subsidiaries, on a combined basis, determined in accordance
with GAAP, and minus (ii) all intangibles determined in accordance with GAAP
(including, without limitation, goodwill, capitalized financing costs and
capitalized administration costs but excluding originated and purchased mortgage
servicing rights) and any and all advances to, investments in and receivables
held from Affiliates.

Taxes:  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
impose by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Temporary Aggregate Transaction Limit: As defined in Section 2.10 of this
Agreement.

Temporary Increase: As defined in Section 2.10 of this Agreement.

Termination Date:  October 28, 2019.

Test Period: Any calendar quarter.

Texas Cash-Out Refinance Mortgage Loan: A Mortgage Loan originated in the state
of Texas pursuant to Article XVI, Section 50(a)(6) of the Texas Constitution.

TILA-RESPA Integrated Disclosure Rule: The Truth-in-Lending Act and Real Estate
Settlement Procedures Act Integrated Disclosure Rule, adopted by the Consumer
Financial Protection Bureau, which is effective for residential mortgage loan
applications received on or after October 3, 2015.

Total Liabilities: As of any date of determination, the sum of (i) the total
liabilities of Seller on any given date of determination, to be determined in
accordance with GAAP consistent with those applied in the preparation of
Seller’s financial statements, plus (ii) to the extent not already included
under GAAP, the total aggregate outstanding amount owed by Seller under any
purchase, repurchase, refinance or other similar credit arrangements, plus (iii)
to the extent not already included under GAAP, any “off balance



Exh. A-26

--------------------------------------------------------------------------------

 

 

 

sheet” purchase, repurchase, refinance or other similar credit arrangements,
minus (iv) non-recourse debt, including securitization debt, and intercompany
debt eliminated in consolidation.

Trade Assignment: An assignment to Administrative Agent for the benefit of
Buyers of a forward trade between an Approved Investor and Seller with respect
to one or more Purchased Assets or related Mortgage-Backed Security, in each
case in substantially the form of Exhibit N hereto, together with the related
Purchase Commitment that has been fully executed, is enforceable and is in full
force and effect and confirms the details of such forward trade.

Transaction:  The sale of certain residential mortgage loans and/or other
mortgage related assets and interests by Seller to Administrative Agent on
behalf of Buyers, against the transfer of funds by Administrative Agent on
behalf of Buyers with a simultaneous agreement by Administrative Agent on behalf
of Buyers to sell to Seller such purchased assets at a date certain or on demand
after the Purchase Date, against the transfer of funds by Seller, pursuant to
the terms and conditions of this Agreement. For the avoidance of doubt,
“Transactions” shall include Swing Line Transactions.

Transaction Exposure: As to any Buyer at any time, its Applicable Percentage of
the Aggregate Outstanding Purchase Price as of such date of determination.

Transactions Terms Letter: The document executed by Administrative Agent, Buyers
and Seller, referencing this Agreement and setting forth certain specific terms,
and any additional terms, with respect to this Agreement.

Transfer Transaction: As defined in Section 2.2 of the Agreement.

Type:  A specific type of mortgage loan, as set forth in the Transactions Terms
Letter.

Type Margin: With respect to each Type of Purchased Asset, the corresponding
annual rate of interest for such Type as set forth in the Transactions Terms
Letter that shall be added to the Applicable Pricing Rate to determine the
annual rate of interest for the related Purchase Price.

Type Purchase Price Percentage: With respect to each Type of Purchased Asset,
the corresponding purchase price percentage for such Type, as set forth in the
Transactions Terms Letter.

Type Sublimit: Any of the applicable Type Sublimits, as set forth in the
Transactions Terms Letter.

Underwriting Guidelines:  (a) With respect to Mortgage Loans originated by
Seller, the standards, procedures and guidelines of the Seller for underwriting
Mortgage Loans, which are set forth in the written policies and procedures of
Seller, the Fannie Mae Single-Family Selling and Servicing Guide, the Freddie
Mac Single-Family Seller/Servicer Guide or the underwriting guidelines relating
to Government Mortgage Loans and such other guidelines as are identified and
approved in writing (which may be via electronic mail) by Administrative Agent
and each Buyer as set forth in Section 18.2 as to what constitutes an Eligible
Mortgage Loan, and (b) with respect to Correspondent Mortgage Loans, the
standards, procedures and guidelines of the Seller or PennyMac Corp. for
acquiring Mortgage Loans originated in connection with such party’s
correspondent program as set forth on its website
(https://www.gopennymac.com/tools/seller-guide or
https://www.gopennymac.com/tools/non-delegated-resources) and (c) with respect
to Jumbo Mortgage Loans, the standards, procedures and guidelines of Seller for
underwriting Jumbo Mortgage Loans, as approved via email by Administrative Agent
and Buyers pursuant to Section 18.2 hereof as to what constitutes an Eligible
Mortgage Loan.

Uniform Commercial Code:  The Uniform Commercial Code as in effect on the date
hereof in the State of New York or the Uniform Commercial Code as in effect in
the applicable jurisdiction.





Exh. A-27

--------------------------------------------------------------------------------

 

 

 

USDA:  The United States Department of Agriculture and any successor thereto.

 

USDA Streamline Refinance Mortgage Loan: A Government Mortgage Loan originated
and underwritten in accordance with the “USDA Streamline Refinance” program and
RD Regulations.

U.S. Person:  Any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate:  As defined in Section 13.1(ii)(c) of this
Agreement.

VA: The Department of Veterans Affairs and any successor thereto.

VA Approved Lender:  A lender which is approved by the VA to act as a lender in
connection with the origination of VA Loans.

VA Loan: A first lien Mortgage Loan which is subject to a guarantee by the VA
under a VA Loan Guaranty Agreement, or is subject to a current binding and
enforceable commitment for such guarantee pursuant to the provisions of the
Servicemen’s Readjustment Act, as amended, was originated in Strict Compliance
with VA Regulations and the Ginnie Mae Guide, is eligible for inclusion in the
Ginnie Mae Program, and unless otherwise agreed to by Buyer in its sole
discretion, does not exceed the applicable maximum mortgage limits as set forth
in the VA Regulations.

VA Loan Guaranty Agreement: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, together
with all amendments, modifications, supplements and restatements thereto.

VA Regulations: Regulations promulgated by the U.S. Department of Veterans
Affairs pursuant to the Servicemen’s Readjustment Act, as amended, codified in
38 Code of Federal Regulations, and other VA issuances relating to Government
Mortgage Loans, including related handbooks, circulars and notices.

Warehouse Lender’s Release:  A notice substantially in the form of Exhibit Q
attached hereto.

Wet Mortgage Loan: A Mortgage Loan (other than a Correspondent Mortgage Loan)
which Seller is selling to Administrative Agent simultaneously with the
origination thereof and the related Mortgage Loan File has not been received by
or certified to by Custodian.

Write-Down and Conversion Powers: With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 



Exh. A-28

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

FORM OF IRREVOCABLE CLOSING INSTRUCTIONS

[DATE]

 

 

 

 

(“Closing Agent”)

 

 

 

 

 

 

 

 

 

 

Dear

 

 

Re:        Irrevocable Closing Instructions

Closing Protection Letter Issued By, if
applicable:  ______________________________

Ladies and Gentlemen:

This letter is being sent in accordance with that certain Amended and Restated
Master Repurchase Agreement dated as of October 29, 2018 (the “Agreement”)
 among PennyMac Loan Services, LLC (“Seller”), Private National Mortgage
Acceptance Company, LLC (“Guarantor”),  Bank of America, N.A. (“Administrative
Agent”),  Capital One, National Association and The Bank of New York Mellon
 (“Buyers”), the terms of which do not affect Closing Agent except as set forth
herein.

Pursuant to the Agreement, you have been identified as either:

            the title insurer to close and provide title insurance on certain
mortgage loans made by Seller; or

            the closing agent to close and fund certain mortgage loans made by
Seller and covered by the above referenced closing protection letter (the
“Mortgage Loans”).

From time to time, Administrative Agent will wire to you, for the account of
Seller, funds requested by Seller under the terms of the Agreement to be used by
you for the purpose of funding such Mortgage Loan(s) and for no other
purpose.  Notwithstanding anything to the contrary contained herein, you are not
to distribute any of such funds to Seller.  You must immediately return the
funds to Administrative Agent at the following account if one of the following
conditions occurs:

            You do not close any Mortgage Loan within forty-eight (48) hours of
the time you receive the applicable funds; or

            You receive funds for a Mortgage Loan for which you have not been
instructed by Seller to (a) obtain title insurance from the title insurance
company specified in the above referenced closing protection letter or (b)
underwrite the title insurance.

Bank:

Bank of America, N.A.

ABA No.:

*********

Account No.:

**********

Credit:

Warehouse Lending – Payoff Account

Reference:

PennyMac Loan Services, LLC





Exh. B-1

--------------------------------------------------------------------------------

 

 

 

If the Mortgage Loan Documents (as described below) have not been delivered to
Seller prior to the funding of the Transaction, within forty-eight (48) hours of
closing any Mortgage Loan, unless otherwise instructed by Administrative Agent,
you must deliver to Seller, the following Mortgage Loan Documents:

(a)         the original mortgage note evidencing the Mortgage Loan, endorsed by
Seller in blank, with a complete chain from the originator to Seller;

(b)         if in your possession, an original assignment in blank executed by
Seller for the mortgage or deed of trust securing the mortgage note, in
recordable form but unrecorded, with a complete chain of intervening assignments
from the originator to Seller;

(c)         a certified copy of the executed mortgage or deed of trust securing
the mortgage note; and

(d)         an original or copy of the title insurance policy insuring the first
lien or second lien position of the mortgage or deed of trust, as applicable, in
at least the original principal amount of the related mortgage note and
containing only those exceptions permitted by the purchase commitment, as set
forth in the final closing instructions referred to below, or an unconditional
commitment to issue such a title insurance policy, or a preliminary report and
instructions received from Seller relating to the issuance of such a title
insurance policy.

With respect to each Mortgage Loan for which you act as Closing Agent, Seller
will deliver to you final closing instructions specific to such Mortgage
Loan.  In the event that the terms of the final closing instructions contradict
the terms of these irrevocable closing instructions, the terms of these
irrevocable closing instructions shall govern.  Permission to change the
scheduled closing date for any Mortgage Loan beyond the time permitted herein or
permission to otherwise deviate from these irrevocable closing instructions must
be furnished to you in a writing signed by Administrative Agent and Seller.

By your participation in the closing and funding of a Mortgage Loan as Closing
Agent, you agree to act as Administrative Agent’s bailee with respect to such
Mortgage Loan and the Mortgage Loan Documents referenced above and you thereby
acknowledge your responsibility to Administrative Agent as holder of an interest
in such Mortgage Loan and to care for and protect Administrative Agent’s (on
behalf of Buyers) interest in such Mortgage Loan.  Facsimile signatures on these
instructions shall be deemed valid and binding to the same extent as the
original.

Sincerely,

    

 

 

 

 

 

 

Bank of America, N.A.

 

PennyMac Loan Services, LLC

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 



Exh. B-2

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

I, _______________________, am the duly elected Secretary of PennyMac Loan
Services, LLC  (“Company”), and I hereby certify that:

1.          Each of the persons listed below has been duly elected to and now
holds the office of the Company set forth opposite his or her name and is
currently serving, in such capacity, and the signature of each such person set
forth opposite his or her title is his or her true and genuine signature:

Name

    

Office

    

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.          Attached hereto as Exhibit A is a true and complete copy of the
Articles of Incorporation of the Company (or its equivalent if the Company is
not a corporation), as in full force and effect.  No amendment or other document
relating to or affecting the Articles of Incorporation (or its equivalent) has
been filed in the office of the Secretary of State of incorporation or formation
and no action has been taken by the Company or its shareholders, directors or
officers in contemplation of the filing of any such amendment or other documents
and no proceedings therefore have occurred;

3.          Attached hereto as Exhibit B is a true and complete copy of the
By-laws of the Company (or its equivalent if the Company is not a corporation),
as in full force and effect, and such By-laws (or its equivalent) have not been
amended, except for amendments included in the copy attached hereto; and

4.          Attached hereto as Exhibit C is true and complete copy of the
resolutions duly and validly adopted either at a special or regular meeting or
by unanimous consent that apply to the Master Repurchase Agreement between the
Company and Bank of America, N.A., and such resolutions have not been amended,
modified or rescinded in any respect and remain in full force and effect without
modification or amendment as of the date hereof.

Dated:

 

By:

 

 

Secretary

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

[Reserved]

 

 

 



Exh. D-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

I, ___________________, do hereby certify that I am the [duly elected, qualified
and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of PennyMac Loan Services, LLC
(“Seller”).  This Certificate is delivered to you in connection with Section
9.22 of the Amended and Restated Master Repurchase Agreement dated as of October
29, 2018, among Seller, Private National Mortgage Acceptance Company, LLC, Bank
of America, N.A. and the other Buyers party thereto (as amended from time to
time, the “Agreement”), as the same may have been amended from time to time.  I
hereby certify that, as of the date of the financial statements attached hereto
and as of the date hereof, Seller is and has been in compliance with all the
terms of the Agreement and, without limiting the generality of the foregoing, I
certify that:

Minimum Tangible Net Worth.  Seller has maintained  a Tangible Net Worth of at
least $500,000,000.  A detailed summary of the calculation of Seller’s actual
Tangible Net Worth is provided in Schedule 1 hereto.

Total Liabilities to Tangible Net Worth Ratio.  Seller’s ratio of Total
Liabilities to Tangible Net Worth has not exceeded 10:1.  A calculation of
Seller’s actual Total Liabilities to Tangible Net Worth is provided in Schedule
1 hereto.

Maintenance of Profitability.  For purposes of entering new Transactions, Seller
has not permitted, for any Test Period, Net Income for such Test Period, before
income taxes for such Test Period and distributions made during such Test
Period, to be less than $1.00.

Maintenance of Liquidity.  Seller has ensured that, at all times, it has had
unrestricted cash and Cash Equivalents in an amount not less than $40,000,000.

Insurance.  Seller has maintained an insurance policy, in a form and substance
satisfactory to Administrative Agent, covering against loss or damage relating
to or resulting from any breach of fidelity by Seller, or any officer, director,
employee or agent of Seller, any loss or destruction of documents (whether
written or electronic), fraud, theft, misappropriation and errors and omissions,
such that Administrative Agent has the right to pursue any claim for coverage
available to any named insured to the full extent allowed by law.  This policy
names Administrative Agent as a loss payee and provides coverage in an amount as
required by the Fannie Mae Guide.  Seller has not amended, cancelled, suspended
or otherwise changed such policy in a materially adverse manner without the
prior written consent of Administrative Agent.

Financial Statements.  The financial statements attached hereto fairly present
in all material respects the consolidated financial condition and results of
operations of Guarantor and its consolidated Subsidiaries and the financial
condition and results of operations of Seller, in accordance with GAAP,
consistently applied, as at the end of, and for, the calendar month ending on
[DATE] (subject to normal year-end adjustments).





E-1

--------------------------------------------------------------------------------

 

 

 

Documentation.  Seller has performed the documentation procedures required by
its operational guidelines with respect to endorsements and assignments,
including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Mortgage
Loan.

Compliance.  Seller has observed or performed in all material respects all of
its covenants and other agreements, and satisfied every condition, contained in
the Agreement and the other Principal Agreements to be observed, performed and
satisfied by it.  [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]

Regulatory Action.  Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened.  Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could materially and
adversely impact Seller’s business.  [If so, Seller shall describe the situation
in reasonable detail and describe the action that Seller has taken or proposes
to take in connection therewith.]

No Default.  No Potential Default or Event of Default has occurred or is
continuing.  [If any Potential Default or Event of Default has occurred and is
continuing, Seller shall describe the same in reasonable detail and describe the
action Seller has taken or proposes to take with respect thereto, and if such
Potential Default or Event of Default has been expressly waived by Buyer in
writing, Seller shall describe the Potential Default or Event of Default and
provide the date of the related waiver.]

Indebtedness.  All Indebtedness (other than Indebtedness evidenced by the
Repurchase Agreement) of Seller existing on the date hereof is listed on
Schedule 2 hereto.

Originations.  Attached hereto as Schedule 4 is a true and correct summary of
all Mortgage Loans originated or acquired by Seller during the calendar quarter
ending on [DATE].

Hedging.  Seller’s hedging policy as of the Effective Date has remained
unchanged related to the Purchased Assets, other than as attached hereto as
Schedule 5, which includes a true and correct summary of all Interest Rate
Protection Agreements entered into or maintained by Seller during the calendar
quarter ending on [DATE].

Repurchases and Early Payment Default Requests.  Attached hereto as Schedule 6
is a true and correct summary of the portfolio performance including
representation breaches, missing document breaches, repurchases due to fraud,
early payment default requests, summarized on the basis of (a) pending
repurchase demands (including weighted average duration of outstanding request),
(b) satisfied repurchase demands and (c) total repurchase demands.

Most Favored Status.  Seller has not entered a new, or amended any existing
repurchase agreement, warehouse facility, guaranty, or other credit facility
with any Person that has more favorable terms, or new terms have been provided
to Administrative Agent.

 





E-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



E-3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE

CALCULATIONS OF FINANCIAL COVENANTS

As of the quarter ended [Date]

I.

Tangible Net Worth 

 

1.

Net Worth (book)

$

I.(a)

Total

$

 

 

 

 

Less:

 

2.

Goodwill

$

 

3.

Intangibles (excluding Servicing Rights) determined in accordance with GAAP

$

4.

Investments in and Receivables due from Affiliates

$

I.(b)

Total of items 2-4

$

 

 

 

I.(c)

Actual Tangible Net Worth (a minus b)

$

 

Minimum Tangible Net Worth Covenant

$

 

Compliance?

Yes / No

 

 

 

II.

Leverage Ratio

 

 

 

 

 

Total Liabilities divided by Tangible Net Worth – Actual

xx.x

 

Leverage Covenant

xx.x

 

Compliance?

Yes / No

 

 

 

III.

Maintenance of Profitability (For New Transactions)

 

 

 

 

 

Quarterly Profits – Actual

$

 

Quarterly profitability

>= $1.00

 

Compliance?

Yes/No

 

 

 

IV.

Liquidity

xx.x

 

Cash and Cash Equivalents

xx.x

 

Add: Over/Under Account Balance (if separate from Cash)

xx.x

 

Less: Balances pursuant to revolver account control agreements

xx.x

 

Total Liquidity

xx.x

 

 

 

 

Minimum Liquidity required

xx.x

 

Compliance

Yes/No

 

 

 

V.

Additional Warehouse Line

 

 

Aggregate other repurchase or warehouse facilities committed amount

xx.x

 

Requirement: at least equal to Aggregate Transaction Limit

xx.x

 

Compliance

Yes/No

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2 TO OFFICER’S COMPLIANCE CERTIFICATE

 

 

INDEBTEDNESS as of _________________________

 

 

LENDER

TOTAL

FACILITY SIZE

$ AMOUNT

COMMITTED

OUTSTANDING

INDEBTEDNESS

EXPIRATION

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3 TO OFFICER’S COMPLIANCE CERTIFICATE

 

PURCHASED MORTGAGE LOANS

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4 TO OFFICER’S COMPLIANCE CERTIFICATE

 

OVERALL MORTGAGE LOAN ORIGINATIONS

 

 

MORTGAGE LOAN TYPE

TOTAL NUMBER OF
MORTGAGE LOANS
ORIGINATED

AGGREGATE PRINCIPAL
BALANCE OF MORTGAGE
LOANS ORIGINATED

Conventional Conforming Mortgage Loans

 

 

FHA Loans

 

 

VA Loans

 

 

Jumbo Mortgage Loans

 

 

HARP Mortgage Loans

 

 

Agency Securities

 

 

Certified Mortgage Loans

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5 TO OFFICER’S COMPLIANCE CERTIFICATE

 

 

Interest Rate Protection Agreements

 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6 TO OFFICER’S COMPLIANCE CERTIFICATE

 

 

Repurchases and Early Payment Default Requests

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

ASSIGNMENT OF CLOSING PROTECTION LETTER

PennyMac Loan Services, LLC (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) on behalf of Capital
One, National Association and The Bank of New York Mellon unto, all of
Assignor’s claims, demands, rights and causes of action, past, present or
future, that Assignor has for loss or damage covered by the closing protection
letter issued by (Title Company) attached hereto (“Closing Protection Letter”).
Such rights being assigned by Assignor hereunder include, without limitation,
the right to demand, sue, collect, receive, protect, preserve and enforce
performance under the Closing Protection Letter.  Assignee shall succeed to all
rights of recovery of Assignor under the Closing Protection Letter and Assignor
shall execute such instruments and documents necessary and proper to further
secure such rights to Assignee and shall not act in any manner hereafter to
prejudice or impair the rights of Assignee.  Assignor hereby grants Assignee an
irrevocable mandate and power of attorney coupled with an interest with full
power of substitution to transact this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of [DATE].

PennyMac Loan Services, LLC

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 



Exh. F-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

ASSIGNMENT OF FIDELITY BOND AND ERRORS AND OMISSION POLICY

PennyMac Loan Services, LLC (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) on behalf of Capital
One, National Association and The Bank of New York Mellon unto, all of
Assignor’s claims, demands, rights and causes of action, past, present or
future, that Assignor has for loss or damage specifically related to the
Purchased Assets under the Amended and Restated Master Repurchase Agreement,
dated as of October 29, 2018 (as amended, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”)  among Bank of America,
N.A. (“Administrative Agent”), Capital One, National Association,  The Bank of
New York Mellon (the “Buyers”), PennyMac Loan Services, LLC  (“Seller”) and
Private National Mortgage Acceptance Company, LLC (“Guarantor”)  covered by
Assignor’s fidelity bond and errors and omission policy (collectively, the
“Policy”).  Such rights being assigned by Assignor hereunder include, without
limitation, the right to demand, sue, collect, receive, protect, preserve and
enforce performance under the Policy.  Assignee shall succeed to all rights of
recovery of Assignor under the Policy and Assignor shall execute such
instruments and documents necessary and proper to further secure such rights to
Assignee and shall not act in any manner hereafter to prejudice or impair the
rights of Assignee.  Assignor hereby grants Assignee an irrevocable mandate and
power of attorney coupled with an interest with full power of substitution to
transact this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of [DATE].

PennyMac Loan Services, LLC

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 



Exh. G-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, Bank of America, N.A. (“Administrative Agent”),  Capital One, National
Association,  The Bank of New York Mellon  (the “Buyers”),  PennyMac Loan
Services, LLC (“Seller”) and Private National Mortgage Acceptance Company, LLC
(“Guarantor”) have entered into the Amended and Restated Master Repurchase
Agreement, dated as of October 29, 2018 (the “Agreement”), pursuant to which
Administrative Agent on behalf of Buyers has agreed to purchase from Seller
certain mortgage loans from time to time, subject to the terms and conditions
set forth therein;

WHEREAS, Seller has agreed to give to Administrative Agent a power of attorney
on the terms and conditions contained herein in order for Administrative Agent
to take any action that Administrative Agent may deem necessary or advisable to
accomplish the purposes of the Agreement;

NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints
Administrative Agent its true and lawful Attorney-in-Fact, with full power and
authority hereby conferred in its name, place and stead and for its use and
benefit, to do and perform the following in connection with assets purchased by
Administrative Agent on behalf of Buyers from Seller under the Agreement (the
“Purchased Assets”) or as otherwise provided below:

(1)         to receive, endorse and collect all checks made payable to the order
of Seller representing any payment on account of the Purchased Assets;

(2)         to assign or endorse any mortgage, deed of trust, promissory note or
other instrument relating to the Purchased Assets;

(3)         to correct any assignment, mortgage, deed of trust or promissory
note or other instrument relating to the Purchased Assets, including, without
limitation, unendorsing and re- endorsing a promissory note to another investor;

(4)         to complete and execute lost note affidavits or other lost document
affidavits relating to the Purchased Assets;

(5)         to issue title requests and instructions relating to the Purchased
Assets;

(6)         to give notice to any individual or entity of its interest in the
Purchased Assets under the Agreement; and

(7)         upon termination of Seller as Servicer by Administrative Agent as
permitted under the Agreement, to service and administer the Purchased Assets,
including, without limitation, the receipt and collection of all sums payable in
respect of the Purchased Assets.

Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.





Exh. H-1

--------------------------------------------------------------------------------

 

 

PennyMac Loan Services, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

STATE OF CALIFORNIA

 

COUNTY OF ______________

 

On ______________________, 20__, before me, ____________________________, a
Notary Public, personally appeared ______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

Signature

 

 

 

 

 

(Seal)

 

 

 



Exh. H-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-1

ACKNOWLEDGEMENT OF PASSWORD CONFIDENTIALITY AGREEMENT

PennyMac Loan Services, LLC (“Seller”) has entered into an Amended and Restated
Master Repurchase Agreement with Bank of America, N.A. (“Administrative Agent”),
 Capital One, National Association and The Bank of New York Mellon (the
“Buyers”) and Private National Mortgage Acceptance Company, LLC
(“Guarantor”).  In connection therewith, Seller is being provided access to the
website at www.bankofamerica.com/warehouselending (the “Website”).  As
consideration for being provided access to and use of the Website, Seller agrees
that:

1.          Seller may only access the Website by using a user name and password
issued by Administrative Agent.

2.          Administrative Agent reserves the right to revoke or deactivate any
user name and/or password at any time.

3.          Seller shall designate in writing an authorized representative (the
“Authorized Representative”) to communicate with Administrative Agent regarding
the authorized users of the Website.  The Authorized Representative shall be
responsible for notifying Administrative Agent of any changes, additions or
deletions to the authorized users.  Under no circumstances may user names and
passwords be transferred between authorized users.  Seller shall be solely
responsible for all actions of its Authorized Representative and shall
immediately notify Administrative Agent of any change in its Authorized
Representative.  Administrative Agent shall be entitled to rely on the authority
and directions of the Authorized Representative without further
inquiry.  Authorized Representative shall communicate with Administrative Agent
in writing or via telephone by dialing (800) 669-2955.

4.          Seller shall be solely responsible for safeguarding access to user
names and passwords and for implementing controls to prevent unauthorized usage
of the Website.

5.          Seller is responsible for all requests, approvals and other
transactions on the Website accessed through user names and/or passwords issued
to Seller.

6.          Administrative Agent shall be entitled to rely on all requests,
approvals and other communications made on the Website through a user name
and/or password issued to Seller until such time as:

(a)         Seller provides Administrative Agent with written instructions to
the contrary; and

(b)         Administrative Agent has sufficient time to notify the appropriate
employees and modify its computerized systems to deactivate the affected user
name and/or password.

7.          Any dispute regarding the use of user names and/or passwords shall
be resolved in accordance with the terms and conditions of the Agreement.

By signing below you acknowledge your agreement to the terms and conditions set
forth herein.  Facsimile signatures shall be deemed valid and binding to the
same extent as the original.

 





Exh. I-1-1

--------------------------------------------------------------------------------

 

 

 

SELLER AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Seller under this Agreement as an
Authorized Representative.

By:

 

    

By:

 

    

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PennyMac Loan Services, LLC

 

 

Print Name:

 

 

Signature:

 

    

Date:

 

 

 

 

 



Exh. I-1-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-2

BUYER AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Buyer under this Agreement as an
Authorized Representative.

 

By:

 

    

By:

 

    

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

[________________]

 

 

 

 

 

 

 

Print Name:

 

 

Signature:

 

Date:

 

 

 

 

 

 



Exh. I-2-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT J

WIRING INSTRUCTIONS

Seller’s Wire Instructions:

Account #:1235544258

Account Holder’s name: PennyMac Loan Services, LLC Operating Account

ABA #:*********

Bank name: Bank of America

Bank Address: 2000 Clayton Road, Concord, CA 94520

 

Administrative Agent’s Wire Instructions:

Bank:  Bank of America, N.A.
ABA No.:  *********
Account No.: **********
Reference: PennyMac Loan Services, LLC

Capital One, National Association’s Wire Instructions:

Account # *************
Account Holder’s name: Member Services Clearing Account
ABA #: *********
Bank name: Capital One, N.A
City: Glen Allen
State: Virginia
Attention: Member Servicing

The Bank of New York Mellon’s Wire Instructions:

Account # GLA/*******
Account Holder’s name: Commercial Loans
ABA #: **********
Bank name: The Bank of New York Mellon
City: Pittsburgh
State: Pennsylvania
Attention: Pennymac Loan Servicing, LLC

 

These wiring instructions may not be changed except by an authorized
representative of Administrative Agent, Seller or Buyers, as applicable. 
Administrative Agent shall be entitled to rely on these wiring instructions
without further inquiry or verification.

 

 



Exh. J-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT K

FORM OF SERVICER NOTICE AND ACKNOWLEDGEMENT

[Date]

[_______________], as Servicer
[ADDRESS]
Attention:  __________________

Re:        Amended and Restated Master Repurchase Agreement, dated as of October
29, 2018 (the “Repurchase Agreement”), among PennyMac Loan Services, LLC (the
“Seller”), Bank of America, N.A. (the “Administrative Agent”),  Capital One,
National Association and The Bank of New York Mellon (the “Buyers”) and Private
National Mortgage Acceptance Company, LLC (“Guarantor”).

Ladies and Gentlemen:

[_______________________] (“Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain [Servicing Agreement], dated as of [         ]
(the “Servicing Agreement”) between Servicer and Seller.  Pursuant to the
Repurchase Agreement among Administrative Agent, Buyers and Seller, Servicer is
hereby notified that Seller may from time to time sell to Administrative Agent
on behalf of Buyers certain mortgage loans which are currently being serviced by
Servicer pursuant to the terms of the Servicing Agreement.

Section 1.  Direction Notice.  (a) Upon receipt of notice from Administrative
Agent (a “Direction Notice”) in which Administrative Agent shall identify the
mortgage loans which are sold to Administrative Agent on behalf of Buyers under
the Repurchase Agreement (the “Mortgage Loans”), Servicer shall segregate all
amounts collected on account of such Mortgage Loans, hold them in trust for the
sole and exclusive benefit of Administrative Agent on behalf of Buyers, and
remit such collections in accordance with Administrative Agent’s written
instructions.  Further, Servicer shall follow the instructions of Administrative
Agent with respect to the Mortgage Loans, and shall deliver to Administrative
Agent any information with respect to the Mortgage Loans as reasonably requested
by Administrative Agent.

(b) Notwithstanding any contrary information which may be delivered to the
Servicer by Seller, Servicer may conclusively rely on any information delivered
by Administrative Agent, and Seller shall indemnify and hold the Servicer
harmless for any and all claims asserted against it for any actions taken in
good faith by the Servicer in connection with the delivery of such information.

Section 2.  No Modification of the Servicing Agreement.  Without the prior
written consent of Administrative Agent exercised in Administrative Agent’s sole
and individual discretion, Servicer shall not agree to (a) any material
modification, amendment or waiver of the Servicing Agreement; (b) any
termination of the Servicing Agreement or (c) the assignment, transfer, or
material delegation of any of its rights or obligations under the Servicing
Agreement.

Section 3.  Right of Termination.  Administrative Agent shall have the right to
terminate the Servicer’s rights and obligations to service the Mortgage Loans
under the Servicing Agreement in accordance with the terms thereof.  Any fees
due to the Servicer (a) in connection with any termination shall be paid by
Seller and (b) incurred following receipt of a Direction Notice shall be paid by
Administrative Agent to the extent that such fees relate to the Mortgage Loans
that are subject to the Servicing Agreement.  Seller and the Servicer shall
cooperate in transferring the servicing with respect to such Mortgage Loans to a
successor servicer appointed by Administrative Agent in its sole and individual
discretion.





Exh. K-3

--------------------------------------------------------------------------------

 

 

 

Section 4.  Notices. All notices, demands, consents, requests and other
communications required or permitted to be given or made hereunder in writing
shall be mailed (first class, return receipt requested and postage prepaid) or
delivered in person or by overnight delivery service or by facsimile, addressed
to the respective parties hereto at their respective addresses set forth below
or, as to any such party, at such other address as may be designated by it in a
notice to the other:

Any notices to Administrative Agent should be delivered to the following
addresses:

Bank of America, N.A.

One Bryant Park – 11th floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Director – Mortgage Finance

Telephone: (646) 855-0946

Facsimile: (646) 855-5050

Email: Eileen.Albus@baml.com

 

and

 

Bank of America, N.A.
31303 Agoura Road

Mail Code: CA6-917-02-63

Westlake Village, California 91361

Attention: Adam Gadsby, Managing Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com

 

Any notices to Servicer should be delivered to the following addresses:

[                       ]

Any notices to Seller should be delivered to the following addresses:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Pamela Marsh

Phone Number: (805) 330-6059

Email: pamela.marsh@pnmac.com

 

Section 5.  Counterparts.  This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

Section 6.  Entire Agreement; Severability.  This agreement shall supersede any
existing agreements between the parties containing general terms and conditions
for the servicing of the Mortgage Loans.  Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.





Exh. K-4

--------------------------------------------------------------------------------

 

 

 

Section 7.  Governing Law; Jurisdiction; Waiver of Jury Trial.  (a) This
agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to principles of conflicts of laws (other than Section 5-1401 of
the New York General Obligations Law).

(b) All legal actions between or among the parties regarding this agreement,
including, without limitation, legal actions to enforce this agreement or
because of a dispute, breach or default of this agreement, shall be brought in
the federal or state courts located in New York County, New York, which courts
shall have sole and exclusive in personam, subject matter and other jurisdiction
in connection with such legal actions. The parties hereto irrevocably consent
and agree that venue in such courts shall be convenient and appropriate for all
purposes and, to the extent permitted by law, waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same.  The parties hereto further irrevocably
consent and agree that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 18.9, and that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

(c) The parties hereto hereby irrevocably waive, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this agreement or the transactions contemplated
hereby or thereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





Exh. K-5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                         ], as Servicer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Exh. K-6

--------------------------------------------------------------------------------

 

 

 

EXHIBIT L

REPRESENTATIONS AND WARRANTIES

Representations and Warranties Concerning Purchased Assets.  Seller represents
and warrants to and covenants with Administrative Agent on behalf of Buyers that
the following are true and correct with respect to each Purchased Asset as of
the related Purchase Date through and until the date on which such Purchased
Asset is repurchased by Seller. With respect to those representations and
warranties which are made to the best of Seller’s knowledge, if it is discovered
by Seller or Administrative Agent that the substance of such representation and
warranty is inaccurate, notwithstanding Seller’s lack of knowledge with respect
to the substance of such representation and warranty, such inaccuracy shall be
deemed a breach of the applicable representation and warranty.

(a)      Eligible Asset.  The Mortgage Loan is an Eligible Mortgage Loan.  The
Mortgage Loan is a legal, valid and binding obligation of the Mortgagor
thereunder, enforceable in accordance with its terms and subject to no offset,
defense or counterclaim, obligating Mortgagor to make the payments specified
therein.

(b)      Purchase Commitment; Trade Assignment.  Unless otherwise stated in the
Transactions Terms Letter, the Asset is covered by a Purchase Commitment that
(i) permits assignment thereof to Administrative Agent, (ii) does not exceed the
availability under such Purchase Commitment (taking into consideration mortgage
loans or securities, as applicable, which have been purchased by the respective
Approved Investor under the Purchase Commitment), (iii) conforms to the
requirements and the specifications set forth in such Purchase Commitment and
the related regulations, rules, requirements and/or handbooks of the applicable
Approved Investor, and (iv) is eligible for sale to and insurance or guaranty
by, respectively, the applicable Approved Investor and any applicable
insurer.  Each such Purchase Commitment is enforceable, in full force and
effect, and if such Asset is a Pooled Mortgage Loan, such Purchase Commitment is
validly and effectively assigned to Administrative Agent pursuant to a Trade
Assignment.  Each such Trade Assignment is enforceable and in full force and
effect, and was delivered by Seller to Administrative Agent in accordance with
the requirements set forth in Section 7.2(b).  Each Purchase Commitment and
Trade Assignment is a legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(c)     Asset Data Record.  The information contained in the Asset Data Record
is true, correct and complete.

(d)     Origination and Servicing.  The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  The Mortgage Loan has been originated
and serviced in compliance with Accepted Servicing Practices, applicable
Approved Investor and Insurer requirements and all applicable federal, state and
local statutes, regulations and rules, including, without limitation, the
Federal Truth-in-Lending Act of 1968, as amended, and Regulation Z thereunder,
the Federal Fair Credit Reporting Act, the Federal Equal Credit Opportunity Act,
the Federal Real Estate Settlement Procedures Act of 1974, as amended, and
Regulation X thereunder, and all applicable usury, licensing, real property,
consumer protection and other Laws.





Exh. L-1

--------------------------------------------------------------------------------

 

 

 

(e)     Compliance with Applicable Laws.  Any and all requirements of any
federal, state or local Law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure Laws applicable to the Asset have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such Laws or regulations, and Seller shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Administrative Agent, and shall deliver to Administrative Agent,
upon demand, evidence of compliance with all such requirements.

(f)      Validity of Mortgage Documents.  The Mortgage Loan is evidenced by
instruments acceptable to FHA, VA, RD, Fannie Mae, Freddie Mac or the Approved
Investor, as applicable, given the type of Mortgage Loan.  The Mortgage Loan
Documents, Other Mortgage Loan Documents and any other agreement executed and
delivered by a Mortgagor or guarantor, if applicable, in connection with a
Mortgage Loan, and all signatures thereon, are genuine, and each such document
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms, except as may be limited by bankruptcy or other Laws
affecting the enforcement of creditor’s rights generally, and there are no
rights of rescission, set-offs, counterclaims or other defenses with respect
thereto.  All parties to the Mortgage Loan Documents, Other Mortgage Loan
Documents and any other agreement executed and delivered by a Mortgagor or
guarantor, if applicable, had legal capacity to enter into the Mortgage Loan and
to execute and deliver any such instrument or agreement and such instrument or
agreement has been duly and properly executed by such related parties.  Seller
has reviewed all of the documents constituting the Mortgage Loan File and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein.  To the best of Seller’s knowledge, except
as disclosed to Administrative Agent in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed.

(g)     No Outstanding Charges.  All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and
payable.  Neither Seller nor any originator from which Seller acquired the
Mortgage Loan has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the due date of the first installment of
principal (if applicable) and interest thereunder.

(h)     Private Mortgage Insurance.  Each Agency Eligible Mortgage Loan is
insured by a policy of private mortgage insurance in the amount required by
Fannie Mae or Freddie Mac, as applicable, and by an Insurer and all provisions
of such private mortgage insurance policy have been and are being complied with,
such policy is in full force and effect and all premiums due thereunder have
been paid.  There are no defenses, counterclaims or rights of setoff affecting
the Agency Eligible Mortgage Loan or affecting the validity or enforceability of
any private mortgage insurance applicable to such Mortgage Loan.  For the
avoidance of doubt, Fannie Mae or Freddie Mac may provide such policy of private
mortgage insurance, if applicable.

(i)      Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect from the date
of origination, except by a written instrument which has been recorded, if
necessary to protect the interests of Administrative Agent and Buyers, and which
has been delivered to Custodian; provided,  that, none of the payment terms,
interest rate, maturity date or other material terms have been impaired, waived,
altered or modified in any respect.  The substance of any such waiver,
alteration or modification has been





Exh. L-2

--------------------------------------------------------------------------------

 

 

 

approved by the title insurer, to the extent required.  No Mortgagor in respect
of the Mortgage Loan has been released, in whole or in part, except in
connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage Loan File delivered to Custodian.

(j)      No Defenses.  The Mortgage Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor
in any state or federal bankruptcy or insolvency proceeding at the time the
Mortgage Loan was originated.  Seller has no knowledge nor has it received any
notice that any Mortgagor in respect of the Mortgage Loan is a debtor in any
state or federal bankruptcy or insolvency proceeding.

(k)     No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission.  Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

(l)      No Defaults.  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note, and no
event has occurred that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration, and neither Seller nor its predecessors have
waived any default, breach, violation or event of acceleration.

(m)    No Waiver.  The terms of the Mortgage Loan have not been waived,
impaired, changed or modified, except to the extent such amendment or
modification has been disclosed to Administrative Agent in writing and does not
affect the salability of the Mortgage Loan pursuant to the applicable Purchase
Commitment; provided,  that,  none of the payment terms, interest rate, maturity
date or other material terms have been impaired, waived, altered or modified in
any respect.

(n)     Customary Provisions.  The Mortgage Note has a stated maturity.  The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby. There
is no homestead or other exemption or other right available to the Mortgagor or
any other person, or restriction on Seller or any other person, including
without limitation, any federal, state or local, Law, ordinance, decree,
regulation, guidance, attorney general action, or other pronouncement, whether
temporary or permanent in nature, that would interfere with, restrict or delay,
either (y) the ability of Seller, Administrative Agent or any servicer,
subservicer or any successor servicer or successor subservicer to sell the
related Mortgaged Property at a trustee's sale or otherwise, or (z) the ability
of Seller, Administrative Agent or any servicer or any successor servicer to
foreclose on the related Mortgage. The Mortgage Note and Mortgage are on forms
acceptable to FHA, VA, RD, Freddie Mac or Fannie Mae.

(o)     Location and Type of Mortgaged Property.  The Mortgaged Property
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or such other
dwelling(s) conforming with the applicable Fannie Mae and Freddie Mac
requirements regarding such dwellings or conforming to Underwriting Guidelines
acceptable to





Exh. L-3

--------------------------------------------------------------------------------

 

 

 

Administrative Agent and each Buyer as applicable; provided,  that, no residence
or dwelling is a condominium unit (unless the related Mortgage Loan was
originated in compliance with the Agency Guides), a mobile home, a manufactured
home (other than a Manufactured Home that meets the criteria set forth in the
definition of Manufactured Home Loan) or a cooperative apartment.  No Mortgage
Loan is secured by a condotel, multi-family, mixed-use or commercial property,
nor is any portion of the Mortgaged Property used for commercial purposes.

(p)     Location of Improvements; No Encroachments.  All improvements which were
considered in determining the appraised value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building Law, ordinance or
regulation.

(q)     Occupancy and Use of the Mortgaged Property.  As of the Purchase Date
the Mortgaged Property is lawfully occupied under applicable Law.  All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities.  Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such Laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be.  Seller has not received notice of any violation or failure to
conform with any such Law, ordinance, regulation, standard, license or
certificate.  Solely with respect to Jumbo Mortgage Loans and to the best of
Seller’s knowledge, the Mortgaged Property is not being used for business
purposes, as defined in the Federal Truth-in-Lending Act of 1968, as amended,
and Regulation Z thereunder.

(r)      Lien Position.  The Mortgage Loan is secured by a valid first priority
lien on the Mortgaged Property, including all buildings on the Mortgaged
Property, under the Laws of the state where the related mortgaged property is
located.  The lien of the Mortgage is subject only to:

(i)          [reserved];

(ii)         the lien of current real property taxes and assessments not yet due
and payable;

(iii)       covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
Administrative Agent’s title insurance policy delivered to the originator of the
Mortgage Loan and (a) referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan or (b) which do not adversely affect the
appraised value of the Mortgaged Property set forth in such appraisal; and

(iv)        other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Administrative Agent.  The Mortgaged Property was not, as of the
date of origination of the Mortgage Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage.





Exh. L-4

--------------------------------------------------------------------------------

 

 

 

(s)     No Future Advances.  The full original principal amount of each Mortgage
Loan, net of any discounts, has been fully advanced or disbursed to the
Mortgagor named therein, except with respect to specific mortgage products
agreed upon by Administrative Agent in writing.  All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.  With respect to any
Mortgage Loan, the terms of which require the Seller to make additional advances
or disbursements to or on behalf of the Mortgagor named therein after the date
of origination, Seller has made all such advances and disbursements in
accordance with the terms of the Mortgage and/or the terms and conditions of the
related mortgage loan program, and such additional amounts have been advanced or
disbursed from Seller’s own funds and not from the funds representing any
Purchase Price paid by Administrative Agent on behalf of Buyers to Seller
hereunder.  For all Mortgage Loans other than specific mortgage products agreed
upon by Administrative Agent in writing, there is no requirement for future
advances and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been satisfied.

(t)      Ownership.  Seller owns and has full right to sell the Asset to
Administrative Agent for the benefit of Buyers free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell each Asset
pursuant to this Agreement and following the sale of each Asset, Administrative
Agent for the benefit of Buyers will own such Asset free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

(u)     Doing Business.  All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the Laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the Laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

(v)     Hazard Insurance.  The Mortgage Loan is covered by a policy of hazard
insurance and insurance against other insurable risks and hazards as are
customary in the area where the Mortgaged Property is located as required by the
applicable Approved Investor and in accordance with the Seller’s Underwriting
Guidelines and the Agency Guides, as applicable, in an amount not less than the
greatest of (i) 100% of the replacement cost of all improvements to the
Mortgaged Property, (ii) the outstanding principal balance of the Mortgage Loan,
and (iii) the amount necessary to avoid the operation of any co-insurance
provisions with respect to the Mortgaged Property or such maximum lesser amount
as permitted by the applicable Approved Investor and applicable Law, all in a
form usual and customary in the industry and that is in full force and effect,
and all amounts required to have been paid under any such policy have been
paid.  If any portion of the Mortgaged Property is in an area identified by any
federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan (2) the
full insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974.  All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without thirty (30) days’ prior written notice to the





Exh. L-5

--------------------------------------------------------------------------------

 

 

 

mortgagee.  No such notice has been received by Seller.  All premiums on such
insurance policy have been paid.  The related Mortgage obligates the Mortgagor
to maintain all such insurance and, at such Mortgagor’s failure to do so,
authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost and
expense and to seek reimbursement therefor from such Mortgagor.  Where required
by state Law or regulation, the Mortgagor has been given an opportunity to
choose the carrier of the required hazard insurance, provided the policy is not
a “master” or “blanket” hazard insurance policy covering a condominium, or any
hazard insurance policy covering the common facilities of a planned unit
development.  The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect.  Seller has not engaged in, and has
no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by Seller.

(w)    Title Insurance.  A valid and enforceable title insurance policy has been
issued or a commitment to issue such title insurance policy has been obtained
for the Mortgage Loan in an amount not less than the original principal amount
of such Mortgage Loan, which title insurance policy insures that the Mortgage
relating thereto is a valid first lien or second lien, as applicable, on the
property therein described and that the mortgaged property is free and clear of
all encumbrances and liens having priority over the first lien of the Mortgage
and otherwise in compliance with the requirements of the applicable Approved
Investor. The title insurance company that issued the applicable Closing
Protection Letter has also issued or has committed to issue the title insurance
policy.  Seller, its successors and assigns, are the sole insureds of such title
insurance policy, and such title insurance policy is valid and remains in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Agreement. No claims have been made under such
title insurance policy, and no prior holder, servicer or subservicer of the
related Mortgage, including Seller, has done, by act or omission, anything which
would impair the coverage of such title insurance policy, including without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

(x)     Assignment.  The Assignment (i) has been duly authorized by all
necessary corporate action by Seller, duly executed and delivered by Seller and
is the legal, valid and binding obligation of Seller enforceable in accordance
with its terms, and (ii) complies with all applicable Laws including all
applicable recording, filing and registration Laws and regulations and is
adequate and legally sufficient for the purpose intended to be accomplished
thereby, including, without limitation, the assignment of all of the rights,
powers and benefits of Seller as mortgagee.

(y)     No Fraud.  No error, omission, misrepresentation, negligence, fraud or
similar occurrence has taken place with respect to the Mortgage Loan on the part
of any Person, including, without limitation, the Mortgagor, any appraiser, any
builder or developer or any other party involved in the origination of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan.

(z)     Compliance with Guidelines.  The Mortgage Loan was originated in
compliance with and remains in compliance with Seller’s Underwriting
Guidelines.  Each Agency Eligible Mortgage Loan was originated in Strict
Compliance with and remains in compliance with the applicable Agency Guides.





Exh. L-6

--------------------------------------------------------------------------------

 

 

 

(aa)   Transfer of Mortgage Loans.  Except with respect to Mortgage Loans
intended for purchase by Ginnie Mae and for Mortgage Loans registered with MERS,
the Assignment is in recordable form and is acceptable for recording under the
Laws of the jurisdiction in which the Mortgaged Property is located.

(bb)   Due-On-Sale.  The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

(cc)   No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except with respect to Agency Eligible Mortgage Loans, the Mortgage
Loan does not contain provisions pursuant to which monthly payments are paid or
partially paid with funds deposited in any separate account established by
Seller, the Mortgagor, or anyone on behalf of the Mortgagor, nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

(dd)   Consolidation of Future Advances.  Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term.  The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to FHA, VA, RD, Fannie Mae and Freddie Mac.  The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan.

(ee)   No Condemnation Proceeding.  There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

(ff)    Servicemembers Civil Relief Act.  The Mortgagor has not notified Seller,
and Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003.

(gg)   Appraisal.  Except as may otherwise be permitted by the applicable Agency
Guides with respect to each Mortgage Loan for which the related Agency has
granted a property inspection waiver, a full appraisal of the related Mortgaged
Property was conducted and executed prior to the funding of the Mortgage Loan by
a qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the relevant FHA,
VA, RD, Fannie Mae and Freddie Mac guidelines, as applicable, each as amended
and as in effect on the date the Mortgage Loan was originated.

(hh)   Disclosure Materials.  The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable Law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Mortgage Loan File.

(ii)     Construction or Rehabilitation of Mortgaged Property.  For all Mortgage
Loans other than specific mortgage products agreed upon by Administrative Agent
in writing, no Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in or exchange
of a Mortgaged Property.





Exh. L-7

--------------------------------------------------------------------------------

 

 

 

(jj)     Capitalization of Interest.  The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

(kk)   No Equity Participation.  No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property.  The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ll)     Proceeds of Mortgage Loan.  The proceeds of the Mortgage Loan have not
been and shall not be used to satisfy, in whole or in part, any debt owed or
owing by the Mortgagor to Seller or any Affiliate or correspondent of Seller,
except in connection with a refinanced Mortgage Loan (including a HARP Mortgage
Loan).

(mm) Mortgage Submitted for Recordation.  The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

(nn)   Other Encumbrances.  To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Mortgage Loan is
not subject to any other encumbrances other than a stated first mortgage, if
applicable, and encumbrances which may be allowed under the Agency Guides.

(oo)   Located in U.S.  No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia.

(pp)   HOEPA.  No Mortgage Loan is (a) subject to the provisions of 12 U.S.C.
Section 226.32 of Regulation Z implementing the Homeownership and Equity
Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan,  or “predatory”
mortgage loan or any other comparable term, no matter how defined under any
federal, state or local Law, (c) subject to any comparable federal, state or
local statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny or assignee liability to holders of such mortgage
loans, or (d) a High Cost Transaction or Covered Transaction, as applicable (as
such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E).

(qq)   No Predatory Lending.  No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a mortgagor
without regard for the mortgagor’s ability to repay the Mortgage Loan and the
extension of credit to a mortgagor which has no tangible net benefit to the
mortgagor, were employed in connection with the origination of the Mortgage
Loan.

(rr)    Negative Amortization.  None of the Mortgage Notes relating to any of
the Mortgage Loans provides for negative amortization.

(ss)    Mortgaged Property Undamaged. The Mortgaged Property is in good repair
and undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty so as to affect adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended and each Mortgaged Property is in good repair, except with respect
to specific mortgage products agreed upon by Administrative Agent in writing.





Exh. L-8

--------------------------------------------------------------------------------

 

 

 

(tt)     No Exception. No document deficiency exists with respect to the
Mortgage Loan which would materially adversely affect the Mortgage Loan or
Administrative Agent’s or a Buyer’s ownership and/or security interest granted
by Seller in the Mortgage Loan as determined by Administrative Agent.

(uu)   Acceptable Investment. No specific circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, Mortgagor or Mortgagor’s credit
standing that should reasonably be expected to (i) cause private institutional
investors which invest in Mortgage Loans similar to the Mortgage Loan to regard
the Mortgage Loan as an unacceptable investment, (ii) cause the Mortgage Loan to
be more likely to become past due in comparison to similar Mortgage Loans, or
(iii) adversely affect the value or marketability of the Mortgage Loan in
comparison to similar Mortgage Loans.

(vv)   MERS Mortgage Loans. With respect to each MERS Mortgage Loan, a mortgage
identification number has been assigned by MERS and such mortgage identification
number is accurately provided on the Asset Data Record. The related Assignment
to MERS has been duly and properly recorded. With respect to each MERS Mortgage
Loan, no Mortgagor has received any notice of liens or legal actions with
respect to such Mortgage Loan and no such notices have been electronically
posted by MERS.

(ww) Prepayment Fees. The Mortgage Loan does not contain a provision permitting
imposition of a premium upon a prepayment prior to maturity.

(xx)   Points and Fees. All points and fees related to the Mortgage Loan were
disclosed in writing to the Mortgagor in accordance with applicable state and
federal Law and regulation.  The points and fees related to such Mortgage Loan
did not exceed 3% of the total loan amount (or such other applicable limits for
lower balance Mortgages) as specified under 12 CFR 1026.43(e)(3), and the points
and fees were calculated using the calculation required for qualified mortgages
under 12 CFR 1026.32(b) to determine compliance with applicable requirements.

(yy)   Mandatory Arbitration. No Mortgage Loan that was originated on or after
October 31, 2004, is subject to mandatory arbitration except when the terms of
the arbitration also contain a waiver provision that provides that in the event
of a sale or transfer of the Mortgage Loan or interest in the Mortgage Loan to
Fannie Mae, the terms of the arbitration are null and void and cannot be
reinstated. Seller hereby covenants that Seller or subservicer of the Mortgage
Loan, as applicable, will notify the Mortgagor in writing within sixty (60) days
of the sale or transfer of the Mortgage Loan to Fannie Mae that the terms of the
arbitration are null and void.

(zz)   Mortgage Loan Products. No Mortgagor was encouraged or required to select
a Mortgage Loan product offered by the originator of the Mortgage Loan which is
a higher cost product designed for less creditworthy Mortgagors, unless at the
time of the origination of such Mortgage Loan, such Mortgagor did not qualify
taking into account credit history and debt to income ratios for a lower cost
credit product then offered by the originator of the Mortgage Loan or any
affiliate of the originator of such Mortgage Loan. If, at the time of Mortgage
Loan application, the Mortgagor may have qualified for a lower cost credit
product than offered by any mortgage lending affiliate of the originator of the
Mortgage Loan, such originator referred the Mortgagor’s application to such
affiliate for underwriting consideration.

(aaa)  Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental Law, rule or regulation. To the best of Seller’s
knowledge, no Mortgaged Property was, as of the related Purchase Date, located
within a one-mile radius of any site listed in the National Priorities List as





Exh. L-9

--------------------------------------------------------------------------------

 

 

 

defined under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or on any similar state list of hazardous
waste sites which are known to contain any hazardous substance or hazardous
waste.

(bbb) Government Mortgage Loans.  With respect to each Government Mortgage Loan,
(i) the FHA Mortgage Insurance Contract is in full force and effect, there
exists no impairment to full recovery, and HUD is not entitled to be indemnified
by the related mortgagee under FHA Mortgage Insurance, and the VA Loan Guaranty
Agreement or the RD Loan Guaranty Agreement, as applicable, is in full force and
effect to the maximum extent stated therein and there exists no impairment to
full recovery thereunder, (ii) all necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA, the VA or the RD,
respectively, to the full extent thereof, without surcharge, set-off or defense,
(iii) such Government Mortgage Loan is insured, or eligible to be insured,
pursuant to the National Housing Act or is guaranteed, or eligible to be
guaranteed, under the provisions of Chapter 37 of Title 38 of the United States
Code, as applicable, (iv) with respect to each FHA insurance certificate, VA
guaranty certificate or RD loan guaranty, Seller has complied with applicable
provisions of the insurance for guaranty contract and federal statutes and
regulations, all premiums or other charges due in connection with such insurance
or guarantee have been paid, there has been no act or omission which would or
may invalidate any such insurance or guaranty, and the insurance or guaranty is,
or when issued, will be, in full force and effect with respect to such
Transaction, (v) Seller has no knowledge of any defenses, counterclaims, or
rights of setoff affecting such Government Mortgage Loan or affecting the
validity or enforceability of any private mortgage insurance or FHA Mortgage
Insurance, VA loan guaranty or RD loan guaranty with respect to such Government
Mortgage Loan, and (vi) Seller has no knowledge of any circumstance which would
cause such Government Mortgage Loan to be ineligible for FHA Mortgage
Insurance,  a VA loan guaranty or an RD loan guaranty, as applicable, or cause
the FHA, the VA or the RD, as applicable, to deny or reject the related
Mortgagor’s application for FHA Mortgage Insurance, a VA loan guaranty or an RD
loan guaranty, respectively.  Each Government Mortgage Loan was originated in
accordance with the criteria of an Agency for purchase of such Government
Mortgage Loans.

(ccc)  Compliance with HARP Guidelines.  Each HARP Mortgage Loan was originated
in Strict Compliance with and remains in compliance with the applicable Agency
Guide and the guidance issued by the Federal Housing Finance Authority, Fannie
Mae and Freddie Mac for origination of mortgage loans under the Home Affordable
Refinance Program.

(ddd) Pooled Mortgage Loans. Each Purchased Mortgage Loan that will be pooled to
support a Mortgage-Backed Security is being serviced by a subservicer having all
Approvals necessary to make such Purchased Mortgage Loan eligible to back the
related Mortgage-Backed Security.

(eee)  Mortgage-Backed Securities. Each Mortgage-Backed Security subject to a
Transaction (i) is backed by Agency Eligible Mortgage Loans that satisfy the
“Good Delivery Guidelines” promulgated by SIFMA, (ii) is subject to a valid and
binding Purchase Commitment that is enforceable in accordance with its terms,
(iii) with respect to which, the applicable Agency Documents list Administrative
Agent as sole subscriber, (iv) has been validly issued, and is fully paid and
non-assessable, and has been issued in compliance with all applicable Laws,
including, without limitation, the applicable Agency Guides, (v) is in
book-entry form and held through the facilities of the applicable Depository,
and (vi) is unencumbered (other than liens created in favor of Administrative
Agent for the benefit of Buyers pursuant to this Agreement and liens created by
or through Administrative Agent). There are (i) no outstanding rights, options,
warrants or agreements (other than as created by Administrative Agent) for a
purchase, sale or issuance, in connection with any Mortgage-Backed Security,
(ii) no agreements on the part of the Seller to issue, sell or distribute





Exh. L-10

--------------------------------------------------------------------------------

 

 

 

the Mortgage-Backed Securities, and (iii) no obligations on the part of the
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or any interest therein or to pay any dividend or make any
distribution in respect of the Mortgage-Backed Securities.

(fff)   Qualified Mortgage.  Each Mortgage satisfies the following criteria:

(i)          Such Mortgage Loan is a Qualified Mortgage;

(ii)         Such Mortgage Loan is accurately identified in writing to
Administrative Agent as either a Safe Harbor Qualified Mortgage or a Rebuttable
Presumption Qualified Mortgage;

(iii)       Prior to the origination of such Mortgage Loan, the related
originator made a reasonable and good faith determination that the related
Mortgagor would have a reasonable ability to repay such Mortgage Loan according
to its terms, in accordance with, at a minimum, the eight underwriting factors
set forth in 12 CFR 1026.43(c)(2); and

(iv)        Such Mortgage Loan is supported by documentation that evidences
compliance with the Ability to Repay Rule and the QM Rule.

(ggg) Ability to Repay Determination.  There is no action, suit or proceeding
instituted by or against or threatened against Seller in any federal or state
court or before any commission or other regulatory body (federal, state or
local, foreign or domestic) that questions or challenges the compliance of any
Mortgage Loan (or the related underwriting) with, (x) the Ability to Repay Rule
or, (y) the QM Rule.

(hhh) TRID Compliance.  To the extent applicable, effective with respect to
applications taken on or after October 3, 2015, each Mortgage Loan was
originated in compliance with the Consumer Financial Protection Bureau's
TILA-RESPA Integrated Disclosure Rule.

 

 

 



Exh. L-11

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M

RESERVED

 



Exh. M-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT N

FORM OF TRADE ASSIGNMENT

 

__________ (“Approved Investor”)
(Address)

Attention:               
Fax No.:

Dear Sirs:

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated _________ __, ____, to purchase

[$______of __% ___ year,

(Check Box)

 

 

(a)

Ginnie Mae;

 

 

 

 

(b)

Fannie Mae; or

 

 

 

 

(c)

Freddie Mac

 

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
$___________ from _________ on [insert Settlement Date].

Our intention is to assign $_____ of this Commitment’s full amount, which
assignment shall be effective and shall be fully enforceable by the assignee on
the Settlement Date.  This is to confirm that (i) the form of this assignment
conforms to the SIFMA guidelines, (ii) the Commitment is in full force and
effect, (iii) the Commitment has been assigned to Bank of America, N.A. (“BANA”)
as security for the obligations of PennyMac Loan Services, LLC, the “Seller”
under that certain Amended and Restated Master Repurchase Agreement, dated as of
October 29, 2018, among PennyMac Loan Services, LLC, BANA, Capital One, National
Association,  The Bank of New York Mellon and Private National Mortgage
Acceptance Company, LLC, whose acceptance of such assignment is indicated below,
and (iv) upon delivery of this trade assignment to you by BANA you will accept
PennyMac Loan Services, LLC’s direction set forth herein to pay BANA for such
Securities.  Payment will be made “delivery versus payment (DVP)” to BANA in
immediately available funds.

 





Exh. N-2

--------------------------------------------------------------------------------

 

 

 

If you have any questions, please call [SELLER CONTACT] at (___) ___-____
immediately or contact him by fax at (___) ___-____.

 

Very truly yours,

 

 

 

 

 

PennyMac Loan Services, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Agreed to:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Notice of delivery and confirmation of receipt are the obligations of
BANA.  Prompt notification of incorrect information or rejection of the trade
assignment should be made to [______].

 

 



Exh. N-3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT O

FORM OF REQUEST FOR TEMPORARY INCREASE

Bank of America, N.A.
One Bryant Park, 11th floor
New York, New York 10036
NY1-100-11-01
Attention:  Eileen Albus

Re:        The Amended and Restated Master Repurchase Agreement, dated as of
October 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), among Bank of America, N.A.
(“Administrative Agent”),  Capital One,  National Association,  The Bank of New
York Mellon (the “Buyers”),  PennyMac Loan Services, LLC (“Seller”) and Private
National Mortgage Acceptance Company, LLC (“Guarantor”)

Ladies and Gentlemen:

In accordance with Section 2.10 of the Repurchase Agreement, Administrative
Agent on behalf of Buyers hereby consents to a Temporary Increase of the
Aggregate Transaction Limit, as further set forth below:

Amount of Temporary Increase: $__________________.

Temporary Aggregate Transaction Limit: $__________________.

Allocation of Temporary Increase to Commitments and Applicable Percentages: As
set forth on Annex 1 hereto.

Effective date:  [dd/mm/yyyy]

Termination date:  [dd/mm/yyyy]

On and after the effective date indicated above and until the termination date
indicated above, the Aggregate Transaction Limit shall equal the Temporary
Aggregate Transaction Limit, respectively, indicated above for all purposes of
the Repurchase Agreement and all calculations and provisions relating to the
Aggregate Transaction Limit, shall refer to the Temporary Aggregate Transaction
Limit including without limitation, Type Sublimits.  Unless otherwise terminated
pursuant to the Repurchase Agreement, this Temporary Increase shall terminate on
the termination date indicated above.  Upon the termination of this Temporary
Increase, Seller shall repurchase Purchased Assets such that (i) the Aggregate
Outstanding Purchase Price does not exceed the Aggregate Transaction Limit and
(ii) the applicable portion of the Aggregate Outstanding Purchase Price does not
exceed any Type Sublimit.  Seller shall repurchase Purchased Assets in order to
reduce the Aggregate Outstanding Purchase Price to the Aggregate Transaction
Limit (as reduced by the termination of such Temporary Increase) in accordance
with Section 4.2(k) of the Repurchase Agreement.

 





Exh. O-1

 

--------------------------------------------------------------------------------

 

 

 

All terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Repurchase Agreement.

 

PENNYMAC LOAN SERVICES, LLC, Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Agreed and Consented by:

 

 

 

 

 

BANK OF AMERICA, N.A., Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:______________

 

 

 

 



Exh. O-2

 

--------------------------------------------------------------------------------

 

 

 

Annex 1 to Exhibit O

 

ALLOCATION OF TEMPORARY INCREASE TO COMMITMENTS AND APPLICABLE PERCENTAGE

 

 

Buyer

Amount

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exh. O-3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT P

FORM OF SELLER’S RELEASE

Bank of America, N.A.
Warehouse Lending
101 S. Tryon St.
|Mail Code: NC1-002-15-61
Charlotte, North Carolina 28255
Telephone: (800) 669-2955
Facsimile: (704) 376-7231

Attention: Warehouse Lending Collateral Team

Ladies and Gentlemen:

Reference is made to the Amended and Restated Master Repurchase Agreement, dated
as of October 29, 2018 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”)  among Bank of America,
N.A. (“Administrative Agent”),  Capital One, National Association and The Bank
of New York Mellon (the “Buyers”),  PennyMac Loan Services, LLC  (“Seller”) and
Private National Mortgage Acceptance Company, LLC (“Guarantor”). Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
such terms in the Repurchase Agreement.

With respect to the mortgage loans referenced in the attached schedule (Ginnie
Mae/Fannie Mae/Freddie Mac Pool/Contract # _________) such pool consisting of
____ loans with an aggregate principal balance of $ ____, (a) we hereby certify
to you that the mortgage loans are not subject to a lien of any warehouse lender
and (b) we hereby release all right, interest or claim of any kind with respect
to such mortgage loans, such release to be effective automatically without any
further action by any party upon payment from Administrative Agent on behalf of
Buyers to Seller of an amount equal to the Purchase Price, in accordance with
the wire instructions in effect on the date of such payment.

 

Very truly yours,

 

 

 

PennyMac Loan Services, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Exh. P-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT Q

FORM OF WAREHOUSE LENDER’S RELEASE

Bank of America, N.A.
Warehouse Lending
101 S. Tryon St.
Mail Code: NC1-002-15-61
Charlotte, North Carolina 28255
Telephone: (800) 669-2955
Facsimile: (704) 376-7231

Attention: Warehouse Lending Collateral Team

Ladies and Gentlemen:

Reference is made to the Amended and Restated Master Repurchase Agreement, dated
as of October 29, 2018 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”)  among Bank of America,
N.A. (“Administrative Agent”),  Capital One, National Association and The Bank
of New York Mellon (the “Buyers”),  PennyMac Loan Services, LLC  (“Seller”) and
Private National Mortgage Acceptance Company, LLC (“Guarantor”). Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
such terms in the Repurchase Agreement.

We hereby release all right, interest or claim of any kind (including, without
limitation, any security interest or lien) with respect to the mortgage loans
referenced in the attached schedule, such release to be effective automatically
without any further action by any party, upon payment, in one or more
installments in accordance with the wire instructions below, in immediately
available funds, of an aggregate amount equal to or greater than
$__________________.

Wire Instructions:

Bank:                              __________________
ABA#:                            __________________
Account Number:           __________________
Account Name:              __________________
Attention:                       __________________

 

 

Very truly yours,

 

 

 

[WAREHOUSE LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 



Exh. Q-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT R

AUTOFUND AUTHORIZATION REQUEST

I, the undersigned, as a duly authorized representative of Seller listed below,
hereby request that Bank of America, N.A. (“Administrative Agent”) approve the
automatic funding of Transaction requests made by Seller under the Amended and
Restated Master Repurchase Agreement (including any amendments thereto,
collectively, the “Agreement”)  among Administrative Agent, Capital One,
National Association and The Bank of New York Mellon (the “Buyers”),  Seller and
Private National Mortgage Acceptance Company, LLC (“Guarantor”).  I understand
that if this request is approved by Buyer, such automatic funding requests shall
be subject to the following terms and conditions:

1.          Administrative Agent reserves the right to determine the terms and
conditions on which it will approve automatic funding of Transactions for Seller
and further reserves the right to change such terms and conditions at any time
for any reason, including, revoking its approval of automatic funding of
Transactions for Seller, upon notice to Seller.

2.          Administrative Agent shall be entitled to conclusively rely on and
assume that any information provided by Seller to Administrative Agent in
connection with any Transaction request, whether such information is provided
electronically or verbally, is true and correct in all respects.  While
Administrative Agent reserves the right to verify any such information at any
time and for any reason, Administrative Agent shall have no obligation to do so
and Seller shall be solely liable and responsible for any errors in such
information and shall indemnify and hold harmless Administrative Agent for any
such errors in accordance with the terms and conditions of the Agreement.  The
following data fields (if checked) are subject to reconfirmation and
authorization through warehouselending.com and may not be eligible for automatic
funding if Administrative Agent changes or modifies the data from the values
originally submitted in the Asset Data Record by Seller.

Wire Auto Funding Criteria

    ü     ABA Num

             ü         Acc Num

 

Optional:   (select fields, which if changed by Administrative Agent will result
in Sellers re-verification, ineligible for Auto Funding).

 

    ☐     OPB or UPB

    ☐     Requested Wire Amount

    ☐     Requested Purchase Date

    ☐     Closing Agent Name

    ☐     Closing Agent Branch

    ☐     Further Credit Acc Num

    ☐     Further Credit Bank Name

 

Seller:

 

Authorized Representative:

Print name

 

Signed:

 

Date:

 

 



Exh. R-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT S-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Master Repurchase Agreement identified
below (as amended, the “Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Buyer][their respective capacities
as Buyers] under the Agreement and any other documents or instruments delivered
pursuant thereto in the amount[s] and equal to the percentage interest[s]
identified below of all the outstanding rights and obligations under the
respective facilities identified below (including, without limitation, the Swing
Line Transactions included in such facilities) and (ii) to the extent permitted
to be assigned under applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Buyer)][the respective
Assignors (in their respective capacities as Buyers)] against any Person,
whether known or unknown, arising under or in connection with the Agreement, any
other documents or instruments delivered pursuant thereto or the transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at Law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.          Assignor[s]:       ______________________________

______________________________

[Assignor [is] [is not] a Defaulting Buyer]

 

2.          Assignee[s]:       ______________________________

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Buyer]]

 

3.          Seller(s):            ______________________________

 

4.          Administrative Agent: Bank of America, N.A., as the administrative
agent under the Agreement

 





Exh. S-1 - 1

--------------------------------------------------------------------------------

 

 

 

5.          Master Repurchase Agreement: [Master Repurchase Agreement, dated as
of [________, ______], among [_________________], the Buyers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Sole Lead
Arranger, Sole Bookrunner, and Swing Line Provider

 

6.          Assigned Interest[s]:

 

 

 

 

Assignor[s]2

 

 

Assignee[s]3

 

 

Facility

Assigned4

Aggregate

Outstanding Purchase Price of

Transactions for all Buyers5

Amount of

Commitment Assigned

Percentage

Assigned of

Transactions6

 

 

 

 

 

 

 

 

____________

$________________

$_________

____________%

 

 

____________

$_____________

 

$_________

____________%

 

 

____________

$________________

$_________

____________%

 

[7.         Trade Date:       __________________]7

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

--------------------------------------------------------------------------------

2         List each Assignor, as appropriate.

3         List each Assignee and, if available, its market entity identifier, as
appropriate.

4         Fill in the appropriate terminology for the types of facilities under
the Agreement that are being assigned under this Assignment (e.g. “Repurchase
Facility”, etc.).

5         Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments of
Repurchase Price made between the Trade Date and the Effective Date.

6         Set forth, to at least 9 decimals, as a percentage of the Transactions
of all Buyers thereunder.

7         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.





Exh. S-1 - 2

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to and] Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

 Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

By:

 

 

 

Title:

 

 





Exh. S-1 - 3

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[___________________]8

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

1.1.       Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Buyer; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Principal Agreement, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Principal
Agreements or any collateral thereunder, (iii) the financial condition of the
Seller, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Principal Agreement or (iv) the performance or observance by the
Seller, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Principal Agreement.

1.2.       Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Buyer under the Agreement, (ii) it meets all
the requirements to be an assignee under Section 18.5(b)(iii) and (v) of the
Agreement (subject to such consents, if any, as may be required under Section
18.5(b)(iii) of the Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Agreement as a Buyer thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Buyer thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 9.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Buyer and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Buyer,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Buyer, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Principal
Agreements, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Principal Agreements are required to be
performed by it as a Buyer.

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

--------------------------------------------------------------------------------

8         Describe Agreement at option of Administrative Agent.





Exh. S-1 - 4

--------------------------------------------------------------------------------

 

 

 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of ____________________ [confirm that choice of law
provision parallels the Agreement].

 

 

 



Exh. S-1 - 5

--------------------------------------------------------------------------------

 

 

 

EXHIBIT S-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

NOTE TO DRAFTER:  Obtain the appropriate form of Administrative Questionnaire
from the representative of the Agency Management Officer working on the
transaction and, in appropriate transactions, add a term for providing notice
delivery information to a Person designated to receive notices that may contain
material non-public information relating to the Seller.

 

 



Exh. S-2 - 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT T

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Buyers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of October 29, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), among PennyMac Loan Services, LLC, Private
National Mortgage Acceptance Company, LLC, Bank of America, N.A., and each buyer
from time to time party thereto.

Pursuant to the provisions of Section 13.1 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Seller within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to the Seller as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Seller with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Seller and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Seller and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF BUYER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date: ________ __, 20[  ]

 

 

 

 



T- 1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

EXHIBIT T

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of October 29, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), among PennyMac Loan Services, LLC, Private
National Mortgage Acceptance Company, LLC, Bank of America, N.A., and each buyer
from time to time party thereto.

Pursuant to the provisions of Section 13.1 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Seller within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Seller as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Buyer with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Buyer in writing, and (2) the undersigned shall have at all times furnished
such Buyer with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date: ________ __, 20[  ]

 

 

 

 



T- 2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

EXHIBIT T

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of October 29, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), among PennyMac Loan Services, LLC, Private
National Mortgage Acceptance Company, LLC, Bank of America, N.A., and each buyer
from time to time party thereto.

Pursuant to the provisions of Section 13.1 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Seller within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Seller as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Buyer with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Buyer and (2) the undersigned shall have at all times furnished such Buyer
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date: ________ __, 20[  ]

 

 

 

 



T- 3

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

EXHIBIT T

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Buyers That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of October 29, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), among PennyMac Loan Services, LLC, Private
National Mortgage Acceptance Company, LLC, Bank of America, N.A., and each buyer
from time to time party thereto.

Pursuant to the provisions of Section 13.1 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the
[Transaction][Mortgage Loan](s)  in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such [Transaction][Mortgage Loan], (iii) with respect to
the extension of credit pursuant to this Agreement or any other Principal
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Seller within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Seller as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Seller with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Seller and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Seller and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

 

 

[NAME OF BUYER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date: ________ __, 20[  ]

 

 

 

 

T- 4

U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------